Exhibit 10.2

Execution Version

SECOND LIEN CREDIT AGREEMENT

dated as of

February 23, 2015

among

ATLAS RESOURCE PARTNERS, L.P.,

as Borrower,

THE LENDERS PARTY HERETO,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article I Definitions and Accounting Matters

     1   

Section 1.01 Terms Defined Above

     1   

Section 1.02 Certain Defined Terms

     1   

Section 1.03 Types of Loans and Borrowings

     40   

Section 1.04 Terms Generally; Rules of Construction

     40   

Section 1.05 Accounting Terms and Determinations

     40   

Article II The Credits

     41   

Section 2.01 Commitments

     41   

Section 2.02 Loans and Borrowings

     41   

Section 2.03 Requests for Borrowings

     42   

Section 2.04 Interest Elections

     43   

Section 2.05 Funding of Borrowings

     44   

Section 2.06 Incremental Commitments

     45   

Section 2.07 Refinancing Amendments

     48   

Article III Payments of Principal and Interest; Prepayments; Fees

     52   

Section 3.01 Repayment of Loans

     52   

Section 3.02 Interest

     52   

Section 3.03 Alternate Rate of Interest

     53   

Section 3.04 Prepayments

     53   

Section 3.05 Administrative Agency Fees

     57   

Article IV Payments; Pro Rata Treatment; Sharing of Set-offs

     57   

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     57   

Section 4.02 Presumption of Payment by the Borrower

     58   

Section 4.03 Certain Deductions by the Administrative Agent

     58   

Section 4.04 Disposition of Proceeds

     59   

Article V Increased Costs; Break Funding Payments; Taxes

     59   

Section 5.01 Increased Costs

     59   

Section 5.02 Break Funding Payments

     60   

Section 5.03 Taxes

     61   

Section 5.04 Designation of Different Lending Office

     64   

Section 5.05 Replacement of Lenders

     65   

Section 5.06 Illegality

     65   

Article VI Conditions Precedent

     65   

Section 6.01 Effective Date

     65   

Section 6.02 Additional Conditions

     68   

Article VII Representations and Warranties

     69   

Section 7.01 Organization; Powers

     69   

Section 7.02 Authority; Enforceability

     69   



--------------------------------------------------------------------------------

Section 7.03 Approvals; No Conflicts

  69   

Section 7.04 Financial Condition; No Material Adverse Change

  69   

Section 7.05 Litigation

  70   

Section 7.06 Environmental Matters

  70   

Section 7.07 Compliance with the Laws and Agreements; No Defaults

  71   

Section 7.08 Investment Company Act

  72   

Section 7.09 No Margin Stock Activities

  72   

Section 7.10 Taxes

  72   

Section 7.11 ERISA

  72   

Section 7.12 Disclosure; No Material Misstatements

  73   

Section 7.13 Insurance

  74   

Section 7.14 Restriction on Liens

  74   

Section 7.15 Subsidiaries

  74   

Section 7.16 Location of Business and Offices

  75   

Section 7.17 Properties; Titles, Etc.

  75   

Section 7.18 Maintenance of Properties

  77   

Section 7.19 Gas Imbalances

  77   

Section 7.20 Marketing of Production

  77   

Section 7.21 Swap Agreements

  78   

Section 7.22 Solvency

  78   

Section 7.23 Anti-Corruption Laws and Sanctions

  78   

Article VIII Affirmative Covenants

  79   

Section 8.01 Financial Statements; Other Information

  79   

Section 8.02 Notices of Material Events

  82   

Section 8.03 Existence; Conduct of Business

  82   

Section 8.04 Payment of Obligations

  83   

Section 8.05 Operation and Maintenance of Properties

  83   

Section 8.06 Insurance

  84   

Section 8.07 Books and Records; Inspection Rights

  84   

Section 8.08 Compliance with Laws

  84   

Section 8.09 Environmental Matters

  84   

Section 8.10 Further Assurances

  85   

Section 8.11 Reserve Reports

  86   

Section 8.12 Title Information

  87   

Section 8.13 Additional Collateral; Additional Guarantors

  88   

Section 8.14 ERISA Compliance

  89   

Section 8.15 Unrestricted Subsidiaries

  90   

Section 8.16 Use of Proceeds

  90   

Article IX Negative Covenants

  90   

Section 9.01 [Reserved.]

  90   

Section 9.02 Limitation on Debt and Preferred Stock

  91   

Section 9.03 Limitation on Liens

  95   

Section 9.04 Limitations on Restricted Payments; Redemption of Certain Debt and
Amendments to Certain Debt

                      Documents

  95   

Section 9.05 Investments, Loans and Advances

  102   



--------------------------------------------------------------------------------

Section 9.06 Business Activities; International Operations

  104   

Section 9.07 Proceeds of Loans

  104   

Section 9.08 ERISA Compliance

  105   

Section 9.09 Sale or Discount of Receivables

  106   

Section 9.10 Mergers, Etc.

  106   

Section 9.11 Limitation on Sales of Assets and Subsidiary Stock

  107   

Section 9.12 Environmental Matters

  108   

Section 9.13 Limitation on Affiliate Transactions

  108   

Section 9.14 Subsidiaries

  110   

Section 9.15 Limitations on Restrictions on Distributions from Restricted
Subsidiaries

  110   

Section 9.16 Gas Imbalances

  113   

Section 9.17 Swap Agreements

  113   

Section 9.18 Tax Status as Partnership; Partnership Agreement

  114   

Section 9.19 Designation and Conversion of Unrestricted Subsidiaries; Debt of
Unrestricted Subsidiaries

  114   

Section 9.20 Designation and Conversion of Undesignated Partnerships

  115   

Section 9.21 Change in Name, Location or Fiscal Year

  115   

Section 9.22 Drilling and Operating Agreements

  115   

Section 9.23 Designated Partnerships’ Organizational Documents

  116   

Article X Events of Default; Remedies

  116   

Section 10.01 Events of Default

  116   

Section 10.02 Remedies

  118   

Article XI The Administrative Agent

  119   

Section 11.01 Appointment and Authorization of Administrative Agent

  119   

Section 11.02 Delegation of Duties

  119   

Section 11.03 Default; Collateral

  120   

Section 11.04 Liability of Administrative Agent

  121   

Section 11.05 Reliance by Administrative Agent

  122   

Section 11.06 Notice of Default

  122   

Section 11.07 Credit Decision; Disclosure of Information by Administrative Agent

  123   

Section 11.08 Indemnification of Agents

  123   

Section 11.09 Administrative Agent in its Individual Capacity

  124   

Section 11.10 Successor Administrative Agent

  124   

Section 11.11 Syndication Agent; Other Agents; Arranger

  125   

Section 11.12 Administrative Agent May File Proof of Claim

  126   

Section 11.13 Intercreditor Agreement and Hedge Facility Intercreditor Agreement

  126   

Article XII Miscellaneous

  127   

Section 12.01 Notices

  127   

Section 12.02 Waivers; Amendments

  128   

Section 12.03 Expenses, Indemnity; Damage Waiver

  130   

Section 12.04 Successors and Assigns

  132   



--------------------------------------------------------------------------------

Section 12.05 Survival; Revival; Reinstatement

  135   

Section 12.06 Counterparts; Integration; Effectiveness

  136   

Section 12.07 Severability

  136   

Section 12.08 Right of Setoff

  137   

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

  137   

Section 12.10 Headings

  138   

Section 12.11 Confidentiality

  138   

Section 12.12 Interest Rate Limitation

  139   

Section 12.13 No Third Party Beneficiaries

  139   

Section 12.14 Acknowledgements

  140   

Section 12.15 USA Patriot Act Notice

  140   



--------------------------------------------------------------------------------

Annexes, Exhibits and Schedules

 

Annex I List of Commitments Exhibit A Form of Note Exhibit B Form of Borrowing
Request Exhibit C Form of Interest Election Request Exhibit D Form of Compliance
Certificate Exhibit E Form of Assignment and Assumption Exhibit F Form of
Reserve Report Certificate Exhibit G Form of Joinder Agreement Exhibit H Form of
Hedge Facility Intercreditor Agreement Exhibit I Form of Intercreditor Agreement
Exhibit J-1 Form of U.S. Tax Compliance Certificate (Foreign Lenders; not
partnerships) Exhibit J-2 Form of U.S. Tax Compliance Certificate (Foreign
Participants; not partnerships) Exhibit J-3 Form of U.S. Tax Compliance
Certificate (Foreign Participants; partnerships) Exhibit J-4 Form of U.S. Tax
Compliance Certificate (Foreign Lenders; partnerships) Schedule 7.05 Litigation
Schedule 7.06 Environmental Schedule 7.11 ERISA Schedule 7.15 Subsidiaries;
Unrestricted Subsidiaries; Designated Partnerships; Undesignated Partnerships
Schedule 7.19 Gas Imbalances Schedule 7.20 Marketing Contracts Schedule 9.05
Investments



--------------------------------------------------------------------------------

THIS SECOND LIEN CREDIT AGREEMENT, dated as of February 23, 2015, is among ATLAS
RESOURCE PARTNERS, L.P. (the “Borrower”), a Delaware limited partnership; each
of the Lenders from time to time party hereto and WILMINGTON TRUST, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in its capacity as
administrative agent, together with its successors in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders (in its capacity
as collateral agent, together with its successors in such capacity, the
“Collateral Agent” and together with the Administrative Agent, collectively, the
“Agents” and each, an “Agent”).

R E C I T A L S

A. The Borrower has requested that the Lenders provide a $250,000,000 second
lien term loan to the Borrower.

B. The Lenders have agreed to make such loans subject to the terms and
conditions of this Agreement.

C. NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and subject to the satisfaction of each
condition precedent contained in Section 6.01 hereof, the parties hereto agree
as follows:

ARTICLE I

Definitions and Accounting Matters

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Debt” means Debt (a) of a Person or any of its Subsidiaries existing
at the time such Person becomes or is merged with and into a Restricted
Subsidiary or (b) assumed in connection with the acquisition of assets from such
Person, in each case whether or not Incurred by such Person in connection with,
or in anticipation or contemplation of, such Person becoming a Restricted
Subsidiary or such acquisition. Acquired Debt shall be deemed to have been
Incurred, with respect to clause (a) of the preceding sentence, on the date such
Person becomes or is merged with and into a Restricted Subsidiary and, with
respect to clause (b) of the preceding sentence, on the date of consummation of
such acquisition of assets.

 

- 1 -



--------------------------------------------------------------------------------

“Additional Assets” means:

(a) any properties or assets to be used by the Borrower or a Restricted
Subsidiary in the Energy Business;

(b) capital expenditures by the Borrower or a Restricted Subsidiary in the
Energy Business;

(c) the Equity Interests of a Person that becomes a Restricted Subsidiary as a
result of the acquisition of such Equity Interests by the Borrower or a
Restricted Subsidiary; or

(d) Equity Interests constituting a minority interest in any Person that at such
time is a Restricted Subsidiary;

provided, however, that, in the case of clauses (c) and (d), such Restricted
Subsidiary is primarily engaged in the Energy Business.

“Additional Lender” means any Person (other than a natural person) that is not
an existing Lender and has agreed to provide Incremental Commitments pursuant to
Section 2.06 or Refinancing Commitments pursuant to Section 2.07.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Transaction” has the meaning assigned such term in Section 9.13(a).

“Agent Parties” has the meaning assigned such term in Section 12.01(c).

“Agreement” means this Second Lien Credit Agreement, as the same may from time
to time be amended, modified, supplemented or restated.

“All-In-Yield” means, as to any Debt, the yield thereof, whether in the form of
interest rate, margin, original issue discount, upfront fees, a LIBO Rate or ABR
floor, or other fees paid ratably to all lenders of such Debt, in each case,
incurred or payable by the Loan Parties generally to all the lenders of such
Debt; provided, that (a) original issue discount and upfront fees shall be
equated to interest rate assuming a 4-year life to maturity (or, if less, the
stated life to maturity at the time of its incurrence of the applicable Debt),
and (b) “All-In-Yield” shall not include arrangement fees, structuring fees,
amendment fees and similar fees payable to a lender of such Debt.

 

- 2 -



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50%, (c) the Adjusted LIBO Rate for a
one-month Interest Period on that day (or if that day is not a Business Day, the
immediately preceding Business Day) plus 1.00%, and (d) 2.00%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate, or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate, or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption, including, without
limitation, the FCPA.

“Applicable Margin” means, for any day, with respect to (i) any ABR Borrowing,
8.0% and (ii) with respect to any Eurodollar Borrowing, 9.0%.

“Applicable Percentage” means, with respect to any Lender at any time, prior to
the making of the Loans, the percentage (carried out to the ninth decimal place)
of the total Commitments represented by such Lender’s Commitment at such time
and after the making of the Loans, the percentage (carried out to the ninth
decimal place) of the Loans held by such Lender to the total outstanding Loans.
The initial Applicable Percentage of each Lender is set forth opposite the name
of such Lender on Annex I or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender, or
(b) any other Person whose long term senior unsecured debt rating at the time of
entry into the applicable Swap Agreement is A-/A3 by S&P or Moody’s (or their
equivalent) or higher.

“Approved Petroleum Engineers” means (a) Ryder Scott Company Petroleum
Consultants, L.P., (b) Netherland Sewell & Associates, Inc., (c) Wright &
Company, (d) Schlumberger Ltd., (e) Cawley Gillespie and Associates, Inc.,
(f) WD Von Gotten, (g) Degolyer and McNaughton, (h) HJ Gruy and Associates,
Inc., (i) Lee Keeling and Associates, (j) Sproule, (k) La Roche, (l) W. Cobb and
Associates and (m) any other independent petroleum engineers reasonably
acceptable to the Administrative Agent as directed by the Required Lenders.

“Arranger” means Wells Fargo Securities, LLC, in its capacities as sole lead
arranger and sole lead bookrunner hereunder.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Asset Disposition” means any direct or indirect sale, lease (other than an
operating lease entered into in the ordinary course of the Energy Business),
transfer, issuance or other disposition, or a series of related sales, leases,
transfers, issuances or dispositions that are part of a common plan, of
(a) shares of Equity Interests of a Restricted Subsidiary (other than Preferred
Stock of Restricted Subsidiaries issued in compliance with Section 9.02 and
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than the Borrower or a Restricted Subsidiary), (b) all or
substantially all the assets of any division or line of business of the Borrower
or any Restricted Subsidiary, or (c) any other assets of the Borrower or any
Restricted Subsidiary outside of the ordinary course of business of the Borrower
or such Restricted Subsidiary (each referred to for the purposes of this
definition as a “disposition”), in each case by the Borrower or any of the
Restricted Subsidiaries, including any disposition by means of a merger,
consolidation or similar transaction.

 

- 3 -



--------------------------------------------------------------------------------

Notwithstanding the preceding, the following items shall not be deemed to be
Asset Dispositions:

(i) a disposition by a Restricted Subsidiary to the Borrower or by the Borrower
or a Restricted Subsidiary to a Restricted Subsidiary;

(ii) the sale of cash or other disposition of Cash Equivalents, the early
termination of obligations in respect of Swap Agreements or other financial
instruments in the ordinary course of business;

(iii) a disposition of Hydrocarbons or mineral products inventory in the
ordinary course of business;

(iv) a disposition of damaged, unserviceable, obsolete or worn out equipment or
equipment that is no longer used or useful in the business of the Borrower and
the Restricted Subsidiaries;

(v) transactions in accordance with Section 9.10;

(vi) an issuance of Equity Interests by a Restricted Subsidiary to the Borrower
or to a Restricted Subsidiary;

(vii) for purposes of Section 9.11 only, the making of a Permitted Investment or
a Restricted Payment (or a disposition that would constitute a Restricted
Payment but for the exclusions from the definition thereof) permitted by
Section 9.04;

(viii) an Asset Swap;

(ix) dispositions of assets with a fair market value of less than $10,000,000;

(x) Excepted Liens;

(xi) dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;

(xii) the licensing or sublicensing of intellectual property or other general
intangibles and licenses, leases or subleases of other property in the ordinary
course of business which do not materially interfere with the business of the
Borrower and the Restricted Subsidiaries;

(xiii) foreclosure on assets;

 

- 4 -



--------------------------------------------------------------------------------

(xiv) any Production Payments and Reserve Sales; provided that any such
Production Payments and Reserve Sales, other than incentive compensation
programs on terms that are reasonably customary in the Energy Business for
geologists, geophysicists and other providers of technical services to the
Borrower or a Restricted Subsidiary, shall have been created, Incurred, issued,
assumed or Guaranteed in connection with the financing of, and within 60 days
after the acquisition of, the property that is subject thereto;

(xv) a disposition of oil and natural gas properties in connection with tax
credit transactions complying with Section 29 or any successor or analogous
provisions of the Code;

(xvi) surrender or waiver of contract rights, oil and gas leases, or the
settlement, release or surrender of contract, tort or other claims of any kind;

(xvii) the abandonment, farmout, lease or sublease of developed or undeveloped
oil and gas properties in the ordinary course of business; and

(xviii) the sale or transfer (whether or not in the ordinary course of business)
of any oil and gas property or interest therein to which no proved reserves are
attributable at the time of such sale or transfer.

“Asset Sale Acceptance Notice” has the meaning assigned such term in
Section 3.04(c)(i)(E).

“Asset Sale/Casualty Event Offer” has the meaning assigned such term in
Section 3.04(c)(i)(D).

“Asset Swap” means any concurrent purchase and sale or exchange of any oil or
natural gas property or interest therein between the Borrower or any of the
Restricted Subsidiaries and another Person; provided that any cash received must
be applied in accordance with Section 9.11 as if the Asset Swap were an Asset
Disposition.

“Assignee” has the meaning set forth in Section 12.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form reasonably approved by the Administrative Agent.

“Atlas Pipeline Tennessee Acquisition” means the acquisition of all of the
outstanding Equity Interest of Atlas Tennessee Pipeline LLC by a Restricted
Subsidiary of the Borrower or a Guarantor.

“Available Cash” has the meaning given to such term in the Borrower’s limited
partnership agreement, as of the Effective Date (including with respect to any
additional defined terms used in such definition).

 

- 5 -



--------------------------------------------------------------------------------

“Average Life” means, as of the date of determination, with respect to any Debt
or Preferred Stock, the quotient obtained by dividing (a) the sum of the
products of the numbers of years from the date of determination to the dates of
each successive scheduled principal payment of such Debt or redemption or
similar payment with respect to such Preferred Stock multiplied by the amount of
such payment by (b) the sum of all such payments.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Board of Directors” means (a) with respect to Borrower, the board of directors
of the General Partner or any authorized committee thereof, and (b) with respect
to any other Person, the board or committee of such Person serving a similar
function.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means the “Borrowing Base” under and as defined in the First
Lien Credit Agreement.

“Borrowing Base Deficiency” has the meaning given to such term in the First Lien
Credit Agreement.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized or required by law
to remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which dealings in
dollar deposits are carried out in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Cash Equivalents” means:

(a) securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality of the United States
(provided that the full faith and credit of the United States is pledged in
support thereof), having maturities of not more than one year from the date of
acquisition;

 

- 6 -



--------------------------------------------------------------------------------

(b) marketable general obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
(provided that the full faith and credit of the United States is pledged in
support thereof) and, at the time of acquisition, having a credit rating of “A”
(or the equivalent thereof) or better from either S&P or Moody’s;

(c) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by any commercial bank the
long-term debt of which is rated at the time of acquisition thereof at least
“A2” or the equivalent thereof by S&P, or “P2” or the equivalent thereof by
Moody’s and having combined capital and surplus in excess of $100,000,000;

(d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (a), (b) and (c) entered
into with any bank meeting the qualifications specified in clause (c) above;

(e) commercial paper rated at the time of acquisition thereof at least “A-2” or
the equivalent thereof by S&P or “P-2” or the equivalent thereof by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of investments, and in
any case maturing within one year after the date of acquisition thereof; and

(f) interests in any investment company or money market fund which invests 95%
or more of its assets in instruments of the type specified in clauses
(a) through (e) above.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of the Restricted
Subsidiaries having a fair market value in excess of $10,000,000.

“Change of Control” means an event or series of events by which:

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group of Persons acting in concert as a partnership or
other “group” (within the meaning of the Exchange Act and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 50% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower (or its successor by merger,
consolidation or purchase of all or substantially all of its assets);

(b) the Borrower or another Loan Party ceases to own 100% of the Equity
Interests of any Guarantor;

 

- 7 -



--------------------------------------------------------------------------------

(c) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the General Partner
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

(d) the General Partner ceases to be the sole general partner of the Borrower or
ceases to maintain Sole Management Control of the Borrower; provided that, in
the event of any disposition of general partner interests in the Borrower by the
General Partner (a “GP Disposition”) after the Effective Date which results in
the General Partner no longer being the sole general partner of the Borrower,
such GP Disposition shall not be deemed to be a Change of Control so long as the
Borrower provides prior written notice thereof to the Administrative Agent and
the Lenders, together with such other information as may be reasonably necessary
to demonstrate to the reasonable satisfaction of the Administrative Agent and
the Required Lenders that the General Partner will retain Sole Management
Control of the Borrower after giving effect to such GP Disposition;

(e) except as permitted by clause (d) above and unless the Parent is the General
Partner, the Parent, the Borrower, or one or more of each of their Affiliates,
ceases to own at least 51% of the Equity Interests of the General Partner; or

(f) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” of
related persons (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), is or becomes the Beneficial Owner, directly or indirectly, of
more than 50% of the total voting power of the Voting Stock of the General
Partner; provided that a “Change of Control” shall not be deemed to occur solely
as a result of a transfer of the Capital Stock in the General Partner to a new
entity in contemplation of the initial public offering of such new entity, or as
a result of any further offering of Capital Stock of such new entity (or
securities convertible into such Capital Stock) so long as the persons or
entities that are the Beneficial Owners of the Capital Stock in the General
Partner on the Issue Date hold more than 50% of the Voting Stock of such new
entity.

“Change of Control Date” has the meaning assigned such term in
Section 3.04(c)(iii).

“Change of Control Offer” has the meaning assigned such term in
Section 3.04(c)(iii).

“Change of Control Offer Acceptance Notice” has the meaning assigned such term
in Section 3.04(c)(iii).

“Change of Control Payment” has the meaning assigned such term in
Section 3.04(c)(iii).

“Change of Control Payment Date” has the meaning assigned such term in
Section 3.04(c)(iii).

 

- 8 -



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any Law after the date of this
Agreement, (b) any change in any Law or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender (or, for purposes of Section 5.01(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of Law) of
any Governmental Authority made or issued after the date of this Agreement;
provided however, that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III), shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Class” means (a) with respect to Commitments or Loans, those of such
Commitments or Loans that have the same terms and conditions (without regard to
differences in the Type of Loan, Interest Period, upfront fees, original issue
discount or similar fees paid or payable in connection with such Commitments or
Loans, or differences in tax treatment (e.g., “fungibility”)); provided that
such Commitments or Loans may be designated in writing by the Administrative
Agent, the Borrower and Lenders holding such Commitments or Loans as a separate
Class from other Commitments or Loans that have the same terms and conditions
and (b) with respect to Lenders, those of such Lenders that have Commitments or
Loans of a particular Class.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans in the amount set forth opposite such Lender’s name on Annex I
under the caption “Commitment”, and “Commitments” means the aggregate amount of
the Commitments of all the Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute and any
regulations promulgated thereunder.

“Common Stock” means with respect to any Person, any and all shares, interests
or other participations in, and other equivalents (however designated and
whether voting or nonvoting) of such Person’s common stock whether or not
outstanding on the Effective Date, and includes, without limitation, all series
and classes of such common stock.

“Compliance Certificate” means the certificate required to be delivered by the
Borrower to the Administrative Agent pursuant to Section 8.01(c).

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and

 

- 9 -



--------------------------------------------------------------------------------

responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided further that no
Conduit Lender shall (a) be entitled to receive any greater amount pursuant to
Section 5.01, Section 5.02, Section 5.03 or Section 12.03 than the designating
Lender would have been entitled to receive in respect of the extensions of
credit made by such Conduit Lender or (b) be deemed to have any Commitment.

“Consolidated Coverage Ratio” has the meaning set forth in the Indenture as of
the Effective Date (including with respect to any additional defined terms used
in such definition).

“Consolidated Net Income” means with respect to the Borrower and the Restricted
Subsidiaries, for any period, the aggregate of the net income (or loss) of the
Borrower and the Restricted Subsidiaries after allowances for taxes for such
period determined on a consolidated basis in accordance with Section 1.05;
provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income (but not loss)
during such period of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary to the Borrower or a Restricted Subsidiary is not at the time
permitted by operation of the terms of its charter or any agreement, instrument
or Law applicable to such Restricted Subsidiary or is otherwise restricted or
prohibited, to the extent so restricted or prohibited, in each case determined
in accordance with GAAP; (b) the net income (or loss) of any Person acquired in
a pooling-of-interests transaction for any period prior to the date of such
transaction; (c) any extraordinary gains or losses during such period; and
(d) any gains or losses attributable to writeups or writedowns of assets,
including writedowns under ASC Topics 350 and 360; provided further that if the
Borrower or any Restricted Subsidiary shall consummate a Material Acquisition or
Material Disposition (other than a sale-leaseback transaction permitted under
Section 9.11), then Consolidated Net Income shall be calculated after giving pro
forma effect to such Material Acquisition or Material Disposition as if such
Material Acquisition or Material Disposition had occurred on the first day of
the period consisting of the four consecutive fiscal quarters of the Borrower
ending on the last day of the most recently ending fiscal quarter for which
financial statements are available and otherwise in accordance with Regulation
S-X of the SEC. “Consolidated Net Income” shall include, without duplication,
cash dividends and other cash distributions received during such period by the
Borrower or any Restricted Subsidiary from an Unrestricted Subsidiary to the
extent set forth in Section 1.05(b).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 5% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“Credit Facility” means, with respect to any Loan Party, one or more debt
facilities (including, without limitation, the First Lien Credit Agreement),
indentures or commercial paper facilities providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables to
such lenders or to special purpose entities formed to borrow from such lenders
against such receivables) or letters of credit, in each case, as amended,
restated, modified, renewed, refunded, replaced or refinanced in whole or in
part from time to time (and whether or not with the original administrative
agent and lenders or another administrative agent or agents or other lenders and
whether provided under the original First Lien Credit Agreement or any other
credit or other agreement or indenture).

 

- 10 -



--------------------------------------------------------------------------------

“Debt” means, for any Person, the sum of the following (without duplication,
whether contingent or not): (a) all obligations of such Person for borrowed
money or evidenced by bonds, bankers’ acceptances, debentures, notes or other
similar instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of letters of credit, surety or other bonds and similar
instruments; (c) all accounts payable and all accrued expenses, liabilities or
other obligations of such Person to pay the deferred purchase price of Property
or services; (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by a Lien on any Property of such Person, whether
or not such Debt is assumed by such Person; provided, however, that the amount
of such Debt of any Person described in this clause (f) shall, for the purposes
of this Agreement, be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Debt and (ii) the fair market value of the Property
encumbered, as determined by such Person in good faith; (g) all Debt (as defined
in the other clauses of this definition) of others guaranteed by such Person or
in which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (i) obligations to deliver commodities,
goods or services, including, without limitation, Hydrocarbons, in consideration
of one or more advance payments for periods in excess of 120 days prior to the
day of delivery, other than sales of Hydrocarbons and gas balancing arrangements
in the ordinary course of business; (j) obligations to pay for goods or services
whether or not such goods or services are actually received or utilized by such
Person; (k) any Debt of a partnership for which such Person is liable either by
agreement, or by Law but only to the extent of such liability; (l) the
liquidation value of Disqualified Capital Stock of such Person; and (m) the
undischarged balance of any dollar denominated production payment (but not any
volumetric production payment) created by such Person or for the creation of
which such Person directly or indirectly received payment. The Debt of any
Person shall include all obligations of such Person of the character described
above to the extent such Person remains legally liable in respect thereof
notwithstanding that any such obligation is not included as a liability of such
Person under GAAP. The Debt of any Person described in clauses (f), (g) and
(h) of this definition shall be deemed to be the lesser of (i) an amount equal
to the stated or determinable amount of the primary obligation of such other
Person and (ii) the maximum amount for which such Person may be liable pursuant
to the terms of the instrument embodying such Debt, unless such primary
obligation and/or the maximum amount for which such Person may be liable are not
stated or determinable, in which case the amount of such Debt shall be deemed to
be equal to such Person’s maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith.

“Debt Prepayment Acceptance Notice” has the meaning assigned such term in
Section 3.04(c)(ii).

“Debt Prepayment Offer” has the meaning assigned such term in
Section 3.04(c)(ii).

 

- 11 -



--------------------------------------------------------------------------------

“Declined Amounts” has the meaning assigned such term in Section 3.04(c)(i)(E).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Designated Partnership” means any partnership or limited liability company,
other than a partnership or limited liability company that the Borrower has
determined, by notice to the Administrative Agent pursuant to Section 8.01(o) or
Section 9.20(b), shall not be a “Designated Partnership”, that (i) is listed on
Schedule 7.15 hereto as a “Designated Partnership”, (ii) is governed at all
times by (A) an Organizational Document in form and substance substantially
similar to the forms of the Organizational Document of the partnerships listed
on Schedule 7.15 hereto of which Atlas Resources, LLC is the Master General
Partner and which closed subscriptions on or after January 1, 2009 or
(B) Organizational Documents that are otherwise reasonably acceptable to the
Administrative Agent as directed by the Required Lenders; provided that for any
Designated Partnership formed after the March 22, 2011, the Organizational
Document for such Designated Partnership shall contain provisions allowing the
Master General Partner of such Designated Partnership to withdraw its ownership
interest in such Designated Partnership in the form of a working interest in
such Designated Partnership’s Oil and Gas Properties equal to its interest as
Master General Partner in the revenues of such Designated Partnership at the
request of the Administrative Agent or the Required Lenders without the consent
of any other party to such Organizational Document and (iii) (A) at all times,
in the case of any Designated Partnership that is a limited partnership, has a
sole general partner that is a Loan Party and, in the case of any Designated
Partnership that is a limited liability company, has a sole managing member or
sole manager that is a Loan Party; (B) does not at any time engage in any line
of business other than Hydrocarbon exploration, development, acquisition or
production; (C) does not at any time own (whether in fee or by leasehold) any
material asset other than Hydrocarbon Interests and Property reasonably related
thereto, including, in the case of any Participating Partnership, Swap
Agreements permitted under clause (I) of this definition; (D) does not at any
time incur, create, assume or suffer to exist any Debt except, so long as such
Loan Party is in compliance with Section 8.13(e), loans owing to a Loan Party
that is the Master General Partner of such Designated Partnership; (E) does not
at any time incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired), except Liens created pursuant to the
Designated Partnership Hedge Facility, Excepted Liens, Immaterial Title
Deficiencies and Liens securing Debt permitted under clause (D) of this
definition; (F) at all times has a Loan Party as the operator or co-operator of
its Oil and Gas Properties; (G) has not taken any action including, without
limitation, the amendment of its organizational documents, that causes the
Equity Interests to be “securities” under Article 8 of the UCC unless the Loan
Party owning such Equity Interests has taken, or caused to be taken, all actions
reasonably requested by the Administrative Agent (including, without limitation,
the delivery of any certificates evidencing such securities and related stock
powers and/or entering into control agreements reasonably acceptable to the
Administrative Agent) to protect and perfect the second priority security
interest of the Administrative Agent in such Equity Interests and facilitate the
Administrative Agent’s exercise of remedies with respect to such Equity
Interests in accordance with the terms of the Security Instruments; (H) at all
times has beneficial and record title (as fee owner or owner of a leasehold
interest) to all Designated Partnership Properties owned (whether in fee or by
leasehold) by it; provided that a Person will not cease to be a “Designated
Partnership” solely for purposes of this clause (H) if a Loan Party owns record
title to any such Designated Partnership Property; and (I) does not at any time
enter into any Swap Agreement, except, for any Participating Partnership, any
Permitted Participating Partnership Swap Agreement.

 

- 12 -



--------------------------------------------------------------------------------

“Designated Partnership Hedge Facility” means that certain secured hedge
facility entered into on March 5, 2012, by Atlas Resources, LLC, a Delaware
limited liability company, each Participating Partnership, Wells Fargo Bank,
National Association, as collateral agent, and each Approved Counterparty that
is First Lien Lender or an Affiliate of a First Lien Lender, as such facility is
amended, restated, supplemented or otherwise modified from time to time, to
provide for swaps, forwards, futures or derivative transactions, options or
similar arrangements whether exchange traded, “over-the-counter” or otherwise,
involving or settled by reference to one or more commodities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions
that is (a) entered into in the ordinary course of business, (b) not speculative
in nature, and (c) intended to mitigate price and/or supply risk relating to the
Hydrocarbon Interests of one or more Participating Partnerships.

“Designated Partnership Properties” means Oil and Gas Properties that are
designated in a Reserve Report as being attributable to a specified Designated
Partnership.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans or other
obligations outstanding hereunder. Notwithstanding the preceding sentence, any
Equity Interest that would constitute Disqualified Capital Stock solely because
the holders thereof have the right to require the Person to repurchase such
Equity Interests upon the occurrence of a change of control or an asset sale
shall not constitute Disqualified Capital Stock.

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
(a) the United States of America or any state thereof or (b) the District of
Columbia.

“EBITDA” shall have the meaning set forth in the First Lien Credit Agreement as
of the Effective Date (including with respect to any additional defined terms
used in such definition); provided, however, Restricted Payments made in respect
of preferred Equity Interests of the Borrower permitted under Section 9.04
during any period may be added back to EBITDA for such period.

 

- 13 -



--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).

“Energy Business” means: (a) the business of acquiring, exploring, exploiting,
developing, producing, operating and disposing of interests in oil, natural gas,
liquid natural gas and other hydrocarbon and mineral properties or products
produced in association with any of the foregoing; (b) the business of
gathering, marketing, distributing, treating, processing, storing, refining,
selling and transporting of any production from such interests or properties and
products produced in association therewith and the marketing of oil, natural
gas, other hydrocarbons and minerals obtained from unrelated Persons; (c) any
other related energy business, including power generation and electrical
transmission business, directly or indirectly, from oil, natural gas and other
hydrocarbons and minerals produced substantially from properties in which the
Borrower or the Restricted Subsidiaries, directly or indirectly, participates;
(d) any business relating to oil field sales and service; (e) any other energy
business that generates gross income at least 90% of which constitutes
“qualifying income” under Section 7704(d)(1)(E) of the Code; and (f) any
business or activity relating to, arising from, or necessary, appropriate or
incidental to the activities described in the foregoing clauses (a) through
(e) of this definition.

“Environmental Laws” means any and all Laws pertaining in any way to human
health, employee safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Restricted Subsidiary is conducting, or at any time has
conducted, business, or where any Property of the Borrower or any Restricted
Subsidiary is located, including, the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976, as amended, the Safe Drinking Water Act, as amended, the Toxic Substances
Control Act, as amended, the Superfund Amendments and Reauthorization Act of
1986, as amended, the Hazardous Materials Transportation Law, as amended, and
other environmental conservation or protection Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidances promulgated
thereunder.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Restricted Subsidiary would be deemed to
be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

 

- 14 -



--------------------------------------------------------------------------------

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA,
other than a Reportable Event as to which the provisions of 30 days notice to
the PBGC is expressly waived under applicable regulations, (b) the withdrawal of
the Borrower, a Restricted Subsidiary or any ERISA Affiliate from a Plan during
a plan year in which it was a “substantial employer” as defined in section
4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a Plan or
the treatment of a Plan amendment as a termination under section 4041 of ERISA,
(d) the institution of proceedings to terminate a Plan by the PBGC, (e) receipt
of a notice of withdrawal liability pursuant to Section 4202 of ERISA, or
(f) any other event or condition which would constitute grounds under section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Excess Proceeds” has the meaning assigned such term in Section 3.04(c)(i)(C).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excepted Liens” means:

(a) Liens for taxes, assessments or other governmental charges or levies which
are not delinquent or which are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP;

(b) Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;

(c) statutory landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law in the ordinary course of business
or incident to the exploration, development, operation and maintenance of Oil
and Gas Properties, each of which is in respect of obligations that are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;

(d) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action, provided that any such Lien referred to in this
clause does not materially impair the use of the Property covered by such Lien
for the purposes for which such Property is held by the Borrower, any Restricted
Subsidiary or any Designated Partnership or materially impair the value of such
Property subject thereto;

 

- 15 -



--------------------------------------------------------------------------------

(e) Liens arising by virtue of any statutory, common law or contract provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution; provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
and no such deposit account is intended by the Borrower, any of the Restricted
Subsidiaries or any Designated Partnership to provide collateral to the
depository institution;

(f) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any Property of the Borrower, any Restricted
Subsidiary or any Designated Partnership for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment
which in the aggregate do not materially impair the use of such Property for the
purposes of which such Property is held by the Borrower, any Restricted
Subsidiary or any Designated Partnership or materially impair the value of such
Property subject thereto;

(g) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business;

(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced;

(i) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower, any Restricted
Subsidiary or any Designated Partnership in the ordinary course of business
covering only the Property under lease;

(j) any obligations (other than Debt) or duties affecting any of the Property of
the Borrower, any Restricted Subsidiary or any Designated Partnership to any
Governmental Authority with respect to any franchise, grant, license or permit;

(k) Liens created pursuant to the First Lien Loan Documents;

(l) Liens securing the Indebtedness;

(m) Liens securing obligations with regard to Swap Agreements;

(n) Liens existing on the Effective Date;

 

- 16 -



--------------------------------------------------------------------------------

(o) Liens securing Debt or other obligations of a Subsidiary owing to the
Borrower or a Wholly-Owned Subsidiary;

(p) Liens securing Refinancing Indebtedness Incurred to refinance Debt that was
previously so secured, provided that any such Lien is limited to all or part of
the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the Debt
being refinanced or is in respect of property or assets that is the security for
an Excepted Lien hereunder;

(q) Liens on pipelines or pipeline facilities that arise by operation of law;

(r) Liens securing Debt (other than Subordinated Indebtedness) in an aggregate
principal amount outstanding at any one time, added together with all other Debt
secured by Liens Incurred pursuant to this clause (w), not to exceed
$25,000,000;

(s) Liens in favor of the Borrower or any Guarantor;

(t) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 9.02; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(u) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(v) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(w) Liens arising under the Senior Notes in favor of any trustee thereunder for
its own benefit and similar Liens in favor of other trustees, agents and
representatives arising under instruments governing Debt permitted to be
incurred under this Agreement, provided, however, that such Liens are solely for
the benefit of the trustees, agents or representatives in their capacities as
such and not for the benefit of the holders of such Debt;

(x) Liens arising from the deposit of funds or securities in trust for the
purpose of decreasing or defeasing Debt so long as such deposit of funds or
securities and such decreasing or defeasing of Debt are permitted under
Section 9.04; and

(y) any interest or title of a lessor under any lease entered into by the
Borrower, any Restricted Subsidiary or any Designated Partnership covering only
the assets so leased.

provided further that (1) Liens described in clauses (a) through (d) and
(g) shall remain “Excepted Liens” only for so long as no action to enforce such
Lien has been commenced unless such action is being contested in good faith by
appropriate proceedings and for which adequate reserves have been maintained in
accordance with GAAP and (2) no intention to subordinate the first priority Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of any Excepted Lien.

 

- 17 -



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Guarantor hereunder or under any other Loan Document,
(a) income or franchise taxes (i) imposed on (or measured by) its net income by
the United States of America or such other jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, or
(ii) that are Other Connection Taxes; (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower or any Guarantor is located; (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 5.05), any U.S. federal withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Foreign Lender’s failure to comply with Section 5.03(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding tax pursuant to
Section 5.03(a) or Section 5.03(b); (d) any backup withholding tax that is
required by the Code to be withheld from amounts payable to a Lender that has
failed to comply with Section 5.03(e)(ii)(A); and (e) any U.S. federal
withholding taxes imposed by FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means (i) the fee letter, dated as of the Effective Date, between
the Administrative Agent and the Borrower, (ii) the upfront fee letter, dated as
of the Effective Date, between GSO and the Borrower, and (iii) the upfront fee
letter, dated as of the Effective Date between Magnetar and the Borrower.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person. Unless otherwise specified, all references herein to a Financial
Officer means a Financial Officer of the Borrower.

 

- 18 -



--------------------------------------------------------------------------------

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

“First Lien Agent” means the “Administrative Agent” under the First Lien Credit
Agreement.

“First Lien Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of July 31, 2013, among the Borrower, the First Lien
Agent and the First Lien Lenders, as amended on or prior to the date hereof, and
as may be from time to time further amended, restated, supplemented or otherwise
modified or any Refinancing (as defined in the Intercreditor Agreement) thereof,
but only to the extent permitted under the terms of the Intercreditor Agreement
(including, without limitation, as provided in Section 7.01 of the Intercreditor
Agreement).

“First Lien Loan Documents” means the First Lien Credit Agreement and the other
“Loan Documents” as defined in the First Lien Credit Agreement.

“First Lien Lenders” means the “Lenders” from time to time party to the First
Lien Credit Agreement.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“General Partner” means Atlas Energy Group, LLC, a Delaware limited liability
company and successor-by-name-change to Atlas Resource Partners GP, LLC.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank) over the Borrower, any Restricted
Subsidiary, any of their Properties, the Administrative Agent or any Lender.

“GSO” means GSO Capital Partners LP on behalf of the funds advised by it.

 

- 19 -



--------------------------------------------------------------------------------

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Debt of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt of such other Person (whether arising by virtue of partnership
arrangements, or by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise); or

(b) entered into for purposes of assuring in any other manner the obligee of
such Debt of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part);

provided, however, that the term “Guarantee” will not include endorsements for
collection or deposit in the ordinary course of business or any obligation to
the extent it is payable only in Equity Interests of a Guarantor that is not
Disqualified Capital Stock. The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantors” means Atlas Energy Colorado, LLC, a Colorado limited liability
company, Atlas Energy Holdings Operating Company, LLC, a Delaware limited
liability company, Atlas Energy Indiana, LLC, an Indiana limited liability
company, Atlas Energy Ohio, LLC, an Ohio limited liability company, Atlas Energy
Tennessee, LLC, a Pennsylvania limited liability company, Atlas Noble, LLC, a
Delaware limited liability company, Atlas Resources, LLC, a Pennsylvania limited
liability company, REI-NY, LLC, a Delaware limited liability company, Resource
Energy, LLC, a Delaware limited liability company, Resource Well Services, LLC,
a Delaware limited liability company, Viking Resources, LLC, a Pennsylvania
limited liability company, ARP Barnett, LLC, a Delaware limited liability
company, ARP Oklahoma, LLC, an Oklahoma limited liability company, ARP Barnett
Pipeline, LLC, a Delaware limited liability company, Atlas Barnett, LLC, a Texas
limited liability company, ARP Production Company, LLC, a Delaware limited
liability company, ARP Mountaineer Production, LLC, a Delaware limited liability
company, ARP Rangely Production, LLC, a Delaware limited liability company, ARP
Eagle Ford, LLC, a Texas limited liability company, and any other Material
Subsidiary of the Borrower that after the Effective Date guarantees the
Indebtedness to the Administrative Agent pursuant to Section 8.13(b).

“Guaranty Agreement” means the Second Lien Guaranty in form and substance
satisfactory to the Required Lenders by each of the Guarantors in favor of the
Collateral Agent for the benefit of the Lenders dated as of the date hereof, as
the same may be amended, modified or supplemented from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

 

- 20 -



--------------------------------------------------------------------------------

“Hedge Facility Intercreditor Agreement” means any intercreditor agreement
entered into in connection with the Designated Partnership Hedge Facility, in
substantially the same form as the form attached hereto as Exhibit H, by and
among the Administrative Agent, the First Lien Agent, the Collateral Agent (as
defined therein) and the Master General Partner (as defined therein), as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Borrower that, together with all of the Subsidiaries of such Restricted
Subsidiary, does not own Property with an aggregate fair market value in excess
of $7,500,000.

“Immaterial Title Deficiencies” means, with respect to Oil and Gas Properties,
at any time of determination, defects or clouds on title, discrepancies in net
revenue and working interest ownership percentages and other discrepancies (in
each case, between what is shown on the most recently delivered Reserve Report
and that which is set forth in the title information provided by a Loan Party to
the Administrative Agent hereunder) and other Liens (other than Excepted Liens),
defects, and similar matters which do not, individually or in the aggregate,
affect Oil and Gas Properties in an amount greater than five percent (5%) of the
Borrowing Base Value (as defined in the First Lien Credit Agreement as of the
Effective Date (including with respect to any additional defined term used in
such definition) of all Oil and Gas Properties evaluated in the most recent
Reserve Report delivered under this Agreement.

“Incremental Amendment” has the meaning assigned such term in Section 2.06(f).

“Incremental Amendment Date” has the meaning assigned such term in
Section 2.06(d).

“Incremental Commitment” has the meaning assigned such term in Section 2.06(a).

“Incremental Facility Effective Date” has the meaning assigned such term in
Section 2.06(b).

“Incremental Lender” has the meaning assigned such term in Section 2.06(c).

“Incremental Loan” has the meaning assigned such term in Section 2.06(b).

“Incremental Loan Request” has the meaning assigned such term in
Section 2.06(a).

 

- 21 -



--------------------------------------------------------------------------------

“Incur” means issue, create, assume, Guarantee, incur or otherwise become
directly or indirectly liable for, contingently or otherwise; provided, however,
that any Debt or Equity Interests of a Person existing at the time such Person
becomes a Restricted Subsidiary (whether by merger, consolidation, acquisition
or otherwise) will be deemed to be Incurred by such Restricted Subsidiary at the
time it becomes a Restricted Subsidiary; and the terms “Incurred” and
“Incurrence” have meanings correlative to the foregoing.

“Indebtedness” means any and all amounts owing or to be owing by the Borrower or
any other Loan Party: (a) to the Administrative Agent or any Lender under any
Loan Document including, without limitation, all interest on any of the Loans
(including any interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Loan Party (or could accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such case, proceeding or other action)
and (b) all renewals, extensions and/or restatements of any of the above.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indenture” means that certain Indenture, dated as of January 23, 2013, among
the Borrower, Atlas Energy Holdings Operating Company, LLC, Atlas Resource
Finance Corporation, and U.S. Bank National Association, as trustee, as the same
is amended, restated, modified or otherwise supplemented.

“Initial Reserve Report” means the Reserve Report dated as of June 30, 2014 as
revised to give pro forma effect to acquisitions consummated by the Borrower or
any of its Subsidiaries after June 30, 2014 but prior to the Effective Date.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
even date herewith in substantially the same form as the form attached hereto as
Exhibit I, and by and among the Administrative Agent, the First Lien Agent and
the Loan Parties, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three (3) months’ duration, each day prior to the last day
of such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or 12 months if available and agreed to by all Lenders), as the
Borrower may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next

 

- 22 -



--------------------------------------------------------------------------------

calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) no Interest Period may have a term which would
extend beyond the Maturity Date and (c) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, capital contributions, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale), (b) the making of any deposit with, or advance, loan or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business), or (c) the entering into of any
guarantee of, or other contingent obligation with respect to, Debt or other
liability of any other Person.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P.

“Joinder Agreement” means a joinder agreement in the form of Exhibit G or any
other form reasonably approved by the Administrative Agent.

“Joint Venture” means a partnership or joint venture that is not a Restricted
Subsidiary.

“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Class of Commitments or Loans that is outstanding
hereunder on such date of determination.

“Law” means (a) a law, statute, ordinance, treaty, permit, rule or regulation of
any Governmental Authority, (b) a court decision, judgment, order, decree,
injunction or ruling, and (c) a regulatory bulletin or guidance, or examination
order or recommendation of a Governmental Authority.

“Lenders” means the Persons listed on Annex I, any Additional Lender and any
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption; provided that unless the context otherwise
requires, each reference herein to the Lenders shall be deemed to include any
Conduit Lender.

 

- 23 -



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the greater of (a) the rate per annum
determined on the basis of the rate for deposits in dollars for a period equal
to such Interest Period commencing on the first day of such Interest Period
reported by Bloomberg L.P. in its index of rates as of 11:00 A.M., London time,
two (2) Business Days prior to the beginning of such Interest Period and
(b) 1.00%. In the event that such rate does not appear on such index, the rate
described in the foregoing clause (a) shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered dollar deposits at or about 11:00 A.M., London time, two (2) Business
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and the Restricted Subsidiaries shall
be deemed to be the owner of any Property which it has acquired or holds subject
to a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
“Lien” shall not include the interest of the Borrower or any Restricted
Subsidiary in any Property subject to a Synthetic Lease.

“Loan Documents” means this Agreement, the Notes, if any, the Security
Instruments, the Hedge Facility Intercreditor Agreement, the Intercreditor
Agreement, the Fee Letters and any and all other material agreements or
instruments now or hereafter executed and delivered by any Loan Party or any
other Person (other than participation or similar agreements between any Lender
and any other lender or creditor with respect to Indebtedness pursuant to this
Agreement) in connection with the Indebtedness, this Agreement and the
transactions contemplated hereby, as such agreements may be amended, modified,
supplemented or restated from time to time.

“Loan Increase” has the meaning assigned such term in Section 2.06(a).

“Loan Parties” means the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Magnetar” means each of MTP Energy Master Fund LTD and MTP Energy Opportunities
Fund LLC.

“Make-Whole Premium” means as of any date of determination, the present value at
such date, computed using a discount rate equal to the Treasury Rate plus 50
basis points, of (a) the Prepayment Premium applicable to the Loans of the
applicable Lenders on the first day after the first anniversary of the Effective
Date, plus (b) all interest that would accrue on such Loans from such date to
the first anniversary of the Effective Date, computed using the Adjusted LIBO
Rate for an Interest Period of three months plus the Applicable Margin for the
Loans on such date.

 

- 24 -



--------------------------------------------------------------------------------

“Master General Partner” means Atlas Resources, LLC, a Pennsylvania limited
liability company, or any other Loan Party that is the managing general partner
or managing member of a Participating Partnership.

“Material Acquisition” means a transaction or series of transactions comprised
of the acquisition of the Equity Interests of a Person or the acquisition of
assets from a Person, in each case for consideration of at least $10,000,000.

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
operations, Properties or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole, (b) the ability of the Borrower and the
Restricted Subsidiaries, taken as a whole, to carry out their business as of the
Effective Date, (c) the ability of the Loan Parties, taken as a whole, to
perform fully and on a timely basis their obligations under any of the Loan
Documents that are material to the interests of the Lenders, or (d) the validity
or enforceability of any of the Loan Documents or the material rights and
remedies available to the Administrative Agent or any Lender under any Loan
Document.

“Material Disposition” means a transaction or series of transactions comprised
of the sale, lease, assignment, conveyance or transfer of the Equity Interests
of a Person or the assets of a Person, in each case for the consideration of at
least $10,000,000.

“Material Indebtedness” means Debt (other than the Loans), or obligations in
respect of one or more Swap Agreements, of any one or more of the Borrower and
the Restricted Subsidiaries in an aggregate principal amount exceeding
$15,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time, including unpaid amounts in respect of such Swap Agreement.

“Material Subsidiary” means any Restricted Subsidiary other than any Immaterial
Subsidiary.

“Maturity Date” means February 23, 2020.

“MGP Volumes” has the meaning assigned such term in Section 8.17.

“Minimum Title Information” means title information in form and substance
reasonably satisfactory to the Required Lenders as to (a) the Loan Parties’
ownership (whether in fee or by leasehold) of at least 80% of the total value of
all Oil and Gas Properties (other than Designated Partnership Properties) and
(b) ownership (whether in fee or by leasehold) of the Designated Partnership
Properties, in each case with respect to Properties evaluated in any applicable
Reserve Report.

 

- 25 -



--------------------------------------------------------------------------------

“Minority Interest” means the percentage interest represented by any shares of
any class of Equity Interests of a Restricted Subsidiary that are not owned by
the Borrower or a Restricted Subsidiary.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgage” means a mortgage, deed of trust, or similar document in form and
substance reasonably satisfactory to the Required Lenders on an Oil and Gas
Property directly owned (whether in fee or by leasehold) by a Loan Party where
such Loan Party is the mortgagor and the Collateral Agent is the mortgagee
pursuant to which a Lien on the Mortgaged Property covered thereby is created in
favor of the Collateral Agent for the benefit of the Lenders as the same may be
amended, amended and restated, modified or supplemented from time to time.

“Mortgaged Property” means any Property directly owned (whether in fee or by
leasehold) by any Loan Party which is subject to a Lien created by the Security
Instruments.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

“Net Available Cash” means (a) cash payments received from an Asset Disposition
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and net proceeds from
the sale or other disposition of any securities received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring Person of Debt or other obligations relating
to the properties or assets that are the subject of such Asset Disposition or
received in any other non-cash form) therefrom and (b) cash payments or proceeds
received by the Borrower or any Restricted Subsidiary (x) under any casualty
insurance policy (excluding business interruption insurance) in respect of a
Casualty Event that constitutes a covered loss thereunder or (y) as a result of
a Casualty Event constitutes a taking of property by eminent domain,
condemnation or otherwise, in each case net of:

(a) all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses Incurred, and all federal, state,
provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP (after taking into account any available tax credits or
deductions and any tax sharing agreements), as a consequence of such Asset
Disposition or Casualty Event;

(b) all payments made on any Debt which is secured by any assets subject to such
Asset Disposition or Casualty Event, in accordance with the terms of any Lien
upon such assets, or which must by its terms, or in order to obtain a necessary
consent to such Asset Disposition, or by applicable law be repaid out of the
proceeds from such Asset Disposition or Casualty Event;

(c) all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures or to holders of royalty or
similar interests as a result of such Asset Disposition or Casualty Event that
constitutes a taking of property by eminent domain, condemnation or otherwise;

 

- 26 -



--------------------------------------------------------------------------------

(d) the deduction of appropriate amounts to be provided by the seller as a
reserve, in accordance with GAAP, against any liabilities associated with the
assets disposed of in such Asset Disposition or Casualty Event that constitutes
a taking of property by eminent domain, condemnation or otherwise and retained
by the Borrower or any Restricted Subsidiary after such Asset Disposition or
such Casualty Event;

(e) in the case of a Casualty Event that constitutes a taking of property by
eminent domain, condemnation or otherwise, the reasonable out-of-pocket costs of
putting any affected property in a safe and secure position; and

(f) in the case of a Casualty Event, any actual out-of-pocket costs incurred by
Borrower or any of its Restricted Subsidiaries in connection with the
adjustment, settlement or collection of any claims of the Borrower or such
Restricted Subsidiary.

“Net Cash Proceeds” means with respect to any issuance or sale of Equity
Interests or any contribution to equity capital, or any incurrence of Debt, the
cash proceeds of such issuance, sale, contribution or incurrence net of
attorneys’ fees, accountants’ fees, underwriters’ or placement agents’ fees,
listing fees, discounts or commissions and brokerage, consultant and other fees
and charges actually Incurred in connection with such issuance, sale,
contribution or incurrence and net of taxes paid or payable as a result of such
issuance, sale or incurrence (after taking into account any available tax credit
or deductions and any tax sharing arrangements).

“New Parent” means the Person that is identified by the Borrower to the
Administrative Agent as New Parent pursuant to Section 8.01(s); provided that
such Person shall either be (a) the General Partner or (b) any other Person that
is organized under the laws of the United States of America or any state thereof
that Controls the Borrower and is acceptable to the Required Lenders in their
sole discretion. For purposes of this definition, “Control” shall be deemed to
be used without giving effect to the second sentence of the definition thereof.

“New Refinancing Commitment” has the meaning assigned such term in
Section 2.07(a).

“Notes” means the promissory notes, if any, of the Borrower described in Section
2.02(d) and being substantially in the form of Exhibit A, together with all
amendments, modifications, replacements, extensions and rearrangements thereof.

“OFAC” means the Office of Foreign Asset Control of the Department of Treasury
of the United States of America.

“Oil and Gas Properties” means each of the following: (a) Hydrocarbon Interests;
(b) the Properties now or hereafter pooled or unitized with Hydrocarbon
Interests; (c) all presently existing or future unitization, pooling agreements
and declarations of pooled units and the units created thereby (including
without limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues,

 

- 27 -



--------------------------------------------------------------------------------

profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; (f) all tenements, hereditaments, appurtenances and
Properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests; and (g) all Properties, rights, titles, interests and
estates described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

“Organizational Documents” means any and all agreements, certificates, operating
agreements, partnership agreements, limited liability company agreements,
charters, articles, bylaws, and similar documents pertaining to (a) the
organization or governance of any Designated Partnership or (b) the organization
or governance of any other Person referenced in this Agreement, in each case
whether now or hereafter existing and as each has been and hereafter may be
supplemented, amended or restated from time to time.

“Other Connection Taxes” means, with respect to the Administrative Agent and
each Lender, Taxes imposed as a result of a present or former connection between
the Administrative Agent or any Lender and the jurisdiction imposing the Tax
(other than a connection arising from the execution, delivery or enforcement of,
becoming a party to, or performance under, or receipt of payments or receipt or
perfection of security interests under or engaging in any transaction pursuant
to any Loan Document, or from the sale or assignment of an interest in any Loan
or Loan Document).

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

“Parent” means (a) prior to the consummation of the Targa Transactions,
Predecessor Parent, and (b) from and after the consummation of the Targa
Transactions, New Parent.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

“Participating Partnership” means any Designated Partnership that has become a
party to the Designated Partnership Hedge Facility.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

- 28 -



--------------------------------------------------------------------------------

“PDP PV10” means, as of any date of determination thereof with respect to the
Oil and Gas Properties comprised of Proved Developed Producing Reserves
described in the then most recent Reserve Report delivered to the Administrative
Agent, the net present value, discounted at ten percent (10%) per annum, of the
future net revenues expected to accrue to the Loan Parties’ collective interest
in such Oil and Gas Properties during the remaining expected economic lives of
such Oil and Gas Properties. Each calculation of such expected future net
revenues shall be made in accordance with SEC guidelines for reporting Proved
Developed Producing Reserves, provided that in any event (a) appropriate
deductions shall be made for severance and ad valorem taxes, and for operating,
gathering, transportation and marketing costs required for the production and
sale of such Oil and Gas Properties, (b) the pricing assumptions used in
determining PDP PV10 for any Oil and Gas Properties shall be based upon the
Strip Price, and (c) the cash-flows derived from the pricing assumptions set
forth in clause (b) above shall be further adjusted to account for the actual
average historical basis differential during the 12-month period preceding such
date of determination in a manner reasonably acceptable to the Administrative
Agent, as directed by the Required Lenders. The amount of PDP PV10 at any time
shall be calculated on a pro forma basis for Material Dispositions and Material
Acquisitions of Oil and Gas Properties comprised of Proved Developed Producing
Reserves consummated by the Loan Parties since the date of the Reserve Report
most recently delivered hereto.

“PDP PV10 to Senior Secured Funded Debt Ratio” means, as of any date of
calculation, the ratio of (a) PDP PV10 determined as of such date to (b) Senior
Secured Funded Debt on such date.

“Permitted Acquisition” means any acquisition of assets constituting a business
unit, line of business or division or material acquisition of Oil and Gas
Properties (as determined by the Borrower in good faith), of another Person to
the extent constituting a Permitted Investment.

“Permitted Business Investment” means any Investment made in the ordinary course
of, and of a nature that is or shall have become customary in, the Energy
Business including investments or expenditures for actively exploiting,
exploring for, acquiring, developing, producing, processing, gathering,
marketing or transporting oil, natural gas or other hydrocarbons and minerals
through agreements, transactions, interests or arrangements which permit one to
share risks or costs, comply with regulatory requirements regarding local
ownership or satisfy other objectives customarily achieved through the conduct
of the Energy Business jointly with third parties, including:

(a) ownership interests in oil, natural gas, other hydrocarbons and minerals
properties, liquid natural gas facilities, processing facilities, gathering
systems, pipelines, storage facilities or related systems or ancillary real
property interests;

(b) Investments in the form of or pursuant to operating agreements, working
interests, royalty interests, mineral leases, processing agreements, farm-in
agreements, farm-out agreements, contracts for the sale, transportation or
exchange of oil, natural gas, other hydrocarbons and minerals, production
sharing agreements, participation agreements, development agreements, area of
mutual interest agreements, unitization agreements, pooling agreements, joint
bidding agreements, service contracts, joint venture agreements, partnership
agreements (whether general or limited), subscription agreements, stock purchase
agreements, stockholder agreements and other similar agreements (including for
limited liability companies) with third parties (including Unrestricted
Subsidiaries); and

 

- 29 -



--------------------------------------------------------------------------------

(c) direct or indirect ownership interests in drilling rigs and related
equipment, including, without limitation, transportation equipment.

“Permitted Investment” has the meaning assigned to such term in Section 9.05.

“Permitted Junior Secured Refinancing Debt” has the meaning assigned such term
in Section 2.07(g)(i).

“Permitted Pari Passu Secured Refinancing Debt” has the meaning assigned such
term in Section 2.07(g)(i).

“Permitted Participating Partnership Swap Agreement” has the meaning provided in
the First Lien Credit Agreement as of the Effective Date (including with respect
to any additional defined term used in such definition).

“Permitted Payments” means, so long as the Borrower is an entity taxable as a
partnership or a disregarded entity for federal income tax purposes,
distributions to the direct or indirect owners of the Borrower in amounts, with
respect to any period, not to exceed the Tax Amount for each such Person for
such period; provided that payments permitted hereunder with respect to income
of any Unrestricted Subsidiary for any taxable period shall be limited to the
amount actually paid with respect to such period by such Unrestricted Subsidiary
to the Borrower or its Restricted Subsidiaries for the purposes of paying taxes
with respect to such income.

“Permitted Unsecured Refinancing Debt” has the meaning assigned such term in
Section 2.07(g)(i).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Restricted Subsidiary or an ERISA Affiliate or (b) was at
any time during the six (6) calendar years preceding the date hereof, sponsored,
maintained or contributed to by the Borrower or a Restricted Subsidiary or an
ERISA Affiliate.

“Platform” has the meaning assigned to such term in Section 12.01(b).

“Predecessor Parent” means Atlas Energy, L.P., a Delaware limited partnership,
whose organizational identification number with the Delaware Secretary of State
is 4078283.

“Preferred Stock” as applied to the Equity Interests of any corporation, means
Equity Interests of any class or classes (however designated) which is preferred
as to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Equity Interests of any other class of such corporation.

 

- 30 -



--------------------------------------------------------------------------------

“Prepayment Premium” means:

(a) with respect to any prepayment made during the first 12 months after the
Effective Date, the Make-Whole Premium; provided, that, notwithstanding and in
lieu of the foregoing, a prepayment premium of 2.25% will be owed with respect
to any optional prepayment(s) in an aggregate amount up to 35% of the principal
amount of the Loans during the first 12 months following the Effective Date to
the extent such optional prepayment(s) are funded with proceeds received by the
Borrower from the issuance of its Equity Interests;

(b) with respect to any prepayment made at any time after the date 12 months
after the Effective Date and prior to the date 24 months after the Effective
Date, a premium equal to 4.5% of the principal amount prepaid;

(c) with respect to any prepayment made at any time after the date 24 months
after the Effective Date and prior to the date 36 months after the Effective
Date, a premium equal to 2.25% of the principal amount prepaid; and

(d) with respect to any prepayment made on or at any time after the date 36
months after the Effective Date, $0.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, N.A., as its prime rate in effect at its principal
office in the United States; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective. Such rate is set by Wells Fargo Bank, N.A., as a general reference
rate of interest, taking into account such factors as Wells Fargo Bank, N.A.,
may deem appropriate; it being understood that many of Wells Fargo Bank, N.A.,’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
Wells Fargo Bank, N.A., may make various commercial or other loans at rates of
interest having no relationship to such rate.

“Production Payments and Reserve Sales” means the grant or transfer by the
Borrower or a Restricted Subsidiary to any Person of a royalty, overriding
royalty, net profits interest, production payment (whether volumetric or dollar
denominated), partnership or other interest in oil and gas properties, reserves
or the right to receive all or a portion of the production or the proceeds from
the sale of production attributable to such properties where the holder of such
interest has recourse solely to such production or proceeds of production,
subject to the obligation of the grantor or transferor to operate and maintain,
or cause the subject interests to be operated and maintained, in a reasonably
prudent manner or other customary standard or subject to the obligation of the
grantor or transferor to indemnify for environmental, title or other matters
customary in the Energy Business, including any such grants or transfers
pursuant to incentive compensation programs on terms that are reasonably
customary in the Energy Business for geologists, geophysicists or other
providers of technical services to the Borrower or a Restricted Subsidiary.

 

- 31 -



--------------------------------------------------------------------------------

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proved Developed Producing Reserves” means Proved Reserves which are
categorized as both “Developed” and “Producing” in the Definitions for Oil and
Gas Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves promulgated by the Society of Petroleum Engineers (or any
generally recognized successor) as in effect at the time in question.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt. “Redeem” has the correlative meaning
thereto.

“Refinanced Debt” has the meaning assigned such term in Section 2.07(a).

“Refinanced Loans” has the meaning assigned such term in Section 2.07(g)(i).

“Refinancing Amendment” has the meaning assigned such term in Section 2.07(f).

“Refinancing Commitment” has the meaning assigned such term in Section 2.07(a).

“Refinancing Equivalent Debt” has the meaning assigned such term in
Section 2.07(g)(i).

“Refinancing Facility Effective Date” has the meaning assigned such term in
Section 2.07(d).

“Refinancing Indebtedness” means Debt that is Incurred to refund, refinance,
replace, exchange, renew, repay, extend, prepay, redeem or retire (including
pursuant to any defeasance or discharge mechanism) (collectively, “Refinance,”
“Refinances” and “Refinanced” shall have correlative meanings) any Debt
(including Debt of the Borrower that refinances Debt of any Restricted
Subsidiary and Debt of any Restricted Subsidiary that refinances Debt of another
Restricted Subsidiary, but excluding Debt of a Subsidiary that is not a
Restricted Subsidiary that refinances Debt of the Borrower or a Restricted
Subsidiary), including Debt that refinances Refinancing Indebtedness; provided,
however, that:

(a) (i) if the Stated Maturity of the Debt being refinanced is earlier than the
Maturity Date, the Refinancing Indebtedness has a Stated Maturity no earlier
than the Stated Maturity of the Debt being refinanced or (ii) if the Stated
Maturity of the Debt being refinanced is later than the Maturity Date, the
Refinancing Indebtedness has a Stated Maturity at least 91 days later than the
Maturity Date;

(b) the Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Debt being refinanced;

 

- 32 -



--------------------------------------------------------------------------------

(c) such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if issued with original issue discount (in an amount not greater than 6%),
an aggregate issue price) that is equal to or less than the sum of the aggregate
principal amount (or if issued with original issue discount (in an amount not
greater than 6%) an aggregate issue price) then outstanding of the Debt being
refinanced (plus, without duplication, any additional Debt Incurred to pay
interest, premiums or defeasance costs required by the instruments governing
such existing Debt and fees and expenses Incurred in connection therewith); and

(d) if the Debt being refinanced is subordinated in right of payment to the
Indebtedness, such Refinancing Indebtedness is subordinated in right of payment
to the Indebtedness on terms at least as favorable to the holders as those
contained in the documentation governing the Debt being refinanced.

“Refinancing Lender” has the meaning assigned such term in Section 2.07(c).

“Refinancing Loan” has the meaning assigned such term in Section 2.07(b).

“Refinancing Loan Request” has the meaning assigned such term in
Section 2.07(a).

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act of 1933 or other
private placement transaction under the Securities Act of 1933, substantially
identical notes (having the same guarantees) issued in a dollar-for-dollar
exchange therefor pursuant to an exchange offer registered with the SEC.

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned such term in Section 8.09.

“Required Lenders” means, at any time, Lenders having outstanding Loans and
unused Commitments that, taken together, represent more than 50% of the sum of
all outstanding Loans and unused Commitments at such time.

“Required Mortgage Value” as of any date of determination, means an amount equal
to 80% of the aggregate value attributed (a) to all Oil and Gas Properties
directly owned (whether in fee or by leasehold) by the Loan Parties plus (b) to
the Loan Parties’ proportionate share of Designated Partnership Properties, in
each case to the extent such Properties are evaluated in the most recently
delivered Reserve Report.

 

- 33 -



--------------------------------------------------------------------------------

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the First Lien Agent, setting forth, as of each December 31 or June 30 (or
such other date in the event of an “Interim Redetermination” under and as
defined in the First Lien Credit Agreement) the oil and gas reserves
attributable to the Oil and Gas Properties of the Loan Parties (or the Loan
Parties’ proportionate share of Designated Partnership Properties), together
with a projection of the rate of production and future net income, taxes,
operating expenses and capital expenditures with respect thereto as of such
date, consistent with SEC reporting requirements at the time, together with a
supplement indicating future net income based upon the First Lien Agent’s usual
and customary pricing assumptions for oil and gas loans then in effect and
provided by the First Lien Agent to the Borrower, in each case reflecting Swap
Agreements in place with respect to such production. Each Reserve Report shall
include a report on a well by well basis reflecting the working and revenue
interests for the Borrower and each Guarantor, and the net working interest and
net revenue interests for each Designated Partnership and such other information
and in such form as may be reasonably requested by the First Lien Agent.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person. Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower.

“Restricted Payment” shall have the meaning assigned such term in Section 9.04.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (as of the Effective Date, Cuba, Iran,
North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

“Sole Management Control” means, with respect to the Borrower, the ability,
through voting power, by contract or otherwise, to direct all limited
partnership actions of such Person without requiring the approval, consent, or
vote of any other Person to the extent such approval, consent or vote is not
required for such actions as of the Effective Date.

 

- 34 -



--------------------------------------------------------------------------------

“Security Agreement” means the Second Lien Security Agreement among the
Borrower, the Guarantors and the Collateral Agent dated as of the date hereof,
as the same may be amended, modified or supplemented from time to time.

“Security Agreement Supplement” means a supplement to the Security Agreement in
the form of Annex 1 to the Security Agreement or any other form reasonably
approved by the Administrative Agent.

“Security Instruments” means the Guaranty Agreement, the Security Agreement,
Mortgages and any and all other agreements, instruments or stock certificates
now or hereafter executed and delivered by any Loan Party or any other Person
(other than participation or similar agreements between any Lender and any other
lender or creditor with respect to any Indebtedness pursuant to this Agreement)
as security for the payment or performance of, or to perfect the grant of a Lien
to secure obligations under, the Indebtedness, the Notes, if any, or this
Agreement, as such agreements may be amended, modified, supplemented or restated
from time to time.

“Senior Notes” means any unsecured notes issued by the Borrower under
Section 9.02 and, without duplication, any guarantees thereof by the Borrower or
a Guarantor.

“Senior Secured Leverage Ratio” means, as of any date of calculation, the ratio
of (a) Senior Secured Funded Debt on such date to (b) EBITDA for the most
recently ended period of four consecutive fiscal quarters for which financial
statements are in existence.

“Senior Secured Funded Debt” means, as at any date of determination, Total
Funded Debt that is not Subordinated Indebtedness and that is secured by a Lien
on any assets of the Loan Parties.

“Separation Agreement” has the meaning given to such term in the Targa Merger
Agreement, which agreement shall be substantially in the form attached as
Exhibit 2.1 to the Form 10 filed by the General Partner with the SEC on
November 5, 2014 (with schedules thereto being substantially in the form of the
draft schedules attached to the version of the Separation Agreement attached as
Annex A to the Targa Merger Agreement as of October 13, 2014), without giving
effect to any amendments or other modifications thereto other than any
amendments or other modifications that could not reasonably be expected to be
materially adverse to the interests of the Lenders in their capacities as such.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Solvent” means when used with respect to any Person, means that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair

 

- 35 -



--------------------------------------------------------------------------------

saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.

“Specified Representations” means, collectively, (a) all representations and
warranties of the Loan Parties contained in the Security Instruments relating to
the validity, priority and perfection of the Liens created under the Security
Instruments and (b) the representations and warranties of the Borrower set forth
in the following sections of this Agreement: Section 7.01, Section 7.02,
Section 7.03, Section 7.08, Section 7.09, Section 7.22 and Section 7.23.

“Stated Maturity” means, with respect to any security or any other Debt, the
date specified in such security as the fixed date on which the payment of
principal of such security or other Debt is due and payable, including pursuant
to any mandatory redemption or other mandatory prepayment or repayment
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Strip Price” means, as of any date of the determination thereof with respect to
the Oil and Gas Properties included in the then most recent Reserve Report
delivered to the Administrative Agent, (a) for each of the 36 months following
such date, the average of the closing midpoint contract prices for the 36
succeeding monthly futures contracts (the “Initial Strip”) and (b) for the 37th
month following such date and each month thereafter, the average of such
midpoint contract prices for the last twelve (12) months of such Initial Strip
period, in each case as quoted on the New York Mercantile Exchange (the “NYMEX”)
and published in a nationally recognized publication for such pricing as
selected by the Administrative Agent; provided, however, in the event that the
NYMEX no longer provides futures midpoint contract price quotes for 36 month
periods, the longest period of quotes of less than 36 months shall be used to
determine the Initial Strip and, if the NYMEX no longer provides such futures
midpoint contract quotes or has ceased to operate, the Administrative Agent
shall designate another nationally recognized commodities exchange to replace
the NYMEX for purposes of the references to the NYMEX herein.

 

- 36 -



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of any Loan Party subordinated in right and time of payment to the obligations
of the Loan Parties hereunder and containing such other terms and conditions, in
each case as are satisfactory to the Required Lenders.

“Subsidiary” means, with respect to any Person (the “parent”), any other Person
of which at least a majority of the outstanding Equity Interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors, manager or other governing body of such Person (irrespective of
whether or not at the time Equity Interests of any other class or classes of
such Person shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the parent and/or one or more of its Subsidiaries. Unless otherwise indicated
herein, each reference to the term “Subsidiary” (i) means a Subsidiary of the
Borrower and (ii) does not include any Designated Partnership or any
Undesignated Partnership.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions (including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act). For the sole purposes of Section 9.17, the definitions of
“Designated Partnership” and “Permitted Participating Partnership Swap
Agreement”, the term “Swap Agreement” shall be deemed to exclude all purchased
put options or floors for Hydrocarbons.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Targa Merger Agreement” means that certain Agreement and Plan of Merger dated
as of October 13, 2014 among Targa Resources Corp., Trident GP Merger Sub LLC,
Predecessor Parent and Atlas Energy GP, LLC, without giving effect to any
subsequent amendments or other modifications thereto, other than any amendments
or other modifications that could not reasonably be expected to be materially
adverse to the interests of the Lenders in their capacities as such; provided,
that, any amendment or modification thereto to replace or otherwise amend the
form of Separation Agreement attached thereto so that it is substantially in the
form of the Separation Agreement that is attached as Exhibit 2.1 to the Form 10
filed by the General Partner with the SEC on November 5, 2014 shall be deemed
not to be materially adverse to the interests of the Lenders in their capacities
as such.

 

- 37 -



--------------------------------------------------------------------------------

“Targa Transactions” means (a) the contribution by Predecessor Parent of all of
its assets, businesses and liabilities other than those related to its “Atlas
Pipeline Partners” segment (and other than any other assets, business or
liabilities not required to be contributed pursuant to the terms of the
Separation Agreement) to New Parent (and/or one or more subsidiaries thereof
other than the Borrower and its Subsidiaries) pursuant to the Separation
Agreement, (b) following the transactions described in the foregoing clause (a),
the pro rata distribution, pursuant to the Separation Agreement, of the common
units of the New Parent (which represent one hundred percent (100%) of the
limited liability company interest in the New Parent) to the holders of record
of the common units of the Predecessor Parent immediately prior to giving effect
to the Targa Transactions, and (c) following the transactions described in the
foregoing clause (a), the acquisition of Predecessor Parent by Targa Resources
Corp., whether consummated by merger of Predecessor Parent with Trident GP
Merger Sub LLC (as a result of which 100% of the Equity Interests in Predecessor
Parent will be directly or indirectly owned by Targa Resources Corp.), or
otherwise consummated pursuant to the Targa Merger Agreement.

“Tax Amount” means, with respect to any Person for any period, the combined
federal, state and local income taxes that would be paid by such Person if it
were a New York corporation located in New York City filing separate tax returns
with respect to its taxable income for such period; provided, however, that in
determining the Tax Amount, the effect thereon of any net operating loss
carryforwards or other carryforwards or tax attributes, such as alternative
minimum tax carryforwards, that would have arisen if such Person were a New York
corporation located in New York City shall be taken into account to the extent
available to offset taxable income of such Person in the relevant taxable year.
Notwithstanding anything to the contrary, Tax Amount should not include taxes
resulting from such Person’s reorganization as or change in the status of a
corporation.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Total Funded Debt” means, at any date, all Debt of the Borrower and the
Restricted Subsidiaries determined on a consolidated basis in accordance with
Section 1.05 other than (a) contingent obligations in respect of Debt described
in clause (b) of the definition of “Debt”, (b) Debt described in clauses (c),
(j), (k), and (m) of the definition of “Debt” and (c) all Debt of others of the
types described in clauses (c), (j), (k) and (m) of the definition of “Debt”
that is guaranteed by the Borrower or any Restricted Subsidiary or for which the
Borrower or any Restricted Subsidiary otherwise assures a creditor against the
loss of such Debt (however such assurance is made), including, without
limitation, all obligations of the Borrower or any Restricted Subsidiary in
respect of the Investment permitted under Section 9.05(t) of the First Lien
Credit Agreement as of the Effective Date. For the avoidance of doubt, “Total
Funded Debt” shall not include “asset retirement obligations” as such term is
used in ASC Topic 410 to the extent such term relates to the plugging and
abandonment of wells.

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof,
and the grant of Liens by the Borrower on Mortgaged Properties pursuant to the
Security Instruments and (b) each Guarantor,

 

- 38 -



--------------------------------------------------------------------------------

the execution, delivery and performance by such Guarantor of each Loan Document,
the guaranteeing of the Indebtedness and the other obligations under the
Guaranty Agreement by such Guarantor and such Guarantor’s grant of the security
interests and provision of collateral thereunder, and the grant of Liens by such
Guarantor on Mortgaged Properties pursuant to the Security Instruments.

“Transferee” means any Assignee or Participant.

“Treasury Rate” means, with respect to any date of determination, the yield to
maturity at the time of computation of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15(519) that has become publicly available at least two
Business Days prior to such date (or, if such Statistical Release is no longer
published, any publicly available source of similar market data)) most nearly
equal to the period from such date to the first anniversary of the Effective
Date; provided, however, that if the period from such date to the first
anniversary of the Effective Date is not equal to the constant maturity of a
United States Treasury security for which a weekly average yield is given, the
Treasury Rate shall be obtained by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury securities for which such yields are given, except that if the period
from such date to the first anniversary of the Effective Date is less than one
year, the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year shall be used.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Undesignated Partnership” means a partnership or limited liability company
(other than a Subsidiary) that is Controlled by a Loan Party and that (a) does
not meet the definition of a “Designated Partnership”, (b) is listed on Schedule
7.15 on the date hereof as an “Undesignated Partnership”, or (c) has been
designated by the Borrower as an “Undesignated Partnership” pursuant to Section
8.01(o) or Section 9.20(b).

“Unrestricted Subsidiary” means (a) any Subsidiary designated as such on
Schedule 7.15 or which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 9.19
and (b) any Subsidiary of an Unrestricted Subsidiary.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.03(e).

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

 

- 39 -



--------------------------------------------------------------------------------

“Voting Stock” of an entity means all classes of Equity Interests of such entity
then outstanding and normally entitled to vote in the election of members of
such entity’s Board of Directors.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or by the Borrower and one or more of the
Wholly-Owned Subsidiaries.

“Withholding Agent” means any Loan Party or the Administrative Agent.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained herein), (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including,” and (f) any reference herein to
Articles, Sections, Annexes, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.

Section 1.05 Accounting Terms and Determinations.

(a) Unless otherwise specified herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

- 40 -



--------------------------------------------------------------------------------

(b) Notwithstanding GAAP or anything in this Agreement to the contrary, for the
purposes of calculating the Senior Secured Leverage Ratio, the PDP PV10 to
Senior Secured Funded Debt Ratio, and the Consolidated Coverage Ratio, and the
components of each of them, (i) all Unrestricted Subsidiaries (including the
assets, liabilities, income, losses, cash flows and elements thereof) shall be
excluded, except that any cash dividends or distributions paid by any
Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary shall be
deemed to be income to the Borrower or such Restricted Subsidiary, as
applicable, when received by it whether or not constituting income in accordance
with GAAP, (ii) all Debt that would constitute Total Funded Debt of the
Designated Partnerships and Undesignated Partnerships in excess of $5,000,000 in
the aggregate for all Designated Partnerships and Undesignated Partnerships
shall be included (provided that the total amount of such Debt for each such
Designated Partnership and Undesignated Partnership shall be proportionately
reduced by a percentage of such Debt equal to the percentage of the outstanding
Equity Interests in such Designated Partnership or Undesignated Partnership
owned by any Person other than the Borrower or any Restricted Subsidiary) and
(iii) all income, expenses, gains and losses of the Designated Partnerships and
Undesignated Partnerships shall be included subject to the proviso at the end of
the definition of “EBITDA” contained in Section 1.02.

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Loan to the Borrower on the Effective Date in a
principal amount equal to its Commitment. Amounts repaid or prepaid in respect
of the Loans (in whole or in part) may not be reborrowed. The Commitments of the
Lenders will terminate immediately and without further action upon the making of
the Loans on the Effective Date.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

- 41 -



--------------------------------------------------------------------------------

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $1,000,000. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of twelve
(12) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(d) Notes. If a Lender shall make a written request to the Borrower (with a copy
to the Administrative Agent) to have its Loans evidenced by a promissory note,
then the Borrower shall execute and deliver a single promissory note of the
Borrower in substantially the form of Exhibit A, payable to such Lender in a
principal amount equal to its Commitment on the Effective Date, and otherwise
duly completed. The date, amount, Type, interest rate and, if applicable,
Interest Period of each Loan made by each Lender, and all payments made on
account of the principal thereof, may be recorded by such Lender on its books
for its Note, and, prior to any transfer, may be endorsed by such Lender on a
schedule attached to such Note or any continuation thereof or on any separate
record maintained by such Lender; provided that the failure to make any such
notation or to attach a schedule shall not affect any Lender’s or the Borrower’s
rights or obligations in respect of such Loans or affect the validity of such
transfer by any Lender of its Note.

Section 2.03 Requests for Borrowings. To request a Borrowing of the Loans on the
Effective Date, the Borrower shall notify the Administrative Agent of such
request by telephone or by written Borrowing Request in substantially the form
of Exhibit B and signed by the Borrower (a “written Borrowing Request”): (a) in
the case of a Eurodollar Borrowing, not later than 1:00 p.m., New York, New York
time, at least three (3) Business Days before the Effective Date or (b) in the
case of an ABR Borrowing, not later than 1:00 p.m., New York, New York time, at
least three (3) Business Days before the Effective Date. The Borrowing Request
shall be irrevocable and if a telephonic Borrowing Request, it shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request. The Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

- 42 -



--------------------------------------------------------------------------------

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

Promptly following receipt of the Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. The Borrowing initially shall be of the Type
specified in the Borrowing Request and, in the case of a Eurodollar Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.04. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

(b) Interest Election Requests. To make an election pursuant to this Section
2.04, the Borrower shall notify the Administrative Agent of such election by
telephone or by a written Interest Election Request in substantially the form of
Exhibit C and signed by the Borrower (a “written Interest Election Request”) by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each telephonic and written
Interest Election Request shall be irrevocable and each telephonic Interest
Election Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

- 43 -



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing: (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make its Loan on the proposed date
thereof by wire transfer of immediately available funds by 1:00 p.m., New York,
New York time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account designated by the Borrower in
the applicable Borrowing Request.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of the Borrowing
(or, in the case of any ABR Borrowing, prior to 12:00 p.m., New York, New York
time, on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of the Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.05(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking

 

- 44 -



--------------------------------------------------------------------------------

industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. No payment required and made by the Borrower under
this paragraph will be subject to any break-funding payment under Section 5.02.

Section 2.06 Incremental Commitments.

(a) Incremental Commitments. The Borrower may at any time or from time to time
after the Effective Date, by notice to the Administrative Agent (an “Incremental
Loan Request”), request one or more new commitments in respect of term loans
which may be of the same Class as any outstanding Loans (a “Loan Increase”) or a
new Class of term loans (collectively with any Loan Increase, the “Incremental
Commitments”), whereupon the Administrative Agent shall promptly deliver a copy
to each of the Lenders.

(b) Incremental Loans. On the applicable date (each, an “Incremental Facility
Effective Date”) specified in any Incremental Amendment (including through any
Loan Increase), subject to the satisfaction of the terms and conditions in this
Section 2.06, (i) each Incremental Lender of such Class shall make a loan to the
Borrower (an “Incremental Loan”) in an amount equal to its Incremental
Commitment of such Class and (ii) each Incremental Lender of such Class shall
become a Lender hereunder with respect to the Incremental Commitment of such
Class and the Incremental Loans of such Class made pursuant thereto. Any such
Incremental Loans shall, upon funding, be a “Loan” for all purposes of this
Agreement and the other Loan Documents.

(c) Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.06 shall set forth the requested amount and proposed
terms of the relevant Incremental Loans. Incremental Loans may be made by any
existing Lender (but no existing Lender will have an obligation to make any
Incremental Commitment, nor will the Borrower have any obligation to approach
any existing Lender to provide any Incremental Commitment) or by any Additional
Lender (each such existing Lender or Additional Lender providing such Commitment
or Loan, an “Incremental Lender”); provided that the Administrative Agent shall
have consented (such consent not to be unreasonably conditioned, withheld or
delayed) to such Additional Lender’s making such Incremental Loans to the extent
such consent, if any, would be required under Section 12.04 for an assignment of
Loans to such Lender or Additional Lender.

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the applicable date (which shall be no earlier than the date of
such Incremental Amendment) specified therein (the “Incremental Amendment Date”)
of each of the following conditions, together with any other conditions set
forth in the Incremental Amendment:

(i) no Event of Default shall exist immediately before or after giving effect to
such Incremental Loans; provided that, in connection with any Incremental
Commitment the primary purpose of which is to finance a Permitted Acquisition or
other Permitted Business Investment, an Event of Default (other than an Event of
Default under Section 10.01(a), Section 10.01(b), Section 10.01(g) or
Section 10.01(h)) may exist;

 

- 45 -



--------------------------------------------------------------------------------

(ii) the representations and warranties of the Loan Parties contained in the
Loan Documents shall be true and correct in all material respects immediately
prior to and after giving effect to such Incremental Loans; provided that
(A) solely in the case of any Incremental Commitments the primary purpose of
which is to finance a Permitted Acquisition or other Permitted Business
Investment, only the Specified Representations (as opposed to all
representations and warranties) shall be true and correct in all material
respects, (B) to the extent such representations and warranties expressly relate
to an earlier date, such representations and warranties shall be true and
correct in all material respects as of such earlier date; and (C) to the extent
such representations and warranties are qualified as to “materiality,” “Material
Adverse Effect” or similar language, such representations and warranties shall
be true and correct (after giving effect to any qualification therein) in all
respects on such respective dates;

(iii) each Incremental Commitment shall be in an aggregate principal amount that
is not less than $25,000,000 and shall be in an increment of $5,000,000;

(iv) the aggregate outstanding principal amount of all Loans made on the
Effective Date plus the aggregate outstanding principal amount of all
Incremental Loans shall in no event exceed $300,000,000, less any principal
amounts prepaid pursuant to Section 3.04; and

(v) after giving pro forma effect to the making of Incremental Loans under such
Incremental Amendment and, in the case of any Incremental Commitments, the
primary purpose of which is to finance a Permitted Acquisition or any other
Permitted Business Investment, the consummation of such Permitted Acquisition or
other Permitted Business Investment, as applicable, (A) the Senior Secured
Leverage Ratio as of the most recently ended fiscal quarter for which financial
statements are in existence shall be equal to or less than 2.75 to 1.00 and
(B) the PDP PV10 to Senior Secured Funded Debt Ratio shall be greater than or
equal to 1.10 to 1.00.

(e) Required Terms. The terms, provisions and documentation of the Incremental
Loans and Incremental Commitments of any Class shall be as agreed between the
Borrower and the applicable Incremental Lenders providing such Incremental
Commitments or Incremental Loans, and except as otherwise set forth herein, to
the extent not identical to any Class of Loans, each existing on the Incremental
Facility Effective Date, shall be consistent with clauses (i) through (v) below,
as applicable, and otherwise reasonably satisfactory to the Administrative
Agent, the Required Lenders and the Borrower; provided that in the case of a
Loan Increase, the terms, provisions and documentation of such Loan Increase
shall be identical (other than with respect to upfront fees, original issue
discount or similar fees) to the applicable Class of Loans being increased, in
each case, as existing on the Incremental Facility Effective Date. In any event,
the Incremental Loans (or the terms and conditions thereof, as applicable):

(i) shall rank pari passu in right of payment with the Loans made on the
Effective Date and shall be secured solely by the Mortgaged Property and shall
rank pari passu in right of security with the Loans made on the Effective Date
and (B) shall not be guaranteed by any Person other than the Guarantors;

 

- 46 -



--------------------------------------------------------------------------------

(ii) shall not have a final scheduled maturity date earlier than the Maturity
Date;

(iii) shall not contain any scheduled amortization payments; and

(iv) shall have interest rate pricing and fees associated with such Incremental
Loans as determined by the Borrower and the applicable Incremental Lenders;
provided that, in the event that the All-In-Yield for any Incremental Loans (as
determined by the Administrative Agent) is higher than the All-In-Yield for the
Loans made on the Effective Date (as determined by the Administrative Agent) by
more than 25 basis points, then the All-In-Yield for the Loans made on the
Effective Date shall be increased to the extent necessary so that such
All-In-Yield is equal to the All-In-Yield for such Incremental Loans minus 25
basis points; provided, further, that the foregoing proviso shall only be
effective until the date that is twenty-four (24) months after the Effective
Date.

(f) Incremental Amendment. Commitments in respect of Incremental Loans shall
become Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender providing such
Commitments and the Administrative Agent. The Incremental Amendment may, without
the consent of any other Loan Party or Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.06. The Borrower will use the proceeds of the
Incremental Loans for any purpose not prohibited by this Agreement.

(g) Conflicts with Section 12.02. This Section 2.06 shall supersede any
provisions in Section 12.02 to the contrary.

(h) Required Deliverables. The Borrower shall deliver or cause to be delivered
any legal opinions, good standing certificates, board resolutions and
Responsible Officer’s certificates or customary other documents (including,
without limitation, a resolution duly adopted by the board of directors (or
equivalent governing body) of each Loan Party authorizing the Incremental
Commitment) reasonably requested by Administrative Agent in connection with any
such transaction, which shall include those items reasonably requested by the
Collateral Agent at the direction of the Required Lenders; provided, that, in
the case of any Incremental Commitments, the primary purpose of which is to
finance a Permitted Acquisition or any other Permitted Business Investment, to
the extent any intended Mortgaged Property (including the creation or perfection
of any security interest) is not or cannot be provided on the closing of such
Incremental Loans (other than (i) a lien on intended Mortgaged Property that may
be perfected solely by the filing of a financing statement under the UCC and
(ii) a pledge of the equity interests of any Guarantors organized under the laws
of the United States acquired in connection with such acquisition with respect
to which a lien may be perfected upon closing by

 

- 47 -



--------------------------------------------------------------------------------

the delivery of a stock or equivalent certificate to the extent received from
the Company) after the Borrower’s use of commercially reasonable efforts to do
so without undue burden or expense, then the provision of such Mortgaged
Property shall not constitute a condition precedent to the availability and
initial funding of the Incremental Commitments but may instead be delivered
and/or perfected within 90 days (or such longer period as the Administrative
Agent may reasonably agree in its discretion) after the effective date of such
Incremental Commitments pursuant to arrangements to be mutually agreed by the
parties hereto acting reasonably.

Section 2.07 Refinancing Amendments.

(a) Refinancing Commitments. The Borrower may, at any time or from time to time
after the Effective Date, by notice to the Administrative Agent (a “Refinancing
Loan Request”), request (i) the establishment of one or more new Classes of term
loans under this Agreement (any such new Class, “New Refinancing Commitments”)
or (ii) increases to one or more existing Classes of term loans under this
Agreement (any such existing Class, collectively with New Refinancing
Commitments, “Refinancing Commitments”), in each case, established in exchange
for, or to extend, renew, replace, repurchase, retire or refinance, in whole or
in part, as selected by the Borrower, any one or more existing Class or Classes
of Loans or Commitments (with respect to a particular Refinancing Commitment or
Refinancing Loan, such existing Loans or Commitments (including, for the
avoidance of doubt, any Incremental Loans or Incremental Commitments),
“Refinanced Debt”), whereupon the Administrative Agent shall promptly deliver a
copy of each such notice to each of the Lenders;

(b) Refinancing Loans. On any Refinancing Facility Effective Date on which any
Refinancing Commitments of any Class are effected, subject to the satisfaction
of the terms and conditions in this Section 2.07, (i) each Refinancing Lender of
such Class shall make a Loan to the Borrower (a “Refinancing Loan”) in an amount
equal to its Refinancing Commitment of such Class and (ii) each Refinancing
Lender of such Class shall become a Lender hereunder with respect to the
Refinancing Commitment of such Class and the Refinancing Loans of such Class
made pursuant thereto.

(c) Refinancing Loan Request. Each Refinancing Loan Request from the Borrower
pursuant to this Section 2.07 shall set forth the requested amount and proposed
terms of the relevant Refinancing Loans and identify the Refinanced Debt with
respect thereto. Refinancing Loans may be made by any existing Lender (but no
existing Lender will have an obligation to make any Refinancing Commitment, nor
will the Borrower have any obligation to approach any existing Lender to provide
any Refinancing Commitment) or by any Additional Lender (each such existing
Lender or Additional Lender providing such Commitment or Loan, a “Refinancing
Lender”); provided that the Administrative Agent shall have consented (such
consent not to be unreasonably conditioned, withheld or delayed) to such
Additional Lender’s making such Refinancing Loans to the extent such consent, if
any, would be required under Section 12.04 for an assignment of Loans to such
Lender or Additional Lender.

 

- 48 -



--------------------------------------------------------------------------------

(d) Effectiveness of Refinancing Amendment. The effectiveness of any Refinancing
Amendment, and the Refinancing Commitments thereunder, shall be subject to the
satisfaction on the date thereof (a “Refinancing Facility Effective Date”) of
each of the following conditions, together with any other conditions set forth
in the Refinancing Amendment:

(i) each Refinancing Commitment shall be in an aggregate principal amount that
is not less than $50,000,000 and shall be in an increment of $5,000,000
(provided that such amount may be less than $50,000,000 and not in an increment
of $5,000,000 if such amount is equal to the entire outstanding principal amount
of Refinancing Loans); and

(ii) to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of (x) customary legal opinions, good standing
certificates, board resolutions and Responsible Officers’ certificates
consistent with those delivered on the Effective Date (conformed as appropriate)
other than changes to such legal opinions resulting from a change in law, change
in fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (y) reaffirmation agreements and/or such amendments to
the collateral documents as may be reasonably requested by the Administrative
Agent in order to ensure that such Refinancing Lenders are provided with the
benefit of the applicable Loan Documents.

(e) Required Terms. The terms, provisions and documentation of the Refinancing
Loans and Refinancing Commitments of any Class shall be as agreed between the
Borrower and the applicable Refinancing Lenders providing such Refinancing
Commitments, and, except as otherwise set forth herein, to the extent not
identical to (or constituting a part of) any Class of Loans each existing on the
Refinancing Facility Effective Date, shall be consistent with clauses
(i) through (viii) below and otherwise (x) substantially identical to such Class
being refinanced or (y) (taken as a whole) no more favorable to the Refinancing
Lenders than those applicable to such Class (taken as a whole) being refinanced
(except for covenants or other provisions (a) conformed (or added) in the Loan
Documents, for the benefit of the Lenders holding Loans (other than Refinancing
Loans), pursuant to an amendment thereto subject solely to the reasonable
satisfaction of the Administrative Agent (provided that, at the Borrower’s
option, such provision shall automatically be deemed to have been restored (or
eliminated, as applicable) to the extent the applicable Refinancing Loans are no
longer outstanding) or (b) applicable only to periods after the Latest Maturity
Date at the time of the issuance or incurrence of such Refinancing Commitments)
or such terms and conditions shall be current market terms for such type of
Refinancing Loans (as reasonably determined in good faith by the
Borrower);provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to incurrence of such
Refinancing Loans or Refinancing Commitments, together with a reasonably
detailed description of the material terms and conditions of such resulting Debt
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement, shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees). The
Refinancing Loans:

(i) as of the Refinancing Facility Effective Date, shall not have a final
scheduled maturity date earlier than the Maturity Date of the Refinanced Debt;

(ii) as of the Refinancing Facility Effective Date, shall not have an Average
Life shorter than the remaining Average Life of the Refinanced Debt;

 

- 49 -



--------------------------------------------------------------------------------

(iii) shall have an Applicable Margin and LIBO Rate or Alternate Base Rate floor
(if any), and subject to clauses (e)(i) and (e)(ii) above, amortization
determined by the Borrower and the applicable Refinancing Lenders;

(iv) shall have fees determined by the Borrower and the Refinancing Lenders;

(v) if guaranteed, shall not be subject to any Guarantee by any Person other
than a Loan Party and the primary obligor in respect thereof shall be the
Borrower or a Guarantor;

(vi) shall not have a greater principal amount than the principal amount of the
Refinanced Debt plus accrued interest, fees, premiums (if any) and penalties
thereon and reasonable fees, expenses, original issue discount and upfront fees
associated with the refinancing;

(vii) if secured, shall be secured solely by the Mortgaged Property and shall
rank pari passu or junior in right of security with the Loans; and

(viii) shall be subject to a customary intercreditor agreement, the terms of
which shall be reasonably acceptable to the Administrative Agent, the Required
Lenders and the Borrower.

(f) Refinancing Amendment. Commitments in respect of Refinancing Loans shall
become additional Commitments under this Agreement pursuant to an amendment (a
“Refinancing Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Refinancing Lender providing such
Commitments and the Administrative Agent. The Refinancing Amendment may, without
the consent of any other Loan Party or Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 2.07, including amendments as deemed necessary by the
Administrative Agent in its reasonable judgment to effect any lien or payment
subordination and associated rights of the applicable Lenders to the extent any
Refinancing Loans are to rank junior in right of security or payment or to
address technical issues relating to funding and payments. The Borrower will use
the proceeds of the Refinancing Loans to extend, renew, replace, repurchase,
retire or refinance, substantially concurrently, the applicable Refinanced Debt.

(g) Refinancing Equivalent Debt.

(i) In lieu of incurring any Refinancing Loans, the Borrower may, upon notice to
the Administrative Agent, at any time or from time to time after the Effective
Date issue, incur or otherwise obtain (A) secured Indebtedness (including any
Registered Equivalent Notes) in the form of one or more series of senior secured
notes that are secured on a pari passu basis with the Loans (but without regard
to the control of remedies) (such notes, “Permitted Pari Passu Secured
Refinancing Debt”), (B) secured Indebtedness (including any Registered
Equivalent Notes) in the form of one or more series of junior lien secured notes
or junior lien secured loans (such notes or loans, “Permitted Junior Secured
Refinancing Debt”) and (C) unsecured Indebtedness (including any Registered
Equivalent Notes) in the form of one or

 

- 50 -



--------------------------------------------------------------------------------

more series of unsecured notes or loans, which notes or loans may be
subordinated (such notes or loans, “Permitted Unsecured Refinancing Debt” and
together with Permitted Pari Passu Secured Refinancing Debt and Permitted Junior
Secured Refinancing Debt, “Refinancing Equivalent Debt”), in each case, in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or in part, any existing Class or Classes of Loans (such Loans,
“Refinanced Loans”).

(ii) Any Refinancing Equivalent Debt:

(A) (1) shall not have a maturity date prior to the date that is on or after the
Latest Maturity Date of the Refinanced Loans, (2) if in the form of loans, shall
not have an Average Life shorter than the remaining Average Life of the
Refinanced Loans, (3) if in the form of notes, shall not have scheduled
amortization or payments of principal and not be subject to mandatory
redemption, repurchase, prepayment or sinking fund obligations (other than
customary “AHYDO catch-up payments”, offers to repurchase and prepayment events
upon a change of control, asset sale or event of loss and a customary
acceleration right after an event of default), in each case prior to the Latest
Maturity Date of the Refinanced Loans, (4) shall not have a primary obligor that
is not the Borrower or a Guarantor or be guaranteed by Persons other than
Guarantors, (5) if in the form of subordinated Permitted Unsecured Refinancing
Debt, shall be subject to a subordination agreement or provisions as reasonably
agreed by the Administrative Agent, (6) shall not have a greater principal
amount than the principal amount of the Refinanced Loans plus accrued interest,
fees, premiums (if any) and penalties thereon and reasonable fees, expenses,
original issue discount and upfront fees associated with the refinancing and
(7) except as otherwise set forth in this clause (g)(ii), shall have terms and
conditions (other than with respect to pricing, fees, rate floors ), optional
prepayment or redemption terms substantially similar to, or (taken as a whole)
no more favorable to the lenders or holders providing such Refinancing
Equivalent Debt, than those applicable to the Refinanced Loans (except for
covenants or other provisions (a) conformed (or added) in the Loan Documents,
for the benefit of the Lenders holding Loans, pursuant to an amendment thereto
subject solely to the reasonable satisfaction of the Administrative Agent
(provided that, at the Borrower’s option, such provision shall automatically be
deemed to have been restored (or eliminated, as applicable) to the extent the
applicable Refinancing Equivalent Debt is no longer outstanding) or
(b) applicable only to periods after the Latest Maturity Date at the time of the
issuance or incurrence of such Refinancing Equivalent Debt) or such terms and
conditions shall be current market terms for such type of Refinancing Equivalent
Debt (as reasonably determined in good faith by the Borrower); provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to incurrence of such Refinancing Equivalent
Debt, together with a reasonably detailed description of the material terms and
conditions of such resulting Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing clause (7), shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees,

 

- 51 -



--------------------------------------------------------------------------------

(B) (1) if either Permitted Pari Passu Secured Refinancing Debt or Permitted
Junior Secured Refinancing Debt, shall be subject to security agreements
relating to such Refinancing Equivalent Debt that are substantially the same as
or more favorable to the Loan Parties than the Loan Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (2) if
Permitted Pari Passu Secured Refinancing Debt, (x) shall be secured by the
Mortgaged Property and shall rank pari passu in right of security with the Loans
and shall not be secured by any property or assets of the Borrower or any
Restricted Subsidiary, other than the Mortgaged Property and (y) shall be
subject to a customary intercreditor agreement, the terms of which shall be
reasonably acceptable to the Administrative Agent, the Required Lenders and the
Borrower, and (3) if Permitted Junior Secured Refinancing Debt, (x) shall be
secured by the Mortgaged Property on a junior priority basis to the Liens
securing the Loans and shall not be secured by any property or assets of the
Borrower or any Restricted Subsidiary, other than the Mortgaged Property and
(y) shall be subject to a customary intercreditor agreement, the terms of which
shall be reasonably acceptable to the Administrative Agent, the Required Lenders
and the Borrower, and

(C) shall be incurred, and the proceeds thereof used, solely to repay,
repurchase, retire or refinance substantially concurrently the Refinanced Loans
and terminate all commitments thereunder.

(h) Conflicts with Section 12.02. This Section 2.07 shall supersede any
provisions in Section 12.02 to the contrary.

ARTICLE III

Payments of Principal and Interest; Prepayments; Fees

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Maturity Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(c) Post-Default Rate. Notwithstanding the foregoing, (a) automatically upon the
occurrence of an Event of Default under Section 10.01(a), Section 10.01(b),
Section 10.01(g) or Section 10.01(h) or (b) at the election of the Required
Lenders upon any Event of Default other than an Event of Default specified in
the foregoing clause (a), all outstanding principal shall bear interest at a
rate per annum equal to two percent (2%) plus the rate otherwise applicable to
such Loans under Section 3.02(a) or Section 3.02(b), as applicable and including
the Applicable Margin in each case, and all fees and other obligations owing
under any Loan Document shall bear interest at a rate per annum of two percent
(2%) plus the rate applicable to ABR Loans as provided in Section 3.02(a)
(including the Applicable Margin), and such interest amounts shall be payable on
demand by the Administrative Agent.

 

- 52 -



--------------------------------------------------------------------------------

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Maturity Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the Maturity Date), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to (i) prior
notice in accordance with Section 3.04(b), (ii) the payment of any applicable
Prepayment Premium and (iii) any restrictions on such optional prepayments that
may exist under the First Lien Credit Agreement at such time, but each
prepayment must be in an amount that is an integral multiple of $100,000 and not
less than $1,000,000.

 

- 53 -



--------------------------------------------------------------------------------

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 1:00 p.m., New York, New York time, three (3) Business Days before the date
of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 1:00 p.m., New York, New York time, three (3) Business Days prior to the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing (other than pursuant to
Section 3.04(c)) shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02.

(c) Mandatory Prepayments.

(i) Asset Dispositions and Casualty Events. Within twelve months after the later
of the date of such Asset Disposition or Casualty Event or the receipt of any
Net Available Cash of any Asset Disposition or Casualty Event, the Borrower, at
its option, may apply (or cause to be applied) the Net Available Cash from such
Asset Disposition or Casualty Event:

(A) to the extent the Borrower or any Restricted Subsidiary, as the case may be,
elects not to invest in Additional Assets, to prepay, repay, redeem or purchase
Debt of the Borrower or the Restricted Subsidiaries under the First Lien Credit
Agreement or any Debt secured by the Assets subject to such Asset Disposition or
Casualty Event; provided, however, that, in connection with any prepayment,
repayment, redemption or purchase of Indebtedness pursuant to this clause (A),
the Borrower or such Restricted Subsidiary will retire such Indebtedness and
will cause the related commitment (if any) to be permanently reduced in an
amount equal to the principal amount so prepaid, repaid or purchased; or

(B) to invest in Additional Assets; provided, that (1) pending the final
application of any such Net Available Cash in accordance with this
Section 3.04(c)(i), the Borrower and the Restricted Subsidiaries may temporarily
reduce Debt or otherwise invest such Net Available Cash in any manner not
prohibited by this Agreement, and (2) the requirement under this clause
(B) shall be deemed to be satisfied if an agreement (including a lease, whether
a capital lease or an operating lease) committing to make the acquisitions or
expenditures referred to therein is entered into by the Borrower or the
Restricted Subsidiary within the specified time period and such Net Available
Cash is subsequently applied in accordance with such agreement within six months
following such agreement.

(C) Any Net Available Cash from Asset Dispositions or Casualty Events that is
not invested or applied as provided above and in the time period provided above
will be deemed to constitute “Excess Proceeds”. When the aggregate amount of
Excess Proceeds exceeds $25,000,000, within five (5) Business Days, the Borrower
shall make an offer to the Lenders to prepay the Loans in accordance with clause
(D) below; provided that upon making such offer, the amount of Excess Proceeds
shall be reset to zero.

 

- 54 -



--------------------------------------------------------------------------------

(D) With respect to any offer to prepay the Loans required pursuant to clause
(C) above (each such offer, an “Asset Sale/Casualty Event Offer”), the Borrower
shall make an offer to all Lenders to purchase the maximum aggregate principal
amount of the Loans that may be purchased out of the Excess Proceeds, at an
offer price in cash in an amount equal to 100% of the principal amount thereof,
plus accrued and unpaid interest and any applicable Prepayment Premium, if any,
to the date fixed for the closing of such offer, in accordance with the
procedures set forth in this Agreement; provided, however, no Prepayment Premium
shall be payable in connection with an Asset Sale/Casualty Event Offer to the
extent such offer is made with the Excess Proceeds from a Casualty Event.

(E) Each Lender holding Loans may accept its pro rata portion of any Asset
Sale/Casualty Event Offer, and any other amounts not accepted may be retained by
the applicable Loan Party, provided that each Lender may accept all or a portion
of its Applicable Percentage of any Asset Sale/Casualty Event Offer (any amounts
not accepted, together with any other amounts not accepted from prepayments
offered under Section 3.04(c)(ii) and Section 3.04(c)(iii)), the “Declined
Amounts”) by providing written notice (an “Asset Sale Acceptance Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. ten (10) Business
Days after the date of such Lender’s receipt of the Asset Sale/Casualty Event
Offer. Each Asset Sale Acceptance Notice from a given Lender shall specify the
principal amount of the mandatory offer to purchase of Loans to be accepted by
such Lender; provided that if such Lender fails to specify the principal amount
of the Loans to be accepted, it shall be deemed to have requested a prepayment
of its Loans in amount equal to its pro rata portion of the Asset Sale/Casualty
Event Offer. If a Lender fails to deliver an Asset Sale Acceptance Notice to the
Administrative Agent within the time frame specified above, such failure will be
deemed a rejection of the total amount of such mandatory prepayment of Loans.
The Borrower shall make any prepayments no later than five Business Days after
expiration of the time period for acceptance by Lenders of Asset Sale/Casualty
Event Offers. Any Declined Amounts remaining shall be retained by the Borrower.
If the aggregate principal amount of Loans accepted for repayment exceeds the
amount of Excess Proceeds, the Administrative Agent shall ratably repay the
Loans accepted for repayment based on the principal amount of the Loans which
have been accepted for repayment by the applicable Lenders.

(ii) Incurrence of Debt. To the extent the Borrower or any Restricted Subsidiary
incurs Indebtedness not permitted under Section 9.02 or incurs debt permitted by
Section 2.07 or 9.02 (to the extent incurred to Refinance all of the outstanding
Loans), then within five (5) Business Days of such incurrence, the Borrower
shall make an offer to the Lenders to prepay the Loans in accordance with the
sentence below in an amount equal to 100% of the Net Cash Proceeds from such
incurrence, at an offer price in cash in an amount equal to 100% of the
principal amount thereof, plus accrued and unpaid interest and any applicable
Prepayment Premium, if any, to the date fixed for the closing of such offer.
Each Lender may accept its pro rata portion of any debt prepayment offer
required to be made pursuant to this clause (ii) (each such offer, an “Debt
Prepayment Offer”), provided that each Lender may accept all or a portion of its
Debt Prepayment Offer by providing written notice (a “Debt Prepayment Acceptance
Notice”) to the Administrative Agent and the Borrower no later than 5:00 p.m.
ten

 

- 55 -



--------------------------------------------------------------------------------

(10) Business Days after the date of such Lender’s receipt of the Debt
Prepayment Offer. Each Debt Prepayment Acceptance Notice from a given Lender
shall specify the principal amount of the mandatory repayment of Loans to be
accepted by such Lender; provided that if such Lender fails to specify the
principal amount of the Loans to be accepted, it shall be deemed to have
requested a prepayment of its Loans in amount equal to its pro rata portion of
the Debt Prepayment Offer. If a Lender fails to deliver a Debt Prepayment
Acceptance Notice to the Administrative Agent within the time frame specified
above, such failure will be deemed a rejection of the total amount of such
mandatory prepayment of Loans. The Borrower shall make any prepayments no later
than five (5) Business Days after expiration of the time period for acceptance
by Lenders of Debt Prepayment Offers. Any Declined Amounts remaining shall be
retained by the Borrower.

(iii) Change of Control. To the extent a Change of Control occurs (the date of
such Change of Control, the “Change of Control Date”), within thirty (30) days
following any Change of Control Date, the Borrower shall make an offer to prepay
the Loans (the “Change of Control Offer”) (provided that if such offer is
delivered prior to the occurrence of a Change of Control, the offer may state
that the Change of Control Offer is conditioned on the occurrence of such Change
of Control) for an aggregate principal amount of all of the Loans, together with
any accrued and unpaid interest and any applicable Prepayment Premium (the
“Change of Control Payment”) on a date not more than thirty (30) days following
the Change of Control Offer (the “Change of Control Payment Date”). Each Lender
may accept all or a portion of its Change of Control Offer by providing written
notice (a “Change of Control Offer Acceptance Notice”) to the Administrative
Agent and the Borrower no later than 5:00 p.m. ten (10) Business Days after the
date of such Lender’s receipt of the Change of Control Offer. Each Change of
Control Offer Acceptance Notice from a given Lender shall specify the principal
amount of the mandatory repayment of Loans to be accepted by such Lender;
provided that if such Lender fails to specify the principal amount of the Loans
to be accepted, it shall be deemed to have requested a prepayment in full of its
Loans. If a Lender fails to deliver a Change of Control Offer Acceptance Notice
to the Administrative Agent within the time frame specified above, such failure
will be deemed a rejection of the total amount of such mandatory offer to prepay
the Loans. The Borrower shall make any prepayments no later than five Business
Days after expiration of the time period for acceptance by Lenders of Change of
Control Offers (or, if such five Business Day period expires prior to the date
of the Change of Control, on the date of such Change of Control).

(iv) Notwithstanding any other provisions of this Section 3.04(c): (A) no
prepayment of the Loans nor any offer to prepay the Loans shall be required
pursuant to this Section 3.04(c) to the extent that such prepayment would
violate the Intercreditor Agreement, (B) amounts actually applied toward
prepayment of any Indebtedness as defined in the First Lien Credit Agreement in
accordance with and as required by any similar provision of any First Lien Loan
Document shall on a dollar-for-dollar basis reduce the amount required to be
applied toward prepayments under this Section 3.04(c), (C) no mandatory
prepayments shall be required pursuant to this Section 3.04(c) if (1) a
Borrowing Base Deficiency exists at such time or (2) such prepayment would cause
the amount of Credit Exposure under and as defined in the First Lien Credit
Agreement to exceed an amount equal to the Borrowing Base at such time minus the
greater of $75,000,000 and 10% of the Borrowing Base at such time, in each case,
as determined on a pro forma basis after giving effect to the event triggering
such mandatory prepayment until

 

- 56 -



--------------------------------------------------------------------------------

the loans under the First Lien Credit Agreement have been repaid to the extent
necessary to cause the amount of Credit Exposure under and as defined in the
First Lien Credit Agreement to be less than an amount equal to the Borrowing
Base at such time minus the greater of $75,000,000 and 10% of the Borrowing Base
at such time, in each case, as determined on a pro forma basis after giving
effect to the event triggering such mandatory prepayment.

(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding as the Borrower may direct.

(vi) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d) Prepayment Premium and Break Funding Payments. The applicable Prepayment
Premium must be paid by the Borrower at the time that any permitted or required
prepayments under this Section 3.04 are made (other than prepayments of proceeds
from a Casualty Event). Each payment made pursuant to this Section 3.04 shall be
subject to any break funding payments required under Section 5.02.

Section 3.05 Agency Fees. The Borrower shall pay to the Agents, for their own
account, fees payable in the amounts and at the times separately agreed upon by
the Borrower and the Agents in the Fee Letter.

ARTICLE IV

Payments; Pro Rata Treatment; Sharing of Set-offs.

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 noon, New York, New York time, on the date when due, in immediately
available funds, without defense, deduction, recoupment, set-off or
counterclaim. Fees, once paid, shall be fully earned and shall not be refundable
under any circumstances. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at its
offices specified in Section 12.01, except that payments pursuant to Section
5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

 

- 57 -



--------------------------------------------------------------------------------

(b) Application of Insufficient Payments. If at any time prior the Maturity
Date, insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, interest, fees and other amounts
then due hereunder, such funds shall be applied: first, ratably to reimbursement
of expenses and indemnities provided for in this Agreement and the Security
Instruments; second, to accrued interest on the Loans; third, to fees; and
fourth, pro rata to outstanding principal of the Loans, in each case, ratably
among the parties entitled thereto in accordance with the amounts then due to
such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to a Loan Party or Affiliate thereof (as to which the
provisions of this Section 4.01(c) shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law and under this Agreement, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, but shall have no duty to do so, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant hereto then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid. After
acceleration or maturity of the Loans, all principal will be paid ratably as
provided in Section 10.02(c).

 

- 58 -



--------------------------------------------------------------------------------

Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the other Loan Parties unto and in favor of
the Collateral Agent for the benefit of the Lenders of all of the Borrower’s or
each other Loan Party’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, the Administrative Agent or the Collateral Agent, as
applicable, and the Lenders agree that they will neither notify the purchaser or
purchasers of such production nor take any other action to cause such proceeds
to be remitted to the Administrative Agent or the Collateral Agent, as
applicable or the Lenders, but the Lenders will instead permit such proceeds to
be paid to the Borrower or any other applicable Loan Party and the Lenders
hereby authorize the Administrative Agent or the Collateral Agent, as
applicable, to take such actions as may be necessary to cause such proceeds to
be paid to the Borrower and/or such Loan Parties.

ARTICLE V

Increased Costs; Break Funding Payments; Taxes

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition or
Taxes (other than (A) Indemnified Taxes addressed by Section 5.03, (B) Taxes
described in clauses (b) through (e) of the definition of Excluded Taxes and
(C) Other Connection Taxes) affecting this Agreement or Eurodollar Loans made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), in each
case by an amount deemed by such Lender to be material, then the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, in each case by an amount deemed by such
Lender to be material, as a consequence of this Agreement or the Loans made by
such Lender, to a level below that which such Lender or such

 

- 59 -



--------------------------------------------------------------------------------

Lender’s holding company would have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) Certificates. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 5.01(a) or (b) and reasonably detailed calculations
therefor shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 5.05, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

 

- 60 -



--------------------------------------------------------------------------------

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if any Indemnified Taxes or Other Taxes are required to be
deducted from such payments, then (a) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.03(a)), the
Administrative Agent or the Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (b) the
Borrower or such Guarantor shall make such deductions and (c) the Borrower or
such Guarantor shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender, within 10 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate of the
Administrative Agent or a Lender as to the amount of such payment or liability
under this Section 5.03) shall be delivered to the Borrower and shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

- 61 -



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN/W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN/W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN/W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN/W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or

 

- 62 -



--------------------------------------------------------------------------------

more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit J-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

 

- 63 -



--------------------------------------------------------------------------------

(g) FATCA. If a payment made to a Lender under this Agreement would be subject
to United States Federal withholding tax imposed by FATCA if such Lender fails
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

(h) Tax Refunds. If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 5.03, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 5.03 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 5.03 shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(i) Survival. The agreements in this Section 5.03 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

Section 5.04 Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (b) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

- 64 -



--------------------------------------------------------------------------------

Section 5.05 Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, or (c) any Lender has not approved a proposed waiver or
amendment requiring 100% approval or consent but which has been approved by
Lenders holding 50% or more of the then outstanding Loans, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(b)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments.

Section 5.06 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans; provided that the Borrower shall not
be required to make any payments pursuant to Section 5.02 as a result of the
conversion of any Affected Loans under this Section 5.06.

ARTICLE VI

Conditions Precedent

Section 6.01 Effective Date. The obligations of the Lenders to make Loans shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):

(a) The Administrative Agent, the Arranger and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Effective Date
pursuant to this Agreement, the Fee Letter or any other written agreement
relating to fees and expenses entered into in connection herewith and executed
by the Borrower, including, to the extent invoiced to the Borrower at least two
(2) Business Days prior to the Effective Date, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

 

- 65 -



--------------------------------------------------------------------------------

(b) The Lenders shall have received a certificate of the Secretary or an
Assistant Secretary of the General Partner, the Borrower and each Guarantor
setting forth (i) resolutions of its board of directors (or other applicable
managing Person) with respect to the authorization of the Borrower or such
Guarantor to execute and deliver the Loan Documents to which it is a party and
to enter into the transactions contemplated in those documents, (ii) the
officers of the General Partner, the Borrower or such Guarantor (A) who are
authorized to sign the Loan Documents to which the Borrower or such Guarantor is
a party and (B) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (iii) specimen
signatures of such authorized officers, and (iv) the articles or certificate of
incorporation and bylaws (or other applicable governing documents) of the
General Partner, the Borrower and such Guarantor, certified as being true and
complete. The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from the
Borrower to the contrary.

(c) The Lenders shall have received recent certificates of the appropriate State
agencies with respect to the existence, qualification and good standing of the
General Partner, the Borrower and each Guarantor.

(d) The Administrative Agent and the Lenders shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party.

(e) The Lenders shall have received duly executed Notes payable to each Lender
requesting a Note at least two Business Days prior to the Effective Date in a
principal amount equal to its Commitment dated as of the date hereof.

(f) The Administrative Agent and the Lenders shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments. In connection with the
execution and delivery of the Security Instruments, the Administrative Agent and
the Lenders shall:

(i) be reasonably satisfied that the Security Instruments will, when properly
executed and recorded, create second priority, perfected Liens (except for
Excepted Liens but subject to the proviso at the end of such definition and
subject to Immaterial Title Deficiencies) on at least the Required Mortgage
Value of Oil and Gas Properties and all other Property purported to be pledged
as collateral pursuant to such Security Instruments (including, without
limitation, all Equity Interests in each Designated Partnership); and

 

- 66 -



--------------------------------------------------------------------------------

(ii) have received, or the First Lien Agent as bailee for the Collateral Agent
shall have received, certificates, together with undated, blank stock powers (or
the equivalent for Persons that are not corporations) for each certificate,
representing all of the certificated issued and outstanding Equity Interests
(other than any Excluded Property (as defined in the Security Agreement)) of
each Subsidiary (other than any Subsidiary of an Unrestricted Subsidiary) and of
the Loan Parties’ Equity Interests in each Designated Partnership.

(g) The Administrative Agent and the Lenders shall have received an opinion in
form and substance reasonably acceptable to the Lenders of (i) Paul Hastings
LLP, special counsel to the Borrower, and (ii) local counsel in each of the
following states: Ohio, Pennsylvania, Texas, Alabama, Wyoming, Colorado, New
Mexico, Virginia and West Virginia.

(h) The Administrative Agent and the Lenders shall have received a certificate
of insurance coverage of the Borrower, the Restricted Subsidiaries and the
Designated Partnerships evidencing that such Persons are carrying insurance in
accordance with Section 7.13.

(i) The Administrative Agent and the Lenders shall have received title
information in form and substance reasonably satisfactory to the Lenders setting
forth (i) the status of title on at least 80% of the total value of all Oil and
Gas Properties (other than Designated Partnership Properties) evaluated in the
Initial Reserve Report and (ii) the status of title on the Designated
Partnership Properties evaluated in the Initial Reserve Report.

(j) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that (i) the Borrower or another Loan Party
has received all consents and approvals required by Section 7.03 and (ii) there
shall be no litigation, governmental, administrative or judicial action or
proceeding pending or, to the knowledge of any Officer of the Borrower,
threatened in any court or before any Governmental Authority that could
reasonably be expected to restrain or prevent the Transactions.

(k) The Lenders shall have received the Initial Reserve Report, accompanied by a
certificate covering the matters described in Section 8.11(b)(i).

(l) The Administrative Agent and the Lenders shall have received appropriate UCC
and other Lien and real property record search certificates from the
jurisdiction of organization of each Loan Party, and any other jurisdiction
reasonably requested by the Administrative Agent and the Lenders, in each case
reflecting no Liens encumbering the Properties of each Loan Party or Designated
Partnership, as applicable, other than Liens released on or prior to the
Effective Date or Excepted Liens or Immaterial Title Deficiencies.

(m) The Administrative Agent and the Lenders shall have received a fully
executed Intercreditor Agreement and a fully executed Hedge Facility
Intercreditor Agreement, in each case, in form and substance satisfactory to the
Administrative Agent and the Lenders.

(n) The Administrative Agent and the Lenders shall have received, to the extent
requested at least three days prior to the Effective Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

 

- 67 -



--------------------------------------------------------------------------------

(o) The Lenders shall be reasonably satisfied with the environmental condition
of the Loan Parties’ Oil and Gas Properties.

(p) Since December 31, 2013, there shall not have occurred any event, change or
condition that, individually or in the aggregate, has had, or would reasonably
be expected to have, a material adverse effect on the business, assets, results
of operations or financial condition of the Loan Parties (taken as a whole).

(q) The Borrower shall have publicly announced that its quarterly cash
distribution will be no higher than $0.325 per common limited partner unit.

(r) The Borrower shall have entered into an amendment to the First Lien Credit
Agreement on terms and conditions reasonably satisfactory to the Administrative
Agent and the Lenders to, among other things, permit the Transactions
contemplated hereby under the First Lien Credit Agreement.

(s) The Borrower shall use the net proceeds of the Loans on the Effective Date
in accordance with Section 8.16.

Without limiting the generality of the provisions of Section 11.05, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto. All documents executed or submitted pursuant to this Section 6.01 by
and on behalf of the Borrower or any of the other Loan Parties shall be in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel. The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.

Section 6.02 Additional Conditions. (a) The obligation of each Lender to make
its Loan is subject to the satisfaction of the following additional conditions:

(i) At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.

(ii) The representations and warranties of the Loan Parties set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing, except (a) to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such Borrowing, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date and (b) that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects.

(iii) The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03.

 

- 68 -



--------------------------------------------------------------------------------

ARTICLE VII

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 7.01 Organization; Powers. Each of the Borrower and the Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.

Section 7.02 Authority; Enforceability. The Transactions are within each Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, member action. Each Loan Document to which a Loan
Party is a party has been duly executed and delivered by it and constitutes a
legal, valid and binding obligation of such Loan Party, as applicable,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of the Security
Instruments as required by this Agreement and (ii) those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Loan Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or its Properties, or
give rise to a right thereunder to require any payment to be made by any Loan
Party and (d) will not result in the creation or imposition of any Lien on any
Property of any Loan Party (other than Excepted Liens).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2013, reported on by Grant
Thornton LLP, independent public accountants, and (ii) as of and for the fiscal
quarter and that portion of the fiscal year ended September 30, 2014. Such
financial statements present fairly, in all material respects, the

 

- 69 -



--------------------------------------------------------------------------------

financial position and results of operations and cash flows of the Borrower and
its Consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the unaudited quarterly financial statements.

(b) Since December 31, 2013, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Restricted
Subsidiaries has been conducted only in the ordinary course consistent with past
business practices.

(c) Neither the Borrower nor any Restricted Subsidiary has on the date hereof
any material Debt (including Disqualified Capital Stock) or any material
contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in the Financial Statements or as disclosed in this
Agreement (including the Schedules hereto).

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or affecting the Borrower or any Restricted Subsidiary
(i) as to which there is a reasonable possibility of an adverse determination
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect or (ii) that involve any
Loan Document or the Transactions and, to the knowledge of the Borrower no such
action, suit, investigation or proceeding is threatened.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) Neither any Property of the Borrower or any Restricted Subsidiary nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws.

(b) Without limitation of clause (a) above, no Property of the Borrower or any
Restricted Subsidiary nor the operations currently conducted thereon or, to the
best knowledge of any Loan Party, by any prior owner or operator of such
Property or operation, are in violation of or subject to any existing, pending
or threatened action, suit, investigation, inquiry or proceeding by or before
any court or Governmental Authority or to any remedial obligations under
Environmental Laws.

 

- 70 -



--------------------------------------------------------------------------------

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of the Borrower and each Restricted Subsidiary, including without
limitation past or present treatment, storage, disposal or release of a
Hazardous Material or solid waste into the environment, have been duly obtained
or filed, and the Borrower and each Restricted Subsidiary are in compliance with
the terms and conditions of all such notices, permits, licenses and similar
authorizations.

(d) All Hazardous Materials, solid waste, and oil and gas exploration and
production wastes, if any, generated at any and all Property of the Borrower or
any Restricted Subsidiary have in the past been transported, treated and
disposed of in accordance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and, to the best knowledge of the Loan Parties, all such transport
carriers and treatment and disposal facilities have been and are operating in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are
not the subject of any existing, pending or threatened action, investigation or
inquiry by any Governmental Authority in connection with any Environmental Laws.

(e) The Borrower has taken all steps reasonably necessary to determine and have
determined that no Hazardous Materials, solid waste, or oil and gas exploration
and production wastes, have been disposed of or otherwise Released and there has
been no threatened Release of any Hazardous Materials on or to any Property of
the Borrower or any Restricted Subsidiary, except in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment.

(f) To the extent applicable, all Property of the Borrower and each Restricted
Subsidiary currently satisfies all design, operation, and equipment requirements
imposed by the OPA or scheduled as of the Effective Date to be imposed by OPA
during the term of this Agreement, and the Borrower does not have any reason to
believe that such Property, to the extent subject to OPA, will not be able to
maintain compliance with the OPA requirements during the term of this Agreement.

(g) Neither the Borrower nor any Restricted Subsidiary has any known contingent
liability in connection with any Release or threatened Release of any oil,
Hazardous Material or solid waste into the environment.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Borrower and each Restricted Subsidiary (i) is in compliance
with all Laws applicable to it or its Property and all agreements and other
instruments binding upon it or its Property, and (ii) possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except in each case where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Neither the Borrower nor any Restricted Subsidiary is in default nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a default or
would require the Borrower or a Restricted Subsidiary to Redeem or make any
offer to Redeem under any indenture, note, credit agreement or instrument
pursuant to which any Material Indebtedness is outstanding or by which the
Borrower or any Restricted Subsidiary or any of their Properties is bound.

 

- 71 -



--------------------------------------------------------------------------------

(c) No Event of Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 7.09 No Margin Stock Activities. No Loan Party is engaged principally,
or as one of its or their important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation T, U or X of the Board).
No part of the proceeds of any Loan will be used for any purpose which violates
the provisions of Regulations T, U or X of the Board.

Section 7.10 Taxes. Each of the Borrower and the Restricted Subsidiaries has
timely filed or caused to be filed all tax returns and reports required to have
been filed and has paid or caused to be paid all taxes required to have been
paid by it, except (a) taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The charges,
accruals and reserves on the books of the Borrower and the Restricted
Subsidiaries in respect of taxes and other governmental charges are, in the
reasonable opinion of the Borrower, adequate. No tax Lien (other than Excepted
Liens) has been filed and no claim is being asserted with respect to any such
tax or other such governmental charge.

Section 7.11 ERISA. Except as set forth on Schedule 7.11 and except as could not
reasonably be expected to result in a Material Adverse Effect:

(a) The Borrower, the Restricted Subsidiaries and each ERISA Affiliate have
complied in all material respects with ERISA and, where applicable, the Code
regarding each Plan.

(b) Each Plan is, and has been, maintained in substantial compliance with ERISA
and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on the Borrower, any Restricted Subsidiary or any ERISA Affiliate
(whether directly or indirectly) of (i) either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant
to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty
liability damages under section 409 of ERISA.

(d) No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated since September 2, 1974. No liability to the
PBGC (other than for the payment of current premiums which are not past due) by
the Borrower, any Restricted Subsidiary or any ERISA Affiliate has been or is
expected by the Borrower, any Restricted Subsidiary or any ERISA Affiliate to be
incurred with respect to any Plan. No ERISA Event with respect to any Plan has
occurred.

 

- 72 -



--------------------------------------------------------------------------------

(e) Full payment when due has been made of all amounts which the Borrower, the
Restricted Subsidiaries or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan as of the
date hereof, and no accumulated funding deficiency (as defined in section 302 of
ERISA and section 412 of the Code), whether or not waived, exists with respect
to any Plan.

(f) The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of the Borrower’s most
recently ended fiscal year, exceed the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(g) Neither the Borrower, the Restricted Subsidiaries nor any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by the Borrower, a Restricted Subsidiary or any ERISA
Affiliate in its sole discretion at any time without any material liability.

(h) Neither the Borrower, the Restricted Subsidiaries nor any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the six-year period
preceding the date hereof sponsored, maintained or contributed to, any
Multiemployer Plan.

(i) Neither the Borrower, the Restricted Subsidiaries nor any ERISA Affiliate is
required to provide security under section 401(a)(29) of the Code due to a Plan
amendment that results in an increase in current liability for the Plan.

Section 7.12 Disclosure; No Material Misstatements. The Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of the Restricted
Subsidiaries is subject, and all other matters known to it, that in each case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other written information furnished by or on behalf of the Borrower or any of
the Restricted Subsidiaries to the Administrative Agent or any Lender or any of
their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document,
including the Initial Reserve Report, (as modified or supplemented by other
information so furnished, collectively, the “Information”) contained, as of the
date delivered, any material misstatement of fact or omitted to state, as of the
date delivered, any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and,
as of the Effective Date, the Information does not contain any misstatement of
fact or omit to state any fact that would make the Information, taken as a whole
and viewed in the light of the circumstances under which the Information was
prepared, misleading in any material respect; provided that, with respect to
Information consisting of projected financial information or other forward
looking information, the Borrower represents only that such Information was
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable at the time.

 

- 73 -



--------------------------------------------------------------------------------

Section 7.13 Insurance. The Borrower has, and has caused all the Restricted
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Laws and all material agreements and
(b) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Borrower and the Restricted Subsidiaries. All
Designated Partnerships maintain all appropriate insurance policies to the
extent contemplated or required under the limited partnership agreement (or
similar governing document) of such Designated Partnership. With respect to
insurance policies of the Borrower and the Restricted Subsidiaries, the
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance.

Section 7.14 Restriction on Liens. Neither the Borrower nor any of the
Restricted Subsidiaries is a party to any material agreement or arrangement
(other than the First Lien Loan Documents and Capital Leases creating Excepted
Liens, but then only on the Property subject of such Capital Lease), or subject
to any order, judgment, writ or decree, which either restricts or purports to
restrict its ability to grant Liens to the Administrative Agent and the Lenders
on or in respect of their Properties to secure the Indebtedness and the Loan
Documents.

Section 7.15 Subsidiaries.

(a) Except as set forth on Schedule 7.15 or as disclosed in writing to the
Administrative Agent (which shall promptly furnish a copy to the Lenders), which
shall be a supplement to Schedule 7.15, the Borrower has no Subsidiaries and
each Restricted Subsidiary is a Wholly-Owned Subsidiary. Neither the Borrower
nor any Restricted Subsidiary has any Foreign Subsidiaries (other than any
Subsidiary that is organized under the laws of Canada or any province or
territory thereof). Schedule 7.15 lists all the Designated Partnerships and the
Undesignated Partnerships owned by the Borrower or the Restricted Subsidiaries
and their partnership interests in each such Designated Partnership and
Undesignated Partnership. Schedule 7.15 identifies each Unrestricted Subsidiary
other than Subsidiaries of Unrestricted Subsidiaries.

(b) The Borrower’s and the Guarantors’ Equity Interests in the Designated
Partnerships are free and clear of any and all Liens, claims and encumbrances
including any preferential rights to purchase and consents to assignments, other
than Excepted Liens.

(c) The amount and type of the authorized Equity Interests of each of the
Persons listed on Schedule 7.15 are accurately described thereon, and all such
Equity Interests that are issued and outstanding have been validly issued and
are fully paid and nonassessable and are owned by and issued to the Person
listed as their owner on Schedule 7.15. The Borrower and each Guarantor have
good and marketable title to all the Equity Interests of the Subsidiaries issued
to it, free and clear of all Liens other than Excepted Liens, and all such
Equity Interests have been duly and validly issued and are fully paid and
nonassessable (except to the extent general partnership interests are assessable
under applicable law).

 

- 74 -



--------------------------------------------------------------------------------

Section 7.16 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of Delaware is Atlas Resource Partners, L.P.; and the organizational
identification number of the Borrower in Delaware is 5051546 (or, in each case,
as set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(j) in accordance with Section 12.01). The Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 12.01 (or as set forth in a notice delivered pursuant to
Section 8.01(j) and Section 12.01(d)). Each other Loan Party’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its principal place of business and chief
executive office is stated on Schedule 7.15 (or as set forth in a notice
delivered pursuant to Section 8.01(j)).

Section 7.17 Properties; Titles, Etc.

(a) Subject to Immaterial Title Deficiencies, each Loan Party specified as the
owner had, as of the date evaluated in the most recently delivered Reserve
Report, direct, good and defensible title as owner of a fee or leasehold
interest to the Oil and Gas Properties (other than Designated Partnership
Properties) evaluated in such Reserve Report free and clear of Liens except
Excepted Liens. Each Loan Party has good title to all personal Properties owned
by it free and clear of all Liens except Excepted Liens. After giving full
effect to the Excepted Liens, each Loan Party specified as the owner of
Hydrocarbon Interests in the most recently delivered Reserve Report owned, as of
the date evaluated in such Reserve Report, the net interests in production
attributable to the Hydrocarbon Interests reflected in such Reserve Report
(other than those attributable to Designated Partnership Properties), and the
ownership (whether in fee or by leasehold) of such Properties shall not in any
material respect obligate such Loan Party to bear the costs and expenses
relating to the maintenance, development and operations of each such Property in
an amount in excess of the working interest of each Property set forth in such
Reserve Report that is not offset by a corresponding proportionate increase in
such Loan Party’s net revenue interest in such Property other than as reflected
in such Reserve Report; provided that to the extent a Loan Party is a general
partner of a Designated Partnership, it is liable for all of the costs and
expenses attributable to such Designated Partnership’s interest but is only
entitled to its percentage interest in such Designated Partnership’s net
revenues. All information contained in the most recently delivered Reserve
Report is true and correct in all material respects as of the date to which such
Reserve Report relates.

(b) Subject to Immaterial Title Deficiencies, a Loan Party or a Designated
Partnership had, as of the date evaluated in the most recently delivered Reserve
Report, good and defensible title as owner of a fee or leasehold interest to the
Designated Partnership Properties evaluated in such Reserve Report, free and
clear of all Liens except Liens described in clause (E) of the definition of
“Designated Partnership”. After giving full effect to the Excepted Liens, a Loan
Party or a Designated Partnership owned, as of the date evaluated in such
Reserve Report, the net interests in production attributable to the Hydrocarbon
Interests relating to Designated Partnership Properties reflected in such
Reserve Report, and the ownership (in fee or in leasehold) of such Properties
shall not in any material respect obligate such owner to bear the

 

- 75 -



--------------------------------------------------------------------------------

costs and expenses relating to the maintenance, development and operations of
each such Property in an amount in excess of the working interest of each
Property set forth in such Reserve Report that is not offset by a corresponding
proportionate increase in such owner’s net revenue interest in such Property
other than as reflected in such Reserve Report; provided that to the extent a
Loan Party is a general partner of a Designated Partnership, it is liable for
all of the costs and expenses attributable to such Designated Partnership’s
interest but is only entitled to its percentage interest in such Designated
Partnership’s net revenues.

(c) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Restricted Subsidiaries are valid and subsisting, in
full force and effect, and there exists no default or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default under any such lease or leases, except as in each case could not
reasonably be expected to result in a Material Adverse Effect.

(d) The rights and Properties presently owned, leased or licensed by the
Borrower and the Restricted Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Borrower and the Restricted Subsidiaries to conduct their business in
all material respects in the same manner as its business has been conducted
prior to the date hereof.

(e) All of the Properties of the Borrower and the Restricted Subsidiaries which
are reasonably necessary for the material operation of their businesses are in
good working condition and are maintained in accordance with prudent business
standards.

(f) The Borrower and each Restricted Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Restricted Subsidiary does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The Borrower
and the Restricted Subsidiaries either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

(g) The interests issued or sold by the Designated Partnerships or Undesignated
Partnerships or any Affiliate of the Borrower were issued or sold in compliance
with all state and federal laws applicable to such issuance and sale except in
each case where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. No litigation
has been commenced, and the Loan Parties are not aware of any litigation that is
contemplated, with respect to the offering or sale of the interests in the
Designated Partnerships or Undesignated Partnerships that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

- 76 -



--------------------------------------------------------------------------------

Section 7.18 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Loan Parties and
the Designated Partnerships have been maintained, operated and developed in a
good and workmanlike manner and in conformity with all Laws and in conformity
with the provisions of all leases, subleases or other contracts comprising a
part of the Hydrocarbon Interests and other contracts and agreements forming a
part of such Oil and Gas Properties. Specifically in connection with the
foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (a) no Oil and Gas Property owned (whether in fee or by
leasehold) by any Loan Party or any Designated Partnership is subject to having
allowable production reduced below the full and regular allowable (including the
maximum permissible tolerance) because of any overproduction (whether or not the
same was permissible at the time) and (b) none of the wells comprising a part of
the Oil and Gas Properties owned (whether in fee or by leasehold) by any Loan
Party or any Designated Partnership (or Properties unitized therewith) is
deviated from the vertical more than the maximum permitted by Law, and such
wells are, in fact, bottomed under and are producing from, and the well bores
are wholly within, such Oil and Gas Properties (or in the case of wells located
on Properties unitized therewith, such unitized Properties). All pipelines,
wells, gas processing plants, platforms and other material improvements,
fixtures and equipment owned in whole or in part by any Loan Party or any
Designated Partnership that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by any Loan Party or any Designated
Partnership, in a manner consistent with such Loan Party’s or Designated
Partnership’s past practices (other than those the failure of which to maintain
in accordance with this Section 7.18 could not reasonably be expect to have a
Material Adverse Effect).

Section 7.19 Gas Imbalances. As of the date hereof, except as set forth on
Schedule 7.19, on a net basis there are no gas imbalances or other prepayments
made to the Borrower, any Restricted Subsidiary or any Designated Partnership
with respect to the Oil and Gas Properties evaluated in the Initial Reserve
Report that would require the Borrower, any Restricted Subsidiary or any
Designated Partnership to deliver and transfer ownership of at some future time
volumes of Hydrocarbons produced from such Oil and Gas Properties having a value
(based on current prices) of more than $5,000,000 without receiving full payment
therefor at the time of delivery of those Hydrocarbons.

Section 7.20 Marketing of Production. Except for contracts listed on Schedule
7.20, and thereafter disclosed in writing by the Borrower to the Administrative
Agent, in each case as included in the most recently delivered Reserve Report
(with respect to all of which contracts the Borrower represents that it or the
Restricted Subsidiaries are receiving a price for all production sold thereunder
which is computed substantially in accordance with the terms of the relevant
contract and are not having deliveries curtailed substantially below the subject
Property’s delivery capacity except as disclosed in Schedule 7.20 or the most
recently delivered Reserve Report), no agreements exist which are not cancelable
by the Borrower or a Restricted Subsidiary on 60 days’ notice or less without
penalty to the Borrower or a Restricted Subsidiary or detriment for the sale of
production from the Borrower’s or the Restricted Subsidiaries’ Hydrocarbons
(including, without limitation, calls on or other rights to purchase production,
whether or not the same are currently being exercised) that (a) pertain to the
sale of production at a fixed price and (b) have a maturity or expiry date of
longer than six months from the date hereof (in the case of Schedule 7.20) or
the most recently delivered Reserve Report (in the case of each other such
agreement).

 

- 77 -



--------------------------------------------------------------------------------

Section 7.21 Swap Agreements. Each report required to be delivered by the
Borrower pursuant to Section 8.01(d), sets forth, a true and complete list of
all Swap Agreements of the Borrower, each Restricted Subsidiary and each
Designated Partnership, including, all Swap Agreements of a Participating
Partnership entered into pursuant to the Designated Partnership Hedge Facility,
the type, term, effective date, termination date and notional amounts or volumes
and the net mark to market value thereof, all credit support agreements relating
thereto (including any margin required or supplied) and the counterparty to each
such agreement. All reports and other information relating to the Designated
Partnership Hedge Facility delivered to the Administrative Agent pursuant to
Section 8.01(d) are true and complete in all material respects.

Section 7.22 Solvency. The Borrower and the other Loan Parties, taken as a
whole, are, and immediately after giving effect to the incurrence of all Debt
and obligations being incurred in connection herewith, will be Solvent.

Section 7.23 Anti-Corruption Laws and Sanctions. The Borrower, its Subsidiaries
and, to the knowledge of the Responsible Officers of the Borrower, their
respective officers, employees, directors and agents that act in any capacity in
connection with the credit facility established hereby, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or, to the knowledge of the Responsible
Officers of the Borrower, any of their respective directors, officers or
employees, or (b) to the knowledge of the Responsible Officers of the Borrower,
any agent of the Borrower or any Subsidiary that act in any capacity in
connection with the credit facility established hereby, is a Sanctioned Person.
No Borrowing, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.

Section 7.24 Targa Transactions. (i) None of the Borrower or any of the
Guarantors will assume any obligations or liabilities in connection with the
Targa Transactions, other than in respect to the Atlas Pipeline Tennessee
Acquisition, provided that (a) in no event the purchase price paid in connection
with the Atlas Pipeline Tennessee Transaction shall exceed $1,000,000 and
(b) the Atlas Pipeline Tennessee Acquisition will otherwise constitute a
Permitted Investment and (ii) none of the assets of the Borrower or the
Guarantors which are subject to the Lien in favor of the Collateral Agent will
be spun out or otherwise transferred in connection with the Targa Transactions.

 

- 78 -



--------------------------------------------------------------------------------

ARTICLE VIII

Affirmative Covenants

From the Effective Date and until the principal of and interest on each Loan and
all fees due and payable hereunder have been paid in full and all other amounts
due and payable under the Loan Documents (other than contingent obligations for
which no claim has been made) have been paid in full, the Borrower covenants and
agrees with the Lenders that:

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 100 days after the end of
each fiscal year of the Borrower, its audited consolidated balance sheet and
related statements of income, partners’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (with an unqualified opinion as to “going
concern” and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 55 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of income, partners’ equity
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

(c) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
compliance certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit D hereto (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto and (ii) certifying a copy of
the compliance certificate delivered for such fiscal period under the First Lien
Credit Agreement.

(d) Certificate of Financial Officer – Swap Agreements. Concurrently with the
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer, in form and substance reasonably
satisfactory to the Required Lenders, setting forth as of a recent date, a true
and complete list of all Swap Agreements of the Borrower, each Restricted
Subsidiary and each Designated Partnership, including, without limitation, any
Swap Agreement entered into by a Participating Partnership pursuant to the
Designated Partnership Hedge Facility, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes and
volumes attributable to Designated Partnership production), the net
mark-to-market value therefor, any new credit support agreements relating
thereto, any margin required or supplied under any credit support document, and
the counterparty to each such agreement. Concurrently with the delivery of such
certificate, the Borrower shall deliver or cause any Participating Partnership
to deliver to the Administrative Agent all reports and other information
delivered to an Approved Counterparty pursuant to the Designated Partnership
Hedge Facility for such period.

 

- 79 -



--------------------------------------------------------------------------------

(e) Certificate of Insurer – Insurance Coverage. Within 30 days following the
reasonable request by the Administrative Agent, a certificate of insurance
coverage from each insurer with respect to the insurance required by Section
8.06, in form and substance reasonably satisfactory to the Administrative Agent,
and, if also reasonably requested by the Administrative Agent, all copies of the
applicable policies.

(f) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Restricted
Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be.
Documents required to be delivered pursuant to Section 8.01(a) and Section
8.01(b) and this Section 8.01(f) may be delivered electronically and shall be
deemed to have been delivered on the date on which the Borrower posts such
documents to EDGAR (or such other free, publicly-accessible internet database
that may be established and maintained by the SEC as a substitute for or
successor to EDGAR).

(g) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any notice of any breach, default, violation, demand, or any other
material event furnished to or by any Person pursuant to the terms of any
indenture, loan or credit or other similar agreement representing Material
Indebtedness, other than this Agreement and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 8.01.

(h) Lists of Purchasers. Promptly upon written request of the Administrative
Agent, a list of Persons purchasing Hydrocarbons from the Borrower or any
Restricted Subsidiary accounting for at least 85% of the revenues resulting from
the sale of all Hydrocarbons in the one-year period prior to the “as of” date of
such Reserve Report.

(i) Notice of Casualty Events. Prompt written notice, and in any event within
three (3) Business Days, after the Borrower obtains knowledge thereof, of the
occurrence of any Casualty Event or the commencement of any action or proceeding
that could reasonably be expected to result in a Casualty Event.

(j) Information Regarding the Loan Parties. Prompt written notice (and in any
event within ten (10) Business Days thereof) of any change (i) in any Loan
Party’s corporate name or in any trade name used to identify such Person in the
conduct of its business or in the ownership of its Properties, (ii) in the
location of any Loan Party’s chief executive office or principal place of
business, (iii) in any Loan Party’s identity or corporate structure or in the
jurisdiction in which such Person is incorporated or formed, (iv) in any Loan
Party’s jurisdiction of organization or such Person’s organizational
identification number in such jurisdiction of organization, and (v) in any Loan
Party’s federal taxpayer identification number.

(k) Production Report and Lease Operating Statements. Promptly upon written
request of the Administrative Agent, a report setting forth, for the current
fiscal year to date, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) from the Oil and Gas Properties owned (whether in fee
or by leasehold) by any Loan Party or any Designated Partnership, and setting
forth the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred.

 

- 80 -



--------------------------------------------------------------------------------

(l) Notices of Certain Changes. Except as otherwise provided herein or in the
other Loan Documents, promptly, but in any event within five (5) Business Days
after the execution thereof, copies of any amendment, modification or supplement
to the certificate or articles of incorporation, by-laws, any preferred stock
designation or any other organic document of the Borrower or any other Loan
Party.

(m) Certificate of Financial Officer – Consolidating Information. If, at any
time, there exist any Unrestricted Subsidiaries of the Borrower, then
concurrently with any delivery of financial statements under Section 8.01(a) and
Section 8.01(b), a certificate of a Financial Officer setting forth
consolidating spreadsheets that show all Unrestricted Subsidiaries and the
eliminating entries, in such form as is reasonably acceptable to the
Administrative Agent.

(n) [Reserved.]

(o) Incurrence of Debt by Designated Partnerships. Within five (5) Business Days
prior to the incurrence by any of the Designated Partnerships of any Debt, a
certificate of a Financial Officer setting forth (i) the name of the Designated
Partnership incurring that Debt, (ii) the amount of that Debt, (iii) a
description of any security for that Debt, (iv) a statement certifying that the
managing general partner, managing member or manager, as applicable, of such
Designated Partnership will be the holder of that Debt, and (v) either (A) a
statement certifying that, after giving effect to the incurrence of such Debt,
the aggregate amount of outstanding Debt incurred or suffered to exist at such
time by all Designated Partnerships will be less than or equal to $10,000,000 or
(B) if, after giving effect to the incurrence of such Debt, the aggregate amount
of outstanding Debt incurred or suffered to exist at such time by all Designated
Partnerships would exceed $10,000,000, a statement designating certain of the
Designated Partnerships as Undesignated Partnerships and certifying compliance
with Section 9.20, so that, after giving effect to such designation and the
incurrence of such Debt, the aggregate amount of outstanding Debt incurred or
suffered to exist at such time by all Designated Partnerships will be less than
or equal to $10,000,000.

(p) Notice of Change in Partnership Status. Prompt written notice, and in any
event within five (5) Business Days after the Borrower obtains knowledge
thereof, of any Designated Partnership becoming an Undesignated Partnership
because it no longer meets requirements set forth in the definition of
“Designated Partnership”.

(q) Notice of Amendments to Designated Partnership Organizational Documents. In
the event that any Designated Partnership intends to amend or otherwise modify
its organizational documents in a manner that could reasonably be expected to be
materially adverse to the Administrative Agent or the Lenders, then the Borrower
shall deliver to the Administrative Agent reasonable prior written notice of
(and a final, unexecuted copy of) such amendment or other modification and any
other details thereof reasonably requested by the Administrative Agent.

 

- 81 -



--------------------------------------------------------------------------------

(r) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Restricted Subsidiary (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA and such information about any Designated
Partnership), or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender may reasonably request.

(s) Targa Transactions. Prompt written notice (and in any event within two
Business Days) of the consummation of the Targa Transactions, which notice shall
include (i) a certification of the Borrower that attached to such notice is a
true, correct and complete copy of the final, executed Separation Agreement and
all material agreements executed in connection therewith and (ii) a designation
by the Borrower of which entity shall constitute the “New Parent” and “Parent”
hereunder from and after the consummation of the Targa Transactions.

(t) Borrowing Base. No later than three (3) Business Days following (i) the
consummation of the syndication of the increased commitments under the First
Lien Credit Agreement resulting from a redetermination of the Borrowing Base
under the First Lien Credit Agreement or (ii) any redetermination that reduces
the Borrowing Base, in each case written notice thereof and of the amount of the
Borrowing Base as redetermined.

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit, proceeding, investigation or
arbitration by or before any arbitrator or Governmental Authority against the
Borrower or any Restricted Subsidiary thereof not previously disclosed in
writing to the Lenders or any material adverse development in any action, suit,
proceeding, investigation or arbitration previously disclosed to the Lenders
that, if adversely determined, could reasonably be expected to result in
liability in excess of $10,000,000;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Restricted Subsidiaries in an amount exceeding
$5,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. The Borrower will, and will cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which the nature of the business conducted by it
requires

 

- 82 -



--------------------------------------------------------------------------------

such qualification, except where the failure to do any of the foregoing could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.10.

Section 8.04 Payment of Obligations. The Borrower will, and will cause each
Restricted Subsidiary to, pay its obligations (other than obligations in respect
of Debt or Swap Agreements, as to which Section 10.01(f) shall apply), including
tax liabilities of the Borrower and all of the Restricted Subsidiaries before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect or result in the seizure or levy of any
Property of the Borrower or any Restricted Subsidiary in excess of $10,000,000
in the aggregate.

Section 8.05 Operation and Maintenance of Properties. The Borrower, at its own
expense, will, and will cause each Restricted Subsidiary to, except to the
extent any failure to do so could not reasonably be expected to result in a
Material Adverse Effect:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Laws, including, without limitation, applicable pro rata requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom;

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities, except to the extent a portion of such Property is no longer capable
of producing Hydrocarbons in economically reasonable amounts; provided that the
foregoing shall not prohibit any sale of any assets permitted by Section 9.11;

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, and expenses
accruing under the leases or other agreements affecting or pertaining to its Oil
and Gas Properties and do all other things necessary to keep unimpaired their
rights with respect thereto and prevent any forfeiture thereof or default
thereunder;

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties; and

 

- 83 -



--------------------------------------------------------------------------------

(e) to the extent the Borrower is not the operator of any Property, use
commercially reasonable efforts to cause the operator to comply with this
Section 8.05.

Section 8.06 Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. The Borrower will cause each Designated
Partnership to maintain all appropriate insurance policies to the extent
contemplated or required under the limited partnership agreement (or similar
governing document) of such Designated Partnership. With respect to insurance
policies of the Borrower and the Restricted Subsidiaries, the loss payable
clauses or provisions in said insurance policy or policies insuring any of the
collateral for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and/or “loss
payee”, as applicable, and provide that the insurer will endeavor to give at
least 30 days prior notice of any cancellation to the Administrative Agent.

Section 8.07 Books and Records; Inspection Rights. The Borrower will, and will
cause each Restricted Subsidiary to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each Restricted Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its Properties (accompanied by a representative of the Borrower), to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants
(provided that the Borrower shall be given the opportunity to participate in
such discussions), all at such reasonable times during normal business hours and
as often as reasonably requested.

Section 8.08 Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 8.09 Environmental Matters.

(a) The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Restricted Subsidiary and each Restricted
Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not Release or threaten to Release, and shall
cause each Restricted Subsidiary not to Release or threaten to Release, any
Hazardous Material on, under, about or from any of the Borrower’s or the
Restricted Subsidiaries’ Properties or any other property offsite the Property
to the extent caused by the Borrower’s or any of the Restricted Subsidiaries’
operations except in compliance with applicable Environmental Laws, the Release
or threatened Release of which could reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file, and shall cause each Restricted
Subsidiary to timely obtain or file, all environmental permits, if any, required
under applicable Environmental Laws to be obtained or filed in connection with
the operation or use of

 

- 84 -



--------------------------------------------------------------------------------

the Borrower’s or the Restricted Subsidiaries’ Properties, which failure to
obtain or file could reasonably be expected to have a Material Adverse Effect;
(iv) promptly commence and diligently prosecute to completion, and shall cause
each Restricted Subsidiary to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of the
Borrower’s or the Restricted Subsidiaries’ Properties, which failure to commence
and diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; (v) conduct, and cause the Restricted Subsidiaries to
conduct, their respective operations and businesses in a manner that will not
expose any Property or Person to Hazardous Materials that could reasonably be
expected to form the basis for a claim for damages or compensation that could
reasonably be expected to have a Material Adverse Effect; and (vi) establish and
implement, and shall cause each Restricted Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that the Borrower’s and the Restricted Subsidiaries’ obligations under
this Section 8.09 are timely and fully satisfied, which failure to establish and
implement could reasonably be expected to have a Material Adverse Effect.

(b) The Borrower will promptly, but in no event later than five (5) Business
Days after the occurrence of a triggering event, notify the Administrative Agent
and the Lenders in writing of any action, investigation or inquiry by any
Governmental Authority or any demand or lawsuit by any Person against the
Borrower or the Restricted Subsidiaries or their Properties of which the
Borrower has knowledge in connection with any Environmental Laws if the Borrower
could reasonably anticipate that such action will result in liability (whether
individually or in the aggregate) of greater than $10,000,000 in excess of the
amount covered by insurance.

(c) The Borrower will, and will cause each Restricted Subsidiary to, provide
environmental assessments, audits and tests in accordance with the most current
version of the American Society of Testing Materials standards upon request by
the Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), in
connection with any future acquisitions of Oil and Gas Properties or other
Properties.

Section 8.10 Further Assurances.

(a) The Borrower at its expense will, and will cause each Restricted Subsidiary
to, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Borrower or any Restricted Subsidiary, as the
case may be, in the Loan Documents, including the Notes, if any, or to further
evidence and more fully describe the collateral intended as security for the
Indebtedness, or to correct any omissions in this Agreement or the Security
Instruments, or to state more fully the obligations secured therein, or to
perfect, protect or

 

- 85 -



--------------------------------------------------------------------------------

preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be reasonably necessary or appropriate, in
the reasonable discretion of the Administrative Agent, in connection therewith.

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property without the signature of any Loan Party where
permitted by law. A carbon, photographic or other reproduction of the Security
Instruments or any financing statement covering the Mortgaged Property or any
part thereof shall be sufficient as a financing statement where permitted by
law.

Section 8.11 Reserve Reports.

(a) The Borrower shall furnish to the Administrative Agent and the Lenders the
Reserve Report delivered to the First Lien Agent pursuant to the First Lien
Credit Agreement no later than 2 Business Days after such Reserve Report is
furnished to the First Lien Agent.

(b) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate substantially in the form of
Exhibit F from a Responsible Officer certifying that in all material respects,
to the best of such Responsible Officer’s knowledge: (i) the information
contained in the Reserve Report and any other information delivered in
connection therewith is true and correct, except that with respect to the
projections in the Reserve Report, such Responsible Officer only represents that
such projections were prepared in accordance with SEC regulations, (ii) the
representations and warranties contained in Section 7.17(a) and Section 7.17(b)
remain true and correct as of the date of such certificate, (iii) except as set
forth on an exhibit to the certificate, on a net basis there are no gas
imbalances or other prepayments made to the Borrower, any Restricted Subsidiary
or any Designated Partnership with respect to the Oil and Gas Properties
evaluated in such Reserve Report which would require the Borrower or any
Restricted Subsidiary or any Designated Partnership to deliver and transfer
ownership at some future time volumes of Hydrocarbons produced from such Oil and
Gas Properties having a value (based on current prices) of more than $5,000,000
without receiving full payment therefor at the time of delivery of those
Hydrocarbons, (iv) none of the Oil and Gas Properties of the Loan Parties or the
Designated Partnerships have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
exhibit shall list all of the Oil and Gas Properties so sold in such detail as
reasonably required by the Administrative Agent, (v) attached to the certificate
is a list of all marketing agreements entered into subsequent to the later of
the date hereof or the most recently delivered Reserve Report which the Borrower
would have been obligated to list on Schedule 7.20 had such agreement been in
effect on the date hereof and (vi) attached to the certificate is a schedule of
the Oil and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the value of all Oil and Gas
Properties evaluated in such Reserve Report (other than Designated Partnership
Properties) as of the date of the certificate that the value of such Mortgaged
Properties represent.

 

- 86 -



--------------------------------------------------------------------------------

Section 8.12 Title Information.

(a) The Borrower shall, at all times during the term of this Agreement, make
available for review by the Administrative Agent and the Lenders at the chief
executive office of the Borrower (or such other location as the Borrower may
reasonably select) during normal business hours upon reasonable advance notice
to the Borrower, title information reasonably requested by the Administrative
Agent covering the Oil and Gas Properties evaluated in the most recently
delivered Reserve Report.

(b) In connection with the delivery of each Reserve Report required by
Section 8.11(a), the Borrower shall take all commercially reasonable efforts to
ensure that the Administrative Agent shall have received or have been provided
reasonable access to, on or prior to the date such Reserve Report is required to
be delivered pursuant to Section 8.11(a) title information (reasonably
satisfactory to the Administrative Agent) as the Administrative Agent may
reasonably require with respect to any Oil and Gas Properties evaluated in such
Reserve Report so that the Administrative Agent shall have received, together
with title information previously reviewed by the Administrative Agent, the
Minimum Title Information.

(c) If the Borrower has provided or made reasonably available title information
for Properties under Section 8.12(a) or Section 8.12(b), the Borrower shall,
within 90 days of notice from the Administrative Agent that the Administrative
Agent has reasonably determined that title defects, exceptions or omissions
(other than Excepted Liens (subject to the proviso at the end of such
definition) and Immaterial Title Deficiencies) exist with respect to such
Properties, either (i) cure any such title defects, exceptions or omissions
(including defects or exceptions as to priority) which are not Excepted Liens,
(ii) substitute Mortgaged Properties with no title defects, exceptions or
omissions except for Immaterial Title Deficiencies and Excepted Liens having at
least an equivalent value as determined in the most recent Reserve Report, or
(iii) deliver title information in form and substance reasonably satisfactory to
the Administrative Agent with respect to other Oil and Gas Properties so that
the Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, the Minimum Title Information
with respect to Oil and Gas Properties evaluated in the most recently delivered
Reserve Report (and other Oil and Gas Properties submitted as Mortgaged
Properties under the foregoing clause (ii)) free from such title defects,
exceptions or omissions (other than Excepted Liens (subject to the proviso at
the end of such definition) and Immaterial Title Deficiencies).

(d) If the Borrower is unable to take such corrective action as set forth in
clause (c) above with respect to any title defect, exception or omission (other
than Excepted Liens (subject to the proviso at the end of such definition) and
Immaterial Title Deficiencies) reasonably identified by the Administrative Agent
or the Lenders within the 90-day period or the Borrower does not timely provide
or make reasonably available the Minimum Title Information, such failure shall
not be a Default, but instead such unacceptable Mortgaged Property shall be
excluded from the determination of PDP PV10. Notwithstanding anything to the
contrary contained herein, the failure of any Designated Partnership to hold
record title to any Designated Partnership Property shall not be deemed to be a
title defect, exception or omission with respect to such Designated Partnership
Property for the purposes of this Section 8.12 so long as (i) such Designated
Partnership holds beneficial title to such Designated Partnership Property and
(ii) a Loan Party holds record title to such Designated Partnership Property.

 

- 87 -



--------------------------------------------------------------------------------

Section 8.13 Additional Collateral; Additional Guarantors.

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report prepared in connection with such redetermination
pursuant to Section 8.11 and the Oil and Gas Properties subject to a Mortgage as
of the date of such Reserve Report. If the aggregate value of the Oil and Gas
Properties subject to a Mortgage is less than the Required Mortgage Value, then
the Borrower shall, and shall cause the Restricted Subsidiaries (other than any
Foreign Subsidiaries) to, grant within 30 days of the delivery of the
certificate referred to in Section 8.11(b) to the Administrative Agent as
security for the Indebtedness a second-priority Lien (provided that Excepted
Liens may exist, but subject to the proviso at the end of such definition) on
additional Oil and Gas Properties to the extent necessary to cause the aggregate
value of the Oil and Gas Properties subject to a Mortgage to equal or exceed the
Required Mortgage Value. All such Liens will be created and perfected by and in
accordance with the provisions of Mortgages or other Security Instruments, all
in form and substance reasonably satisfactory to the Administrative Agent. Any
Restricted Subsidiary (other than a Foreign Subsidiary) that creates a Lien on
its Oil and Gas Properties shall become a Guarantor in accordance with Section
8.13(b).

(b) The Borrower shall promptly cause each Material Subsidiary (other than a
Foreign Subsidiary) formed or acquired after the Effective Date to guarantee the
Indebtedness pursuant to the Guaranty Agreement. In connection with any such
guaranty, the Borrower shall (i) cause such Material Subsidiary (other than a
Foreign Subsidiary) to (A) execute and deliver a Joinder Agreement pursuant to
which such Material Subsidiary becomes a party to the Guaranty Agreement and
becomes a Guarantor, and (B) execute and deliver a Joinder Agreement pursuant to
which such Material Subsidiary becomes a party to the Security Agreement and
grants a second-priority security interest in substantially all of its personal
Property, and (ii) execute and deliver (or, if the direct parent of such
Material Subsidiary is not the Borrower, cause such Material Subsidiary’s direct
parent to execute and deliver) a Security Agreement Supplement pursuant to which
the applicable Loan Party will grant a second-priority security interest in all
of the Equity Interests in such Material Subsidiary to the Collateral Agent (and
will, without limitation, deliver original certificates (if any) evidencing the
Equity Interests of such Material Subsidiary, together with undated stock powers
(or the equivalent for any such Material Subsidiary that is not a corporation)
for each certificate duly executed in blank by the registered owner thereof to
the First Lien Agent as bailee for the Collateral Agent).

(c) In the event that the Borrower or any Material Subsidiary (other than a
Foreign Subsidiary) becomes a partner or member in a Designated Partnership or
acquires additional interests in a Designated Partnership, the Borrower shall,
or shall cause such Material Subsidiary to, grant a second-priority security
interest in all the Equity Interests owned by such Person in such Designated
Partnership.

(d) In the event that any Loan Party acquires any material Property (other than
any Oil and Gas Property, any Property in which a security interest is created
under the Security Agreement) after the Effective Date, the Borrower shall, or
shall cause such other Loan Party to,

 

- 88 -



--------------------------------------------------------------------------------

execute and deliver any Security Instruments reasonably required by the
Collateral Agent in order to create a second-priority security interest and Lien
in such Property; provided that any security interest in the Equity Interests in
a Foreign Subsidiary shall not exceed 65% of the voting stock and 100% of the
nonvoting stock of such Foreign Subsidiary.

(e) In the event that any Loan Party makes any loans to any Designated
Partnership, such Loan Party shall collaterally assign such Loan Party’s
interests in such loans to the Administrative Agent for the benefit of the
Lenders to secure the Indebtedness on the terms and conditions set forth in the
Security Agreement.

(f) In the event that any Loan Party withdraws its ownership interest in a
Participating Partnership in the form of a working interest in the production
from the Oil and Gas Properties of such Participating Partnership at the
direction of the Required Lenders pursuant to Section 10.02(a), such Loan Party
shall, substantially contemporaneously with such withdrawal, grant to the
Administrative Agent as security for the Indebtedness a second-priority Lien
(provided that Excepted Liens may exist, but subject to the proviso at the end
of such definition) on such Oil and Gas Properties. All such Liens will be
created and perfected by and in accordance with the provisions of Mortgages or
other Security Instruments, all in form and substance reasonably satisfactory to
the Administrative Agent.

(g) The Borrower agrees that it will not, and will not permit any Guarantor to,
grant a Lien on any Property to secure the First Lien Debt without
contemporaneously granting to the Administrative Agent, as security for the
Indebtedness, a second priority, perfected Lien (provided that Excepted Liens
may exist, but subject to the proviso at the end of such definition) on the same
Property pursuant to Security Instruments in form and substance reasonably
satisfactory to the Administrative Agent.

(h) The Borrower will cause any Subsidiary guaranteeing the First Lien Debt that
is not guaranteeing the Indebtedness to contemporaneously become a Guarantor by
executing and delivering a Joinder Agreement.

(i) In furtherance of the foregoing in this Section 8.13, each Loan Party
(including any newly created or acquired Material Subsidiary (other than a
Foreign Subsidiary)) shall execute and deliver (or otherwise provide, as
applicable) to the Administrative Agent such other additional Security
Instruments, documents, certificates, legal opinions, title insurance policies,
surveys, abstracts, appraisals, environmental assessments, flood information
and/or flood insurance policies, in each case as may be reasonably requested by
the Administrative Agent and as reasonably satisfactory to the Administrative
Agent.

Section 8.14 ERISA Compliance. The Borrower will promptly furnish and will cause
the Restricted Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (a) promptly after the filing thereof with the United
States Secretary of Labor, the Internal Revenue Service or the PBGC, copies of
each annual and other report with respect to each Plan or any trust created
thereunder, (b) promptly upon becoming aware of the occurrence of any ERISA
Event or of any “prohibited transaction,” as described in section 406 of ERISA
or in section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer, the Restricted Subsidiary or the

 

- 89 -



--------------------------------------------------------------------------------

ERISA Affiliate, as the case may be, specifying the nature thereof, what action
the Borrower, the Restricted Subsidiary or the ERISA Affiliate is taking or
proposes to take with respect thereto, and, when known, any action taken or
proposed by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto, and (c) promptly upon receipt thereof, copies of any
notice of the PBGC’s intention to terminate or to have a trustee appointed to
administer any Plan. With respect to each Plan (other than a Multiemployer
Plan), the Borrower will, and will cause each Restricted Subsidiary and ERISA
Affiliate to, except to the extent the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, (i) satisfy in full and in a
timely manner, without incurring any late payment or underpayment charge or
penalty and without giving rise to any lien, all of the contribution and funding
requirements of section 412 of the Code (determined without regard to
subsections (d), (e), (f) and (k) thereof) and of section 302 of ERISA
(determined without regard to sections 303, 304 and 306 of ERISA), and (ii) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
sections 4006 and 4007 of ERISA.

Section 8.15 Unrestricted Subsidiaries. The Borrower:

(a) will cause the management, business and affairs of each of the Borrower and
its Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account) so that each Unrestricted
Subsidiary that is a corporation will be treated as a corporate entity separate
and distinct from Borrower and the Restricted Subsidiaries; provided that the
foregoing will not prohibit payments under expense sharing agreements with such
Unrestricted Subsidiaries which are consistent with past practices and/or
required by any applicable Governmental Authority.

(b) will not, and will not permit any of the Restricted Subsidiaries to, assume,
guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries except in accordance with Section 9.04.

(c) will not permit any Unrestricted Subsidiary to hold any Equity Interest in
the Borrower or any Restricted Subsidiary.

Section 8.16 Use of Proceeds. The Borrower shall use the proceeds of the Loans
only (i) to repay borrowings under the First Lien Credit Agreement on the
Effective Date and (ii) to pay the fees, expenses and other transaction costs of
the Transactions. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that would violate any of the
regulations of the Board, including Regulations T, U and X.

Section 8.17 Swap Agreements for MGP Volumes. The Borrower shall comply with
terms and conditions of Section 8.17 of the First Lien Credit Agreement as of
the Effective Date.

ARTICLE IX

Negative Covenants

From the Effective Date and until the principal of and interest on the Loans and
all fees due and payable hereunder have been paid in full and all other amounts
due and payable under the Loan Documents (other than contingent obligations for
which no claim has been made) have been paid in full, the Borrower covenants and
agrees with the Lenders that:

Section 9.01 [Reserved.]

 

- 90 -



--------------------------------------------------------------------------------

Section 9.02 Limitation on Debt and Preferred Stock.

(a) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, directly or indirectly, Incur any Debt (including Acquired
Debt) and the Borrower will not permit any of the Restricted Subsidiaries to
issue Preferred Stock; provided, however, that the Borrower, and the Restricted
Subsidiaries may Incur Debt and issue Preferred Stock if on the date thereof:

(i) the Consolidated Coverage Ratio for the Borrower and the Restricted
Subsidiaries is at least 2.25 to 1.00, determined on a pro forma basis
(including a pro forma application of proceeds);

(ii) no Default will have occurred or be continuing or would occur as a
consequence of Incurring the Debt or transactions relating to such Incurrence;

(iii) such Debt shall not have a final scheduled maturity date earlier than the
Maturity Date; and

(iv) such Debt shall not contain any scheduled amortization payments.

(b) Section 9.02(a) hereof will not prohibit the Incurrence of the following
Debt or issuance of the following Preferred Stock, as the case may be:

(i) Debt of the Borrower Incurred pursuant to the First Lien Credit Agreement in
an aggregate amount not to exceed the greater of (A) $750,000,000 and (B) the
amount of the Borrowing Base in effect at such time so long as, in the case of
this clause (B), the PDP PV10 to Senior Secured Funded Debt Ratio as of the date
of each redetermination of the Borrowing Base that results in the Borrowing Base
being greater than $750,000,000 is not less than 1.10 to 1.00;

(ii) Guarantees by the Borrower or Guarantors of Debt of the Borrower or a
Guarantor, as the case may be, Incurred in accordance with the provisions of
this Agreement; provided that in the event such Debt that is being Guaranteed is
Subordinated Indebtedness, then the related Guarantee shall be subordinated in
right of payment to the Loans to at least the same extent as the Debt being
Guaranteed, as the case may be;

(iii) Debt of the Borrower owing to and held by any Restricted Subsidiary or
Debt of a Restricted Subsidiary owing to and held by the Borrower or any
Restricted Subsidiary; provided, however, that (A) any subsequent issuance or
transfer of Equity Interests or any other event which results in any such Debt
being held by a Person other than the Borrower or a Restricted Subsidiary and
(B) any sale or other transfer of any such Debt to a Person other than the
Borrower or a Restricted Subsidiary shall be deemed, in each case, to constitute
an Incurrence of such Debt by the Borrower or such Restricted Subsidiary, as the
case may be;

 

- 91 -



--------------------------------------------------------------------------------

(iv) Debt represented by (A) the Loans made on the Effective Date, Incremental
Loans, Refinancing Loans, Permitted Pari Passu Secured Refinancing Debt and
Permitted Junior Secured Refinancing Debt, (B) any Debt (other than the Debt
described in clauses (i) and (ii) of clause (b) of this Section 9.02)
outstanding on the Effective Date and (C) any Refinancing Indebtedness Incurred
in respect of any Debt described in this clause (iv) or in clause (v) below or
Incurred pursuant to Section 9.02(a) hereof;

(v) Debt of a Person that becomes a Restricted Subsidiary or is acquired by the
Borrower or a Restricted Subsidiary or merged into the Borrower or a Restricted
Subsidiary in accordance with this Agreement and outstanding on the date on
which such Person became a Restricted Subsidiary or was acquired by or was
merged into the Borrower or such Restricted Subsidiary (other than Debt Incurred
(A) to provide all or any portion of the funds utilized to consummate the
transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or was otherwise acquired by or was merged into
the Borrower or a Restricted Subsidiary or (B) otherwise in connection with, or
in contemplation of, such acquisition); provided, however, that at the time such
Person becomes a Restricted Subsidiary or is acquired by or was merged into the
Borrower or a Restricted Subsidiary, the Borrower would have been able to Incur
$1.00 of additional Debt pursuant to Section 9.02(a) hereof after giving effect
to the Incurrence of such Debt pursuant to this clause (v);

(vi) the Incurrence by the Borrower or any Restricted Subsidiary of Debt
represented by obligations with regard to Capital Leases, mortgage financings or
purchase money obligations, in each case Incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvements or
carrying costs of property used in the business of the Borrower or such
Restricted Subsidiary, and Refinancing Indebtedness Incurred to Refinance any
Debt Incurred pursuant to this clause (vi) in an aggregate outstanding principal
amount which, when taken together with the principal amount of all other Debt
Incurred pursuant to this clause (vi) and then outstanding, will not at any time
outstanding exceed $25,000,000;

(vii) the Incurrence by the Borrower or any of its Restricted Subsidiaries of
Debt in respect of workers’ compensation claims, payment obligations in
connection with health or other types of social security benefits, unemployment
or other insurance or self-insurance obligations, reclamation, statutory
obligations, bankers’ acceptances and bid, performance, surety and appeal bonds
or other similar obligations incurred in the ordinary course of business,
including guarantees and obligations respecting standby letters of credit
supporting such obligations, to the extent not drawn (in each case other than an
obligation for money borrowed);

(viii) Equity Interests (other than Disqualified Capital Stock) of the Borrower
or any of the Guarantors;

(ix) Debt owed to Parent not to exceed $50,000,000 in the aggregate, provided
that all such Debt shall be unsecured and subordinated to the Loans;

 

- 92 -



--------------------------------------------------------------------------------

(x) the Incurrence by the Borrower or any of its Restricted Subsidiaries of Debt
in respect of self-insurance obligations or bid, plugging and abandonment,
appeal, reimbursement, performance, surety and similar bonds and completion
guarantees issued or provided for the account of the Borrower and any of its
Restricted Subsidiaries in the ordinary course of business, including guarantees
and obligations of the Borrower or any of its Restricted Subsidiaries with
respect to letters of credit supporting such obligations (in each case other
than an obligation for money borrowed);

(xi) the issuance by any of the Restricted Subsidiaries to the Borrower or to
any of its Restricted Subsidiaries of any Preferred Stock; provided that:

(A) any subsequent issuance or transfer of Equity Interests that results in any
such Preferred Stock being held by a Person other than the Borrower or a
Restricted Subsidiary; and

(B) any sale or other transfer of any such Preferred Stock to a Person that is
neither the Borrower nor a Restricted Subsidiary,

will be deemed, in each case, to constitute an issuance of such Preferred Stock
by such Restricted Subsidiary that was not permitted by this clause (xii); and

(xii) in addition to the items referred to in clauses (i) through (xii) above,
Debt of the Borrower and the Restricted Subsidiaries in an aggregate outstanding
principal amount which, when taken together with the principal amount of all
other Debt Incurred pursuant to this clause (xiii) and then outstanding, will
not exceed $50,000,000.

(c) For purposes of determining compliance with, and the outstanding principal
amount of any particular Debt Incurred pursuant to and in compliance with, this
Section 9.02:

(i) in the event an item of that Debt meets the criteria of more than one of the
types of Debt described in clauses (a) and (b) of this Section 9.02, the
Borrower, in its sole discretion, will classify such item of Debt on the date of
Incurrence and, subject to clause (ii) below, may be later reclassify such item
of Debt and only be required to include the amount and type of such Debt in one
of such clauses;

(ii) all Debt outstanding on the date of this Agreement under the First Lien
Credit Agreement shall be deemed Incurred on the Effective Date under
Section 9.02(b)(i);

(iii) Guarantees of, or obligations in respect of letters of credit supporting,
Debt which is otherwise included in the determination of a particular amount of
Debt shall not be included;

(iv) if obligations in respect of letters of credit are Incurred pursuant to a
Credit Facility and the letters of credit relate to other Debt, then such other
Debt shall not be included;

 

- 93 -



--------------------------------------------------------------------------------

(v) the principal amount of any Disqualified Capital Stock of the Borrower or a
Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary that is not
a Guarantor, will be equal to the greater of the maximum mandatory redemption or
repurchase price (not including, in either case, any redemption or repurchase
premium) or the liquidation preference thereof;

(vi) Debt permitted by this Section 9.02 need not be permitted solely by
reference to one provision permitting such Debt but may be permitted in part by
one such provision and in part by one or more other provisions of this
Section 9.02 permitting such Debt; and

(vii) the amount of Debt issued at a price that is less than the principal
amount thereof will be equal to the amount of the liability in respect thereof
determined in accordance with GAAP.

(d) Accrual of interest, accrual of dividends, the amortization of debt discount
or the accretion of accreted value, the payment of interest in the form of
additional Debt, the payment of dividends in the form of additional shares of
Preferred Stock or Disqualified Capital Stock and unrealized losses or charges
in respect of obligations with regard to Swap Agreements (including those
resulting from the application of ASC 815) will not be deemed to be an
Incurrence of Debt for purposes of this Section 9.02. The amount of any Debt
outstanding as of any date shall be (i) the accreted value thereof in the case
of any Debt issued with original issue discount and (ii) the principal amount or
liquidation preference thereof, together with any interest thereon that is more
than 30 days past due, in the case of any other Debt.

(e) If at any time an Unrestricted Subsidiary becomes a Restricted Subsidiary,
any Debt of such Subsidiary shall be deemed to be Incurred by a Restricted
Subsidiary as of such date (and, if such Debt is not permitted to be Incurred as
of such date under this Section 9.02, the Borrower shall be in Default of this
Section 9.02).

(f) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Debt, the U.S. dollar-equivalent principal
amount of Debt denominated in a foreign currency shall be calculated based on
the relevant currency exchange rate in effect on the date such Debt was
Incurred, in the case of term Debt, or first committed, in the case of revolving
credit Debt; provided that if such Debt is Incurred to refinance other Debt
denominated in a foreign currency, and such refinancing would cause the
applicable U.S. dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such U.S. dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Debt does not
exceed the principal amount of such Debt being refinanced. Notwithstanding any
other provision of this Section 9.02, the maximum amount of Debt that the
Borrower may Incur pursuant to this Section 9.02 shall not be deemed to be
exceeded solely as a result of fluctuations in the exchange rate of currencies.
The principal amount of any Debt Incurred to refinance other Debt, if Incurred
in a different currency from the Debt being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
Refinancing Debt is denominated that is in effect on the date of such
refinancing.

 

- 94 -



--------------------------------------------------------------------------------

(g) This Agreement will not treat (i) unsecured Debt as subordinated or junior
to secured Debt merely because it is unsecured or (ii) senior Debt as
subordinated or junior to any other senior Debt merely because it has a junior
priority with respect to the same collateral.

Section 9.03 Limitation on Liens. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, directly or indirectly, create, Incur or
suffer to exist any Lien other than Excepted Liens upon any of its property or
assets (including Equity Interests of Restricted Subsidiaries), including any
income or profits therefrom, whether owned on the date of this Agreement or
acquired after that date. Notwithstanding the foregoing to the contrary, the
only Debt for borrowed money that may be secured by Liens on the property or
assets of the Borrower or any Restricted Subsidiary is: (a) Debt under the First
Lien Loan Documents, (b) the Indebtedness, (c) Incremental Loans,
(d) Refinancing Loans and (e) Debt for borrowed money that is permitted to be
secured under the First Lien Credit Agreement.

Section 9.04 Limitations on Restricted Payments; Redemption of Certain Debt and
Amendments to Certain Debt Documents.

(a) The Borrower will not, and will not permit any of the Restricted
Subsidiaries, directly or indirectly, to:

(i) declare or pay any dividend or make any payment or distribution on or in
respect of the Borrower’s Equity Interests (including any payment or
distribution in connection with any merger or consolidation involving the
Borrower or any of the Restricted Subsidiaries) except:

(A) dividends or distributions by the Borrower payable solely in Equity
Interests of the Borrower (other than Disqualified Capital Stock) or in options,
warrants or other rights to purchase such Equity Interests of the Borrower; and

(B) dividends or distributions payable to the Borrower or a Restricted
Subsidiary and if such Restricted Subsidiary is not a Wholly-Owned Subsidiary,
to minority stockholders (or owners of an equivalent interest in the case of a
Subsidiary that is an entity other than a corporation) so long as the Borrower
or a Restricted Subsidiary receives at least its pro rata share of such dividend
or distribution;

(ii) purchase, redeem, defease, retire or otherwise acquire for value any Equity
Interests of the Borrower or any direct or indirect parent of the Borrower held
by Persons other than the Borrower or a Restricted Subsidiary (other than in
exchange for Equity Interests of the Borrower (other than Disqualified Capital
Stock)); or

(iii) purchase, repurchase, redeem, defease or otherwise acquire or retire for
value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Subordinated Indebtedness (other than (x) Debt permitted under
Section 9.02(b)(iii) or (y) the purchase, repurchase, redemption, defeasance or
other acquisition or retirement of Subordinated Indebtedness purchased in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of purchase,
repurchase, redemption, defeasance or other acquisition or retirement)

 

- 95 -



--------------------------------------------------------------------------------

(any such dividend, distribution, purchase, redemption, repurchase, defeasance,
other acquisition or retirement referred to in clauses (i) through (iii) shall
be referred to herein as a “Restricted Payment”). Notwithstanding the foregoing,
the Borrower or a Restricted Subsidiary may make a Restricted Payment if at the
time of such Restricted Payment:

(A) no Default shall have occurred and be continuing (or would result
therefrom); and

(B) either:

(1) if the Consolidated Coverage Ratio for the Borrower and the Restricted
Subsidiaries on the last day of the immediately preceding fiscal quarter is at
least 2.25 to 1.0, the aggregate amount of such Restricted Payment and all other
Restricted Payments declared or made during the fiscal quarter in which such
Restricted Payment is made does not exceed the result of:

a. Available Cash; plus

b. without duplication of amounts included in Available Cash, 100% of the
aggregate Net Cash Proceeds, and the fair market value (as determined by the
Borrower’s Board of Directors in good faith) of property or securities other
than cash (including Equity Interests of Persons engaged primarily in the Energy
Business or assets used in the Energy Business), in each case received by the
Borrower from the substantially concurrent issue or sale of its Equity Interests
(other than Disqualified Capital Stock) or other substantially concurrent
capital contributions subsequent to the Effective Date (other than Net Cash
Proceeds received from an issuance or sale of such Equity Interests to
(x) management, employees, directors or any direct or indirect parent of the
Borrower, to the extent such Net Cash Proceeds have been used to make a
Restricted Payment pursuant to Section 9.04 (b)(v)(a), (y) a Subsidiary of the
Borrower or (z) an employee stock ownership plan, option plan or similar trust
(to the extent such sale to an employee stock ownership plan, option plan or
similar trust is financed by loans from or Guaranteed by the Borrower or any
Restricted Subsidiary unless such loans have been repaid with cash on or prior
to the date of determination)); plus

c. the amount by which Debt of the Borrower or the Restricted Subsidiaries is
reduced on the Borrower’s balance sheet upon the conversion or exchange (other
than by a Wholly-Owned Subsidiary of the Borrower) subsequent to the Effective
Date of any Debt of the Borrower or the Restricted Subsidiaries convertible or
exchangeable for Equity Interests (other than Disqualified Capital Stock) of the
Borrower (less the amount of

 

- 96 -



--------------------------------------------------------------------------------

any cash, or the fair market value of any other property (other than such Equity
Interests), distributed by the Borrower upon such conversion or exchange),
together with the net proceeds, if any, received by the Borrower or any of the
Restricted Subsidiaries upon such conversion or exchange; plus

d. without duplication of amounts included in Available Cash, the amount equal
to the aggregate net reduction in Investments made by the Borrower or any of the
Restricted Subsidiaries in any Person subsequent to the Effective Date resulting
from:

i. repurchases, repayments or redemptions of such Investments by such Person,
proceeds realized upon the sale of such Investment (other than to a Subsidiary
of the Borrower), repayments of loans or advances or other transfers of assets
(including by way of dividend or distribution) by such Person to the Borrower or
any Restricted Subsidiary;

ii. the redesignation of Unrestricted Subsidiaries as Restricted Subsidiaries
(valued in each case as provided in the definition of “Investment”) not to
exceed, in the case of any Unrestricted Subsidiary, the amount of Investments
previously made by the Borrower or any Restricted Subsidiary in such
Unrestricted Subsidiary, which amount in each case under this clause (d) was
included in the calculation of the amount of Restricted Payments; and

iii. the sale (other than to the Borrower or a Restricted Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary or a distribution from an
Unrestricted Subsidiary or a dividend from an Unrestricted Subsidiary (items
(b), (c) and (d) above being referred to as “Incremental Funds” and for purposes
of clause (2)(ii) below, items (b) and (d) above being referred to as “Special
Incremental Funds”); minus

e. the aggregate amount of Incremental Funds previously expended pursuant to
this clause (B)(1) or clause (B)(2) below or

(2) if the Consolidated Coverage Ratio for the Borrower and the Restricted
Subsidiaries as of the last day of the immediately preceding fiscal quarter is
less than 2.25 to 1.0, the aggregate amount of such Restricted Payment and all
other Restricted Payments declared or made

 

- 97 -



--------------------------------------------------------------------------------

during the fiscal quarter in which such Restricted Payment and other Restricted
Payments is made (such Restricted Payments for purposes of this clause
(2) meaning only distributions on the Equity Interests of the Borrower plus the
related distributions to the General Partner) does not exceed:

a. $125,000,000 less the aggregate amount of Restricted Payments made since the
Effective Date pursuant to this clause (B)(2); plus

b. the aggregate amount of Special Incremental Funds not previously expended
pursuant to clause (B)(1) above or this clause (B)(2).

(b) The provisions of Section 9.04(a) will not prohibit:

(i) any Restricted Payment made by exchange for, or out of the proceeds of the
substantially concurrent sale of, Equity Interests of the Borrower (other than
Disqualified Capital Stock and other than Equity Interests issued or sold to a
Subsidiary or an employee stock ownership plan or similar trust to the extent
such sale to an employee stock ownership plan or similar trust is financed by
loans from or Guaranteed by the Borrower or any Restricted Subsidiary unless
such loans have been repaid with cash on or prior to the date of determination)
or a substantially concurrent cash capital contribution received by the
Borrower; provided, however, that (a) such Restricted Payment will be excluded
from subsequent calculations of the amount of Restricted Payments and (b) the
Net Cash Proceeds from such sale of Equity Interests or capital contribution
will be excluded from Available Cash and clause (B)(1)(ii) of paragraph
(a) above and the definition of Incremental Funds;

(ii) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness of any Loan Party made by exchange for,
or out of the proceeds of the substantially concurrent sale of, Subordinated
Indebtedness of the Loan Parties or any purchase, repurchase, redemption,
defeasance or other acquisition or retirement of Subordinated Indebtedness made
by exchange for or out of the proceeds of the substantially concurrent sale of
Subordinated Indebtedness that, in each case, is permitted to be Incurred
pursuant to Section 9.02; provided, however, that such purchase, repurchase,
redemption, defeasance, acquisition or retirement will be excluded from
subsequent calculations of the amount of Restricted Payments;

(iii) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Disqualified Capital Stock of the Borrower or a Restricted
Subsidiary made by exchange for or out of the proceeds of the substantially
concurrent sale of Disqualified Capital Stock of the Borrower or such Restricted
Subsidiary, as the case may be, that, in each case, is permitted to be Incurred
pursuant to Section 9.02; provided, however, that such purchase, repurchase,
redemption, defeasance, acquisition or retirement will be excluded from
subsequent calculations of the amount of Restricted Payments;

 

- 98 -



--------------------------------------------------------------------------------

(iv) dividends paid or distributions made within 60 days after the date of
declaration if at such date of declaration such dividend or distribution would
have complied with this Section 9.04; provided, however, that such dividends and
distributions will be included (without duplication) in subsequent calculations
of the amount of Restricted Payments (to the extent the declaration thereof has
not been previously included); and provided, further however, that for purposes
of clarification, this clause (iv) shall not include cash payments in lieu of
the issuance of fractional shares included in clause (ix) below;

(v) (a) so long as no Default has occurred and is continuing, the purchase of
Equity Interests, or options, warrants, equity appreciation rights or other
rights to purchase or acquire Equity Interests of Parent, the Borrower or any
Restricted Subsidiary held by any existing or former employees, management or
directors of Parent, the Borrower or any Subsidiary of the Borrower or their
assigns, estates or heirs, in each case in connection with the repurchase
provisions under employee stock option or stock purchase agreements or other
agreements to compensate management, employees or directors; provided that such
redemptions or repurchases since the Effective Date pursuant to this subclause
(a) during any calendar year will not exceed $3,000,000 in the aggregate (with
unused amounts in any calendar year being carried over to the next succeeding
calendar year); provided, further, that such amount in any calendar year may be
increased by an amount not to exceed (A) the cash proceeds received by the
Borrower from the sale of Equity Interests of the Borrower to members of
management or directors of the Borrower and the Restricted Subsidiaries that
occurs after the Effective Date (to the extent the cash proceeds from the sale
of such Equity Interests have not otherwise been applied to the payment of
Restricted Payments by virtue of clause (B) of paragraph (a) above), plus
(B) the cash proceeds of key man life insurance policies received by the
Borrower and the Restricted Subsidiaries after the Effective Date (to the extent
the cash proceeds of key man life insurance policies have not otherwise been
applied to the payment of Restricted Payments by virtue of clause (B) of
paragraph (a) above), less (C) the amount of any Restricted Payments made
pursuant to clauses (A) and (B) of this clause (v)(a) since the Effective Date;
provided further, however, that the amount of any such repurchase or redemption
under this subclause (a) will be excluded in subsequent calculations of the
amount of Restricted Payments and the proceeds received from any such sale will
be excluded from clause (B) of paragraph (a) above (including the definition of
Incremental Funds); and

(b) the cancellation of loans or advances to employees or directors of the
Borrower or any Subsidiary of the Borrower the proceeds of which are used to
purchase Equity Interests of the Borrower, in an aggregate amount not in excess
of $2,000,000 at any one time outstanding; provided, however, that the Borrower
and its Subsidiaries will comply in all material respects with all applicable
provisions of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations promulgated in connection therewith in connection with such loans or
advances; provided, further, that the amount of such cancelled loans and
advances will be included in subsequent calculations of the amount of Restricted
Payments;

(vi) repurchases, redemptions or other acquisitions or retirements for value of
Equity Interests deemed to occur upon the exercise of stock options, warrants,
rights to acquire Equity Interests or other convertible securities if such
Equity Interests represents a portion of the exercise or exchange price thereof,
and any repurchases, redemptions or other acquisitions or retirements for value
of Equity Interests made in lieu of withholding taxes in connection with any
exercise or exchange of warrants, options or rights to acquire Equity Interests;
provided, however, that such repurchases will be excluded from subsequent
calculations of the amount of Restricted Payments;

 

- 99 -



--------------------------------------------------------------------------------

(vii) the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of any Subordinated Indebtedness (i) at a purchase price
not greater than 101% of the principal amount of such Subordinated Indebtedness
in the event of a Change of Control or (ii) at a purchase price not greater than
100% of the principal amount thereof in accordance with provisions similar to
those in Section 9.11; provided that, prior to or simultaneously with such
purchase, repurchase, redemption, defeasance or other acquisition or retirement,
the Borrower has made the Change of Control Offer or Asset Disposition Offer, as
applicable, with respect to the Loans and have completed the repurchase or
redemption of all Loans validly tendered for payment in connection with such
Change of Control Offer or Asset Disposition Offer; provided, however, that such
repurchases will be included in subsequent calculations of the amount of
Restricted Payments;

(viii) payments or distributions to dissenting stockholders of acquired
businesses pursuant to applicable law or in connection with the settlement or
other satisfaction of legal claims made pursuant to or in connection with a
consolidation, merger or transfer of assets otherwise permitted under this
Agreement; provided, however, that any payment pursuant to this clause
(viii) shall be excluded from the calculation of the amount of Restricted
Payments;

(ix) cash payments in lieu of the issuance of fractional shares; provided,
however, that any payment pursuant to this clause (ix) shall be excluded from
the calculation of the amount of Restricted Payments;

(x) so long as no Default has occurred and is continuing, other Restricted
Payments made pursuant to this clause (x) in an aggregate amount not to exceed
$5,000,000; provided that any payment pursuant to this clause (x) shall be
excluded from the calculation of the amount of Restricted Payments.

(xi) Permitted Payments.

(c) The amount of all Restricted Payments (other than cash) shall be the fair
market value on the date of such Restricted Payment of the asset(s) or
securities proposed to be paid, transferred or issued by the Borrower or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment.
The fair market value of any cash Restricted Payment shall be its face amount.
The fair market value of any non-cash Restricted Payment that is less than
$20,000,000 shall be determined conclusively by a Responsible Officer of the
Borrower and the fair market value of any non-cash Restricted Payment that is
more than $20,000,000 shall be determined conclusively by the Board of Directors
of the Borrower acting in good faith whose resolution with respect thereto shall
be delivered to the Administrative Agent. Not later than the date of making any
Restricted Payment, the Borrower shall deliver to the Administrative Agent a
Responsible Officer’s certificate stating that such Restricted Payment is
permitted and setting forth the basis upon which the calculations required by
Section 9.04 were computed, together with a copy of any fairness opinion or
appraisal required by this Agreement.

 

- 100 -



--------------------------------------------------------------------------------

(d) The Borrower shall not permit any Unrestricted Subsidiary to become a
Restricted Subsidiary unless no Default or Event of Default shall have occurred
and be continuing or would occur as a consequence thereof and the Borrower could
Incur at least $1.00 of additional Debt under Section 9.02(a) on a pro forma
basis taking into account such designation. For purpose of designating any
Restricted Subsidiary as an Unrestricted Subsidiary, all outstanding Investments
by the Borrower and the Restricted Subsidiaries (except to the extent repaid) in
the Subsidiary so designated will be deemed to be Restricted Payments in an
amount determined as set forth in the last sentence of the definition of
“Investment.” Such designation shall be permitted only if a Restricted Payment
in such amount would be permitted at such time, whether pursuant to
Section 9.04(a) or pursuant to the definition of “Permitted Investments,” and if
such Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.
Unrestricted Subsidiaries shall not be subject to any of the restrictive
covenants set forth in this Agreement.

(e) The Borrower will not, and will not permit any Restricted Subsidiary to,
prior to the date that is 120 days after the Maturity Date: (i) call, make or
offer to make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) any Senior Notes permitted to
be incurred hereunder (other than in connection with a refinancing thereof
permitted under Section 9.02 or as set forth in Section 9.04(i)), or (ii) amend,
modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Senior Notes or
any indenture, agreement, instrument, certificate or other document relating to
the Senior Notes permitted hereunder other than (x) supplemental indentures to
add guarantors if such Person has become a Guarantor of the Indebtedness and
(y) amendments or other modifications that (A) do not violate the terms of this
Agreement or any other Loan Document, (B) could not reasonably be expected to be
materially adverse to the rights, interests, or privileges of the Administrative
Agent or the Lenders or their ability to enforce the Loan Documents, and
(C) could not reasonably be expected to have a Material Adverse Effect.

(f) The Borrower will not, and will not permit any Restricted Subsidiary to,
prior to the date that is 120 days after the Maturity Date: (i) call, make or
offer to make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) any Debt permitted to be
incurred under Section 9.02 that is owing to Parent, (other than in connection
with a refinancing thereof permitted under Section 9.02 or as set forth in
Section 9.04(i)) or (ii) amend, modify, waive or otherwise change, consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of any Debt incurred under Section 9.02 that is owing to Parent or any
indenture, agreement, instrument, certificate or other document relating to such
Debt other than amendments or other modifications that (A) do not violate the
terms of this Agreement or any other Loan Document, (B) could not reasonably be
expected to be materially adverse to the rights, interests, or privileges of the
Administrative Agent or the Lenders or their ability to enforce the Loan
Documents, and (C) could not reasonably be expected to have a Material Adverse
Effect.

(g) The Borrower will not, and will not permit any Restricted Subsidiary to,
amend, modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to any First Lien Loan Documents if such
amendments or other modifications are prohibited under the Intercreditor
Agreement.

 

- 101 -



--------------------------------------------------------------------------------

(h) Notwithstanding the foregoing, the limitations on Restricted Payments set
forth in Section 9.04(a) and on payments of certain Debt set forth in
Section 9.04(e) and Section 9.04(f) shall not prohibit the Borrower or any of
its Restricted Subsidiaries from making any such payments with amounts that,
substantially contemporaneously with such payment, become Declined Amounts
pursuant to Section 3.04(c).

(i) Notwithstanding anything to the contrary contained in this Section 9.04, no
Loan Party shall make any principal payments or make open market purchases
(including through the use of Restricted Payments) of Debt or Equity Interests
(other than (w) Indebtedness under and as defined in the First Lien Credit
Agreement, the Indebtedness hereunder, Incremental Loans and Refinancing Loans,
(x) Senior Notes Redeemed in exchange for Equity Interests, (y) Debt (including,
without limitation, Senior Notes and Debt permitted under Section 9.02 owing to
Parent) Redeemed with the proceeds of Equity Interests on or prior to the first
anniversary of the Effective Date (up to a maximum of $50,000,000) and
(z) repayments and prepayments of (i) Debt with proceeds of permitted
Refinancing Indebtedness and Declined Amounts and (ii) Debt secured by a lien on
an asset that is subject to an Asset Disposition or Casualty Event that is
required to repaid in connection with such Asset Disposition or Casualty Event)
unless such Loan Party shall have first made an offer to the Lenders to prepay
the Loans in accordance with this clause (i) in an amount equal to the proceeds
that the Loan Parties would otherwise use for such payments, at an offer price
in cash in an amount equal to 100% of the principal amount thereof, plus accrued
and unpaid interest and any applicable Prepayment Premium, if any, to the date
fixed for the closing of such offer. Each Lender may accept its pro rata portion
of any debt prepayment offer required to be made pursuant to this clause (i),
provided that each Lender may accept all or a portion of such offer made to it
by providing written notice to the Administrative Agent and the Borrower no
later than 5:00 p.m. ten (10) Business Days after the date of such Lender’s
receipt of such offer. Each acceptance notice from a given Lender shall specify
the principal amount of the optional repayment of Loans to be accepted by such
Lender; provided that if such Lender fails to specify the principal amount of
the Loans to be accepted, it shall be deemed to have accepted the full amount of
the offer. If a Lender fails to deliver an acceptance notice to the
Administrative Agent within the time frame specified above, such failure will be
deemed a rejection of the total amount of such offer.

Section 9.05 Investments, Loans and Advances. The Borrower will not, and will
not permit any Restricted Subsidiary to, make or permit to remain outstanding
any Investments in or to any Person, except that the foregoing restriction shall
not apply to the following (each a “Permitted Investment” and collectively,
“Permitted Investments”):

(a) Investments reflected in the Financial Statements or which are disclosed to
the Lenders in Schedule 9.05;

(b) accounts receivable and extensions of trade credit arising in the ordinary
course of business;

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;

 

- 102 -



--------------------------------------------------------------------------------

(d) commercial paper maturing within one year from the date of creation thereof
rated no lower than A-2 or P-2 by S&P or Moody’s, respectively;

(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports), and has a short term deposit
rating of no lower than A-2 or P-2, as such rating is set forth from time to
time, by S&P or Moody’s, respectively;

(f) purchases of the securities of money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e);

(g) Investments made after the Effective Date (i) by the Borrower in any
Restricted Subsidiary of the Borrower which is a Guarantor, (ii) by any
Restricted Subsidiary in the Borrower or any Guarantor, (iii) by the Borrower or
any Restricted Subsidiary in any Unrestricted Subsidiary in an aggregate amount
in all such Unrestricted Subsidiaries at any time outstanding not to exceed
$31,250,000, and (iv) by the Borrower or any Restricted Subsidiary in Immaterial
Subsidiaries in an aggregate amount at any time outstanding not to exceed
$18,750,000;

(h) Investments (including, without limitation, capital contributions) in the
Designated Partnerships; provided that such Investments shall consist solely of
(i) contributions of land (other than Oil and Gas Properties evaluated in the
most recent Reserve Report), (ii) loans to a Designated Partnership, and/or
(iii) other cash Investments so long as, after giving effect to such cash
Investment, no Default or Event of Default has occurred and is continuing or
would result therefrom and no Borrowing Base Deficiency exists at such time;

(i) Investments (including, without limitation, capital contributions) in
Undesignated Partnerships, so long as (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) no Borrowing Base
Deficiency exists at such time and (iii) the aggregate amount of such
Investments made after the Effective Date (net of the amount of cash dividends,
other cash distributions and returns of capital received by any Loan Party in
respect of such Investments) does not exceed $37,500,000;

(j) loans or advances to employees, consultants, officers or directors of the
Borrower or any of the Restricted Subsidiaries, in each case in the ordinary
course of business and consistent with past practices, so long as such
Investments do not exceed $4,062,500 at any time outstanding;

(k) Investments in stock, obligations or securities received upon the
enforcement of any Lien in favor of the Borrower or any of the Restricted
Subsidiaries;

(l) Non-hostile acquisitions of Equity Interests or assets constituting a
business unit of any Person, provided that: (i) immediately prior to and after
giving effect to such acquisition, no Default or Event of Default exists or
would result therefrom; (ii) no Borrowing Base Deficiency exists at such time;
(iii) if such acquisition is of Equity Interests, substantially

 

- 103 -



--------------------------------------------------------------------------------

all of the Equity Interests of such Person are acquired and such Person becomes
a Guarantor; (iv) such Person is principally engaged in the same business as the
Borrower and the Restricted Subsidiaries; and (v) a second priority perfected
Lien shall be granted to the Administrative Agent for the benefit of the Lenders
in such acquired assets except to the extent such assets are subject to Liens
permitted by Section 9.02;

(m) Investments permitted by Section 9.04;

(n) capital stock, promissory notes and other similar non-cash consideration
received by the Borrower or any Restricted Subsidiary in connection with any
transaction permitted by Section 9.11;

(o) Investments in Swap Agreements relating to the business and finances of the
Borrower or any Restricted Subsidiary and not for purposes of speculation;

(p) Investments (including debt obligations and capital stock) received in
connection with the bankruptcy or reorganization, or in settlement of delinquent
obligations, of, and other disputes with, customers, suppliers and other Persons
obligated to the Borrower or any Restricted Subsidiary;

(q) Investments made from net proceeds from the sale of Equity Interests so long
as (i) any such Investment is made within 135 days after the receipt of such
proceeds, and (ii) no Default or Event of Default has occurred and is continuing
or would result from such Investment; and

(r) so long as no Default or Event of Default has occurred and is continuing or
would result from such Investments, other Investments not to exceed $43,750,000
in the aggregate outstanding at any time.

Section 9.06 Business Activities; International Operations. Neither the Borrower
nor any Restricted Subsidiary will engage in any business other than the Energy
Business, except to the extent as would not be material to the Borrower and the
Restricted Subsidiaries taken as a whole. From and after the date hereof, the
Borrower and the Restricted Subsidiaries will not acquire or make any other
expenditure (whether such expenditure is capital, operating or otherwise) in or
related to, any Oil and Gas Properties not located within the geographical
boundaries of the United States and Canada.

Section 9.07 Proceeds of Loans. The Borrower will not permit the proceeds of the
Loans to be used for any purpose other than those permitted by Section 8.16.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Exchange Act or any rule or regulation thereunder, in each case
as now in effect or as the same may hereinafter be in effect. If requested by
the Administrative Agent, the Borrower will furnish to the Administrative Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be. The Borrower will
not request any Borrowing, and the Borrower shall not use, and shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and

 

- 104 -



--------------------------------------------------------------------------------

agents shall not use, the proceeds of any Borrowing (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws in any material respect, (b) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

Section 9.08 ERISA Compliance. The Borrower and the Restricted Subsidiaries will
not at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Restricted Subsidiary or any ERISA
Affiliate could be subjected to either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed by Chapter
43 of Subtitle D of the Code if either of which would have a Material Adverse
Effect.

(b) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could reasonably be
expected to result in any material liability of the Borrower, a Restricted
Subsidiary or any ERISA Affiliate to the PBGC.

(c) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Restricted Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto if such failure
could reasonably be expected to have a Material Adverse Effect.

(d) permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan which
exceeds $6,250,000.

(e) permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by the Borrower, a
Restricted Subsidiary or any ERISA Affiliate which is regulated under Title IV
of ERISA to exceed the current value of the assets (computed on an ongoing basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities by more than $6,250,000. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(f) contribute to or assume a material obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume a material obligation to
contribute to, any Multiemployer Plan.

(g) acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to the
Borrower or a Restricted Subsidiary or with respect to any ERISA Affiliate of
the Borrower or a Restricted Subsidiary if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (i) any Multiemployer Plan, or
(ii) any other Plan that is subject to Title IV of ERISA under which the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on an ongoing basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities by any
amount in excess of $6,250,000.

 

- 105 -



--------------------------------------------------------------------------------

(h) incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.

(i) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability.

(j) amend, or permit any ERISA Affiliate to amend, a Plan resulting in a
material increase in current liability such that the Borrower, a Restricted
Subsidiary or any ERISA Affiliate is required to provide security to such Plan
under section 401(a)(29) of the Code.

Section 9.09 Sale or Discount of Receivables. Except for receivables acquired or
otherwise obtained by the Borrower or any Restricted Subsidiary out of the
ordinary course of business or the settlement of joint interest billing accounts
in the ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, neither the Borrower nor any
Restricted Subsidiary will discount or sell (with or without recourse) to any
other Person that is not the Borrower or a Guarantor any of its notes receivable
or accounts receivable.

Section 9.10 Mergers, Etc. Neither the Borrower nor any Restricted Subsidiary
will merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person (any such
transaction, a “consolidation”); provided that:

(a) any Restricted Subsidiary may participate in a consolidation with the
Borrower (provided that the Borrower shall be the continuing or surviving
Person).

(b) any Restricted Subsidiary of the Borrower may participate in a consolidation
with any other Restricted Subsidiary (provided that if a party to such
consolidation is a Guarantor or the surviving Person is a Material Subsidiary,
then the survivor is either a Guarantor or becomes a Guarantor in accordance
with Section 8.13(b), and if one of such Restricted Subsidiaries party to such
consolidation is a Wholly-Owned Subsidiary, then the surviving Person shall be a
Wholly-Owned Subsidiary).

(c) any Restricted Subsidiary may dispose of any or all of its assets (i) to the
Borrower or any other Loan Party or (ii) pursuant to a disposition permitted by
Section 9.11.

(d) any Permitted Investment and any other Investment expressly permitted by
Section 9.04 or disposition expressly permitted by Section 9.11 may be
structured as a consolidation (provided that if any such consolidation involves
the Borrower, the Borrower shall be the continuing or surviving Person).

 

- 106 -



--------------------------------------------------------------------------------

Section 9.11 Limitation on Sales of Assets and Subsidiary Stock.

(a) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, make any Asset Disposition unless:

(i) the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Disposition at least equal to the fair
market value (such fair market value to be determined on the date of
contractually agreeing to such Asset Disposition), as determined in good faith
by the Board of Directors (including as to the value of all noncash
consideration), of the shares and assets subject to such Asset Disposition;

(ii) at least 75% of the consideration received by the Borrower or such
Restricted Subsidiary, as the case may be, from such Asset Disposition is in the
form of cash or Cash Equivalents or Additional Assets, or any combination
thereof; and

(iii) the Loan Parties comply in all respects with the provisions of
Section 3.04(c) relating to Asset Dispositions.

(b) For the purposes of Section 9.11(a)(ii), the following will be deemed to be
cash:

(i) the assumption by the transferee of Debt (other than Subordinated
Indebtedness or Disqualified Capital Stock) of the Borrower or a Restricted
Subsidiary and the release of the Borrower or such Restricted Subsidiary from
all liability on such Debt in connection with such Asset Disposition (or in lieu
of such a release, the agreement of the acquirer or its parent company to
indemnify and hold the Borrower or such Restricted Subsidiary harmless from and
against any loss, liability or cost in respect of such assumed Debt; provided,
however, that such indemnifying party (or its long term debt securities) shall
have an Investment Grade Rating (with no indication of a negative outlook or
credit watch with negative implications, in any case, that contemplates such
indemnifying party (or its long term debt securities) failing to have an
Investment Grade Rating), in which case the Borrower will, without further
action, be deemed to have applied such deemed cash to Debt in accordance with
Section 3.04(c)(i)(A); and

(ii) securities, notes or other obligations received by the Borrower or any
Restricted Subsidiary from the transferee that are converted by the Borrower or
such Restricted Subsidiary into cash within 180 days after receipt thereof.

(c) Notwithstanding the foregoing, the 75% limitation referred to in
Section 9.11(a)(ii) shall be deemed satisfied with respect to any Asset
Disposition in which the cash or Cash Equivalents portion of the consideration
received therefrom, determined in accordance with the foregoing provision on an
after-tax basis, is equal to or greater than what the after-tax proceeds would
have been had such Asset Disposition complied with the aforementioned 75%
limitation.

 

- 107 -



--------------------------------------------------------------------------------

Section 9.12 Environmental Matters. The Borrower will not, and will not permit
any Restricted Subsidiary to, cause or permit any of its Property to be in
violation of, or do anything or permit anything to be done which will subject
any such Property to a Release or threatened Release of Hazardous Materials,
exposure to any Hazardous Materials, assuming disclosure to the applicable
Governmental Authority of all relevant facts, conditions and circumstances, if
any, pertaining to such Property if such violations, Release or threatened
Release, exposure or Remedial Work could reasonably be expected to have a
Material Adverse Effect.

Section 9.13 Limitation on Affiliate Transactions.

(a) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, directly or indirectly, enter into, make, amend or conduct any
transaction (including making a payment to, the purchase, sale, lease or
exchange of any property or the rendering of any service), contract, agreement
or understanding with or for the benefit of any Affiliate of the Borrower (an
“Affiliate Transaction”) unless:

(i) the terms of such Affiliate Transaction are no less favorable to the
Borrower or such Restricted Subsidiary, as the case may be, than those that
could be obtained in a comparable transaction at the time of such transaction in
arm’s-length dealings with a Person who is not such an Affiliate or, if in the
good faith judgment of the independent members of the Board of Directors of the
Borrower no comparable transaction with an unrelated Person would be available,
such independent directors determine in good faith that such Affiliate
Transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view;

(ii) if such Affiliate Transaction involves aggregate consideration in excess of
$20,000,000, the Borrower delivers to the Administrative Agent a certificate of
a Responsible Officer certifying that such Affiliate Transactions complies with
this Section 9.13(a); and

(iii) if such Affiliate Transaction involves aggregate consideration in excess
of $35,000,000, the terms of such transaction have been approved by a majority
of the members of the Board of Directors of the Borrower and by a majority of
the members of such Board having no personal stake in such transaction, if any
(and such majority or majorities, as the case may be, determine that such
Affiliate Transaction satisfies the criteria in clause (i) above).

(b) Section 9.13(a) will not apply to:

(i) any Restricted Payment permitted to be made pursuant to Section 9.04 or any
Permitted Investment;

(ii) any issuance of Equity Interests (other than Disqualified Capital Stock),
or other payments, awards or grants in cash, Equity Interests (other than
Disqualified Capital Stock) or otherwise pursuant to, or the funding of,
employment or severance agreements and other compensation arrangements, options
to purchase Equity Interests (other than Disqualified Capital Stock) of the
Borrower, restricted stock plans, long-term incentive plans, stock appreciation
rights plans, participation plans or similar employee benefits plans and/or
indemnity provided on behalf of directors, officers and employees in the
ordinary course of business;

 

- 108 -



--------------------------------------------------------------------------------

(iii) loans or advances to employees, officers or directors in the ordinary
course of business of the Borrower or any of the Restricted Subsidiaries;

(iv) any transaction between the Borrower and a Restricted Subsidiary or between
Restricted Subsidiaries and Guarantees issued by the Borrower or a Restricted
Subsidiary for the benefit of the Borrower or a Restricted Subsidiary, as the
case may be, in accordance with Section 9.02;

(v) any transaction with a joint venture or similar entity which would
constitute an Affiliate Transaction solely because the Borrower or a Restricted
Subsidiary owns, directly or indirectly, an equity interest in or otherwise
controls such joint venture or similar entity;

(vi) the issuance or sale of any Equity Interests (other than Disqualified
Capital Stock) of the Borrower or the receipt by the Borrower of any capital
contribution from its unitholders;

(vii) indemnities of officers, directors and employees of the Borrower or any of
the Restricted Subsidiaries permitted by bylaw or statutory provisions and any
employment agreement or other employee compensation plan or arrangement entered
into in the ordinary course of business by the Borrower or any of the Restricted
Subsidiaries;

(viii) the payment of customary compensation and fees paid to, and benefits and
indemnity provided on behalf of, officers or directors of the Borrower or any
Restricted Subsidiary;

(ix) the performance of obligations of the Borrower or any of the Restricted
Subsidiaries under the terms of any agreement to which the Borrower or any of
the Restricted Subsidiaries is a party as of or on the Effective Date, as these
agreements may be amended, modified, supplemented, extended or renewed from time
to time; provided, however, that any future amendment, modification, supplement,
extension or renewal entered into after the Effective Date will be permitted to
the extent that its terms are not materially more disadvantageous, taken as a
whole, to the Lenders than the terms of the agreements in effect on the
Effective Date;

(x) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement which are fair to the Borrower
and the Restricted Subsidiaries, in the reasonable determination of the Board of
Directors of the Borrower or the senior management thereof, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party;

(xi) guarantees of performance by the Borrower and its Restricted Subsidiaries
of the Unrestricted Subsidiaries in the ordinary course of business, except for
guarantees of Debt in respect of borrowed money;

 

- 109 -



--------------------------------------------------------------------------------

(xii) if such Affiliate Transaction is with a Person in its capacity as a holder
of Debt or Equity Interests of the Borrower or any Restricted Subsidiary where
such Person is treated no more favorably than the holders of such Debt or Equity
Interests who are unaffiliated with the Borrower and the Restricted
Subsidiaries;

(xiii) transactions between the Borrower or any of its subsidiaries and any
Person that would not otherwise constitute an Affiliate Transaction except for
the fact that one director of such other Person is also a director of the
Borrower or its Subsidiary, as applicable; provided that such director abstains
from voting as a director of the Borrower or its Subsidiary, as applicable, on
any matter involving such other Person;

(xiv) any transaction in which the Borrower or any of its Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent an
opinion from an accounting, appraisal or investment banking firm of national
standing stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or that such transaction
satisfies the criteria in clause (a)(i) above; and

(xv) gas purchase, gathering, transportation, marketing, hedging, production
handling, operating, construction, terminalling, storage, lease, platform use,
or other operational contracts, entered into in the ordinary course of business
on terms substantially similar to those contained in similar contracts entered
into by the Borrower or any Restricted Subsidiary with third parties, or if
neither the Borrower nor any Restricted Subsidiary has entered into a similar
contract with a third party, on terms that are no less favorable than those
available from third parties on an arm’s-length basis, as determined by the
Board of Directors of the Borrower.

Section 9.14 Subsidiaries. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, create or acquire any additional Subsidiary or
designate or redesignate a Restricted Subsidiary as an Unrestricted Subsidiary
unless the Borrower gives written notice to the Administrative Agent of such
creation or acquisition and complies with Section 8.13(b). The Borrower shall
not, and shall not permit any Restricted Subsidiary to, sell, assign or
otherwise dispose of any Equity Interests in any Subsidiary except in compliance
with Section 9.11. Neither the Borrower nor any Restricted Subsidiary shall have
any Foreign Subsidiaries (other than any Subsidiary that is organized under the
laws of Canada or any province or territory thereof).

Section 9.15 Limitations on Restrictions on Distributions from Restricted
Subsidiaries.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
create or otherwise cause or permit to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary to:

(i) pay dividends or make any other distributions on its Equity Interests or pay
any Debt or other obligations owed to the Borrower or any Restricted Subsidiary
(it being understood that the priority of any Preferred Stock in receiving
dividends or liquidating distributions prior to dividends or liquidating
distributions being paid on Common Stock shall not be deemed a restriction on
the ability to make distributions on Equity Interests);

 

- 110 -



--------------------------------------------------------------------------------

(ii) make any loans or advances to the Borrower or any Restricted Subsidiary (it
being understood that the subordination of loans or advances made to the
Borrower or any Restricted Subsidiary to other Debt Incurred by the Borrower or
any Restricted Subsidiary shall not be deemed a restriction on the ability to
make loans or advances); or

(iii) sell, lease or transfer any of its property or assets to the Borrower or
any Restricted Subsidiary.

(b) The preceding provisions will not prohibit:

(i) any encumbrance or restriction pursuant to or by reason of (a) an agreement
in effect at or entered into on the Effective Date and (b) this Agreement;

(ii) any encumbrance or restriction with respect to a Person pursuant to or by
reason of an agreement relating to any Equity Interests or Debt Incurred by a
Person on or before the date on which such Person was acquired by the Borrower
or another Restricted Subsidiary (other than Equity Interests or Debt Incurred
as consideration in, or to provide all or any portion of the funds utilized to
consummate, the transaction or series of related transactions pursuant to which
such Person was acquired by the Borrower or a Restricted Subsidiary or in
contemplation of the transaction) and outstanding on such date; provided that
any such encumbrance or restriction shall not extend to any assets or property
of the Borrower or any Restricted Subsidiary other than the assets and property
so acquired;

(iii) encumbrances and restrictions contained in contracts entered into in the
ordinary course of business, not relating to any Indebtedness, and that do not,
individually or in the aggregate, detract from the value of, or from the ability
of the Borrower and the Restricted Subsidiaries to realize the value of,
property or assets of the Borrower or any Restricted Subsidiary in any manner
material to the Borrower or any Restricted Subsidiary;

(iv) any encumbrance or restriction with respect to an Unrestricted Subsidiary
pursuant to or by reason of an agreement that the Unrestricted Subsidiary is a
party to entered into before the date on which such Unrestricted Subsidiary
became a Restricted Subsidiary; provided that such agreement was not entered
into in anticipation of the Unrestricted Subsidiary becoming a Restricted
Subsidiary and any such encumbrance or restriction shall not extend to any
assets or property of the Borrower or any Restricted Subsidiary other than the
assets and property so acquired;

(v) with respect to any Foreign Subsidiary, any encumbrance or restriction
contained in the terms of any Debt or any agreement pursuant to which such Debt
was Incurred if:

(A) either (1) the encumbrance or restriction applies only in the event of a
payment default or a default with respect to a financial covenant in such Debt
or agreement or (2) the Borrower determines that any such encumbrance or
restriction will not materially affect the Borrower’s ability to make principal
or interest payments on the Loans, as determined in good faith by the Board of
Directors of the Borrower, whose determination shall be conclusive; and

 

- 111 -



--------------------------------------------------------------------------------

(B) the encumbrance or restriction is not materially more disadvantageous to the
Lenders than is customary in comparable financing (as determined by the
Borrower);

(vi) any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement effecting a refunding, replacement or refinancing of
Debt Incurred pursuant to an agreement referred to in clauses (i) through (v) or
clause (xii) of this Section 9.15(b) or this clause (vi) or contained in any
amendment, restatement, modification, renewal, supplemental, refunding,
replacement or refinancing of an agreement referred to in clauses (i) through
(v) or clause (xii) of this Section 9.15(b) or this clause (vi); provided,
however, that the encumbrances and restrictions with respect to such Restricted
Subsidiary contained in any such agreement taken as a whole are no less
favorable in any material respect to the Lenders than the encumbrances and
restrictions contained in such agreements referred to in clauses (i) through
(v) or clause (vii) of this Section 9.15(b) on the Effective Date or the date
such Restricted Subsidiary became a Restricted Subsidiary or was merged into a
Restricted Subsidiary, whichever is applicable;

(vii) in the case of Section 9.15(a)(iii), any encumbrance or restriction:

(A) that restricts in a customary manner the subletting, assignment or transfer
of any property or asset that is subject to a lease (including leases governing
leasehold interests or farm-in agreements or farm-out agreements relating to
leasehold interests in oil and gas properties), license or similar contract, or
the assignment or transfer of any such lease (including leases governing
leasehold interests or farm-in agreements or farm-out agreements relating to
leasehold interests in oil and gas properties), license or other contract;

(B) arising from Excepted Liens securing Debt of the Borrower or a Restricted
Subsidiary to the extent such encumbrances or restrictions restrict the transfer
of the property subject to such mortgages, pledges or other security agreements;

(C) pursuant to customary provisions restricting dispositions of real property
interests set forth in any reciprocal easement agreements of the Borrower or any
Restricted Subsidiary;

(D) restrictions on cash or other deposits imposed by customers or lessors under
contracts or leases entered into in the ordinary course of business;

(E) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, stock sale
agreements and other similar agreements entered into in the ordinary course of
business that solely affect the assets or property that is the subject of such
agreements and provided that in the case of joint venture agreements such
provisions solely affect assets or property of the joint venture; or

(F) any agreement or instrument relating to any property or assets acquired
after the Effective Date, so long as such encumbrance or restriction relates
only to the property or assets so acquired and is not and was not created in
anticipation of such acquisitions;

 

- 112 -



--------------------------------------------------------------------------------

(viii) (A) purchase money obligations for property acquired in the ordinary
course of business and (B) obligations with regard to Capital Leases permitted
under this Agreement, in each case, that impose encumbrances or restrictions of
the nature described in Section 9.15(a)(iii) on the property so acquired;

(ix) any encumbrance or restriction with respect to a Restricted Subsidiary (or
any of its property or assets) imposed pursuant to an agreement entered into for
the direct or indirect sale or disposition of all or substantially all the
Equity Interests or assets of such Restricted Subsidiary (or the property or
assets that are subject to such restriction) pending the closing of such sale or
disposition;

(x) any customary encumbrances or restrictions imposed pursuant to any agreement
of the type described in the definition of “Permitted Business Investment”;

(xi) encumbrances or restrictions arising or existing by reason of applicable
law or any applicable rule, regulation or order; and

(xii) the First Lien Credit Agreement as in effect as of the Effective Date, and
any amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings thereof; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are no more restrictive with respect to such
dividend and other payment restrictions than those contained in the First Lien
Credit Agreement as in effect on the Effective Date.

Section 9.16 Gas Imbalances. The Borrower shall not, nor shall it permit any of
the Restricted Subsidiaries to, allow on a net basis, gas imbalances or other
prepayments made to the Borrower or any Restricted Subsidiary with respect to
the Oil and Gas Properties of the Borrower or any Restricted Subsidiary that
would require the Borrower or any Restricted Subsidiary to deliver and transfer
ownership at some future time volumes of their respective Hydrocarbons produced
from such Oil and Gas Properties having a value (based on current prices) of
more than $9,375,000 without receiving full payment therefore at the time of
delivery of those Hydrocarbons.

Section 9.17 Swap Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreements with any Person other
than:

(a) Swap Agreements (other than purchase options) in respect of commodities
entered into by the Borrower fixing prices on oil and/or gas expected to be
produced by the Borrower, the Restricted Subsidiaries, the Designated
Partnerships and the Undesignated Partnerships, provided that such Swap
Agreements are permitted under the First Lien Credit Agreement as in effect on
the Effective Date.

(b) Swap Agreements in respect of interest rates with an Approved Counterparty,
as follows: (i) Swap Agreements effectively converting interest rates from fixed
to floating, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and the Restricted Subsidiaries then in effect
effectively converting interest rates from fixed to floating) do not exceed 50%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a fixed rate and (ii) Swap

 

- 113 -



--------------------------------------------------------------------------------

Agreements effectively converting interest rates from floating to fixed, the
notional amounts of which (when aggregated with all other Swap Agreements of the
Borrower and the Restricted Subsidiaries then in effect effectively converting
interest rates from floating to fixed) do not exceed 75% of the then outstanding
principal amount of the Borrower’s Debt for borrowed money which bears interest
at a floating rate.

(c) In no event shall any Swap Agreement contain any requirement, agreement or
covenant for the Borrower or any Restricted Subsidiary to post collateral or
margin to secure their obligations under such Swap Agreement or to cover market
exposures (except that (i) Secured Swap Agreements (as defined in the First Lien
Credit Agreement) may be secured by the Mortgaged Properties pursuant to the
First Lien Loan Documents and (ii) Permitted Participating Partnership Swap
Agreements may be secured by Properties of such Participating Partnership
pursuant to the Designated Partnership Hedge Facility).

(d) The Borrower will not, and will not permit any Restricted Subsidiary to,
terminate or otherwise unwind or monetize any Swap Agreement in respect of
commodities (including, as applicable, any trade confirmations made pursuant
thereto), now existing or hereafter arising, without the prior written consent
of the Required Lenders except to the extent such terminations are permitted by
Section 9.11.

Section 9.18 Tax Status as Partnership; Partnership Agreement. The Borrower
shall not alter its status as a partnership for purposes of United States
Federal income taxes. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, amend or modify any provision of any organizational
document, or any agreements with Affiliates of the type referred to in
Section 9.13, if such amendment or modification (a) could reasonably be expected
to have a Material Adverse Effect or (b) would result in an increase in the
amount of Available Cash.

Section 9.19 Designation and Conversion of Unrestricted Subsidiaries; Debt of
Unrestricted Subsidiaries.

(a) No Person shall become an Unrestricted Subsidiary hereunder unless
designated as an Unrestricted Subsidiary on Schedule 7.15 as of the date hereof
or thereafter, in accordance with Section 9.19(b). Each Unrestricted Subsidiary
as of the Effective Date is set forth on Schedule 7.15.

(b) After the Effective Date, the Borrower may designate, by written notice to
the Administrative Agent, any Restricted Subsidiary as an Unrestricted
Subsidiary if (i) prior, and after giving effect, to such designation, neither a
Default nor a Borrowing Base Deficiency exists or would exist and (ii) at the
time of such designation it would be permitted to make an Investment in an
Unrestricted Subsidiary under Section 9.04 in an amount equal to the fair market
value as of the date of such designation of the Borrower’s direct and indirect
ownership interest in such Subsidiary. Except as provided in this Section
9.19(b), no Restricted Subsidiary may be redesignated as an Unrestricted
Subsidiary.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, the representations and
warranties of the Borrower and the Restricted Subsidiaries contained in each of
the Loan Documents are

 

- 114 -



--------------------------------------------------------------------------------

true and correct on and as of such date as if made on and as of the date of such
designation (or, if stated to have been made expressly as of an earlier date,
were true and correct as of such date), no Default would exist and the Borrower
complies with the requirements of Section 8.13, Section 8.15 and Section 9.14.
Any such designation shall be treated as a cash dividend in an amount equal to
the lesser of the fair market value of the Borrower’s direct and indirect
ownership interest in such Subsidiary or the amount of the Borrower’s cash
investment previously made for purposes of the limitation on Investments under
Section 9.05(g).

Section 9.20 Designation and Conversion of Undesignated Partnerships. A
Designated Partnership will become an Undesignated Partnership under this
Agreement (a) automatically upon such Designated Partnership failing to meet the
requirements set forth in the definition of “Designated Partnership” at any
time, or (b) subject to the following sentence, upon the Borrower delivering
written notice to the Administrative Agent designating such Designated
Partnership as an Undesignated Partnership. The Borrower may not voluntarily
designate any Designated Partnership as an Undesignated Partnership unless
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom and (ii) if any Borrowing Base Deficiency would result from
such designation as a result of a redetermination of the Borrowing Base pursuant
to Section 2.07(g) of the First Lien Credit Agreement, the Borrower prepays
borrowings under the First Lien Credit Agreement, prior to or contemporaneously
with the effectiveness of such designation, to the extent that such prepayment
would have been required under Section 3.04(c)(iii) of the First Lien Credit
Agreement after giving effect to such redetermination of the Borrowing Base.

Section 9.21 Change in Name, Location or Fiscal Year. Borrower shall not, and
shall not permit any other Loan Party to, (a) change its name as it appears in
official filings in the state of its incorporation or organization, (b) change
its chief executive office, principal place of business, mailing address,
corporate offices or warehouses or locations at which Mortgaged Property is held
or stored (other than locations where such Loan Party is a lessee with respect
to any oil and gas lease), or the location of its records concerning the
Mortgaged Property as set forth in the Security Agreement, (c) change the type
of entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case, unless the Administrative
Agent shall have received at least five (5) Business Days prior written notice
of such change and any reasonable action requested by the Administrative Agent
in connection therewith has been, or will be contemporaneously therewith,
completed or taken (including any action to continue the perfection of any Liens
in favor of the Administrative Agent, on behalf of the Lenders, in any Mortgaged
Property), provided that, any new location shall be in the United States or
Canada. The Borrower shall not, and shall not permit any other Loan Party to,
change its fiscal year which currently ends on December 31.

Section 9.22 Drilling and Operating Agreements. The Borrower will not, nor will
the Borrower permit any Restricted Subsidiary or Designated Partnership to,
directly or indirectly, amend or otherwise modify any drilling or operating
agreement between Borrower or any Restricted Subsidiary and any Designated
Partnership which in any case (a) violates the terms of this Agreement or any
other Loan Document, (b) could reasonably be expected to be materially adverse
to the rights, interests or privileges of the Administrative Agent or the
Lenders or their ability to enforce the Loan Documents or (c) could reasonably
be expected to have a Material Adverse Effect.

 

- 115 -



--------------------------------------------------------------------------------

Section 9.23 Designated Partnerships’ Organizational Documents. The Borrower
will not, nor will the Borrower permit any Restricted Subsidiary or any new or
newly-designated Designated Partnership to, (a) execute any Organizational
Document of any Designated Partnership that does not contain an express
provision allowing the Master General Partner of such Designated Partnership to
withdraw its ownership interest in such Designated Partnership in the form of a
working interest in the production from the Oil and Gas Properties of such
Designated Partnership without the consent of any other party to such
Organizational Document or (b) directly or indirectly, amend or otherwise modify
the Organizational Document of such Designated Partnership to remove the
provision required in the foregoing clause (a).

ARTICLE X

Events of Default; Remedies

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for payment or prepayment thereof or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of (i) in the case of
interest and fees payable under Section 3.02 and Section 3.05, respectively,
five (5) Business Days, and (ii) in the case of any other fees, interest or
other amounts (other than an amount referred to in Section 10.01(a)), five
(5) Business Days after the earlier of (A) the day on which a Financial Officer
first obtains knowledge of such failure and (B) the day on which written notice
of such failure shall have been given to the Borrower by the Administrative
Agent.

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with any Loan Document
or any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed.

(d) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 8.01(o), Section
8.02(a) or in Article IX.

(e) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in Section 8.12(c), Section 10.01(a), Section 10.01(b), or
Section 10.01(d) or any other Loan

 

- 116 -



--------------------------------------------------------------------------------

Document, and such failure shall continue unremedied for a period of 30 days
after the earlier to occur of (i) written notice thereof from the Administrative
Agent to the Borrower or (ii) a Responsible Officer of the Borrower otherwise
becoming aware of such default.

(f) the Borrower or any Restricted Subsidiary (i) fails to pay any principal in
respect of any Debt or any amount owing under any Swap Agreement (including any
Permitted Participating Partnership Swap Agreement) after the same have become
due and payable and the aggregate amount remaining unpaid at any time exceeds
$18,750,000, (ii) fails to observe or perform (after applicable grace periods,
if any) any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Debt or such Swap
Agreement (other than any Permitted Participating Partnership Swap Agreement) if
the effect of any failure referred to in this clause (ii) is to cause, or to
permit the holder or holders of such Debt or a counterparty of the Borrower or
any Restricted Subsidiary in respect of such Swap Agreement or a trustee on its
or their behalf (with or without the giving of notice, the lapse of time or
both) to cause, principal of such Debt and amounts owing under such Swap
Agreement exceeding $18,750,000 in the aggregate to become immediately due and
payable; provided, that with respect to this clause (ii), any violation of any
financial covenant contained in any agreement evidencing such Debt shall not
constitute an Event of Default unless and until the holders of such Debt cause
such Debt to become immediately due and payable as a result of such violation,
or (iii) fails to observe or perform (after applicable grace periods, if any)
any other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any Permitted Participating Partnership Swap
Agreement if the effect of any failure referred to in this clause (iii) is to
cause amounts owing under such Permitted Participating Swap Agreements exceeding
$18,750,000 in the aggregate to become immediately due and payable.

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 90 days or an order or
decree approving or ordering any of the foregoing shall be entered.

(h) any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in Section
10.01(g), (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing.

(i) any Loan Party shall become unable, admit in writing its inability, or fail
generally to pay its debts as they become due.

 

- 117 -



--------------------------------------------------------------------------------

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $12,500,000 shall be rendered against the Borrower, any of the
Restricted Subsidiaries, or any combination thereof, and all such judgments
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof.

(k) any provision of the Loan Documents (including the Intercreditor Agreement
and the Hedge Facility Intercreditor Agreement) material to the rights and
interests of the Lenders shall for any reason, except to the extent permitted by
the terms thereof, cease to be in full force and effect and valid, binding and
enforceable in accordance with their terms against any Loan Party, or, in the
case of the Intercreditor Agreement and the Hedge Facility Intercreditor
Agreement, against any other party thereto, or any provision of the Loan
Documents shall be repudiated, or cease to create a valid and perfected Lien of
the priority required thereby on any portion of the collateral purported to be
covered thereby that is material to the rights and interests of the Lenders,
except to the extent permitted by the terms of this Agreement, or any Loan Party
shall so state in writing.

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Restricted Subsidiaries in an aggregate amount
exceeding $12,500,000.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in Section
10.01(g), Section 10.01(h) or Section 10.01(i), at any time thereafter during
the continuance of such Event of Default, the Administrative Agent may, or at
the direction of the Required Lenders shall, by notice to the Borrower, take any
or all of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Notes and the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder and under the Notes and the other Loan Documents, shall become due and
payable immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by each Loan Party; and in case of an Event of Default described
in Section 10.01(g), Section 10.01(h) or Section 10.01(i), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Loan Party.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and each Lender will have all other rights and remedies available to it or
them at law and equity.

 

- 118 -



--------------------------------------------------------------------------------

(c) All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after the Maturity Date (or such earlier date
if the Loans are accelerated as set forth herein), whether by acceleration or
otherwise, shall be applied: first, to payment or reimbursement of that portion
of the Secured Obligations (as defined in the Security Agreement) constituting
fees, expenses and indemnities payable to the Agents (or its agents or counsel)
in its capacity as such; second, pro rata to payment or reimbursement of that
portion of the Secured Obligations constituting fees, expenses and indemnities
payable to the Lenders; third, pro rata to payment of accrued interest on the
Loans; fourth, pro rata to payment of principal outstanding on the Loans; fifth,
pro rata to any other Obligations; and sixth, any excess, after all of the
Secured Obligations shall have been indefeasibly paid in full in cash, shall be
paid to the Borrower or as otherwise required by any Law.

ARTICLE XI

The Agents

Section 11.01 Appointment and Authorization of the Agents. Each Lender hereby
irrevocably (subject to Section 11.10) appoints, designates and authorizes each
of the Administrative Agent and the Collateral Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, neither
of the Agents shall have any duties or responsibilities, except those expressly
set forth herein or in any other Loan Document, nor shall the Administrative
Agent have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against either Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent, the
Collateral Agent, any syndication agent or documentation agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

Section 11.02 Delegation of Duties. The Agents may execute any of its duties
under this Agreement or any other Loan Document by or through agents,
sub-agents, employees or attorneys in fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. Neither Agent shall be responsible for the negligence or misconduct
of any agent or attorney in fact that it selects in the absence of gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction.

 

- 119 -



--------------------------------------------------------------------------------

Section 11.03 Default; Collateral.

(a) Upon the occurrence and continuance of a Default or Event of Default, the
Lenders agree to promptly confer in order that the Required Lenders or the
Lenders, as the case may be, may agree upon a course of action for the
enforcement of the rights of the Lenders; and the Agents shall be entitled to
refrain from taking any action (without incurring any liability to any Person
for so refraining) unless and until such Agent shall have received instructions
from the Required Lenders or the Lenders, as the case may be. All rights of
action under the Loan Documents and all right to the Mortgaged Properties, if
any, hereunder may be enforced by the Agents and any suit or proceeding
instituted by the Agents in furtherance of such enforcement shall be brought in
its name as either Agent without the necessity of joining as plaintiffs or
defendants any other Lender, and the recovery of any judgment shall be for the
benefit of the Lenders subject to the expenses of the Agents. In actions with
respect to any Property of the Borrower or any Restricted Subsidiary, the Agents
are acting for the ratable benefit of each Lender. Any and all agreements to
subordinate (whether made heretofore or hereafter) other indebtedness or
obligations of Borrower to the Indebtedness shall be construed as being for the
ratable benefit of each Lender.

(b) Each Lender authorizes and directs the Collateral Agent to enter into the
Security Instruments on behalf of and for the benefit of the Lenders (or if
previously entered into, hereby ratifies the Collateral Agent’s (or any
predecessor administrative agent’s) previously entering into such agreements and
Security Instruments).

(c) Except to the extent unanimity (or other percentage set forth in Section
12.02) is required hereunder, each Lender agrees that any action taken by the
Required Lenders in accordance with the provisions of the Loan Documents, and
the exercise by the Required Lenders of the power set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.

(d) The Collateral Agent is hereby authorized on behalf of the Lenders, without
the necessity of any notice to or further consent from any Lender, from time to
time to take any action with respect to any Mortgaged Property or Security
Instruments which may be necessary to perfect and maintain perfected Liens upon
the Mortgaged Properties granted pursuant to the Security Instruments.

Neither Agent shall have any obligation whatsoever to any Lender or to any other
Person to assure that the Mortgaged Property exists or is owned (whether in fee
or by leasehold) by the Person purporting to own it or is cared for, protected,
or insured or has been encumbered or that the Liens granted to the Collateral
Agent (or any predecessor administrative agent) herein or pursuant thereto have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced, or are entitled to any particular priority, or to exercise at all or
in any particular manner or under any duty of care, disclosure, or fidelity, or
to continue exercising, any of the rights granted or available to the
Administrative Agent in this Section 11.03 or in any of the Security
Instruments; IT BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE MORTGAGED
PROPERTY, OR ANY ACT, OMISSION, OR EVENT RELATED THERETO, THE AGENTS MAY ACT IN
ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE DISCRETION, GIVEN SUCH AGENT’S
OWN INTEREST IN THE MORTGAGED PROPERTY AS ONE OF THE LENDERS AND THAT NEITHER
AGENT SHALL HAVE ANY DUTY OR LIABILITY WHATSOEVER TO ANY LENDER, OTHER THAN TO
ACT WITHOUT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION.

 

- 120 -



--------------------------------------------------------------------------------

(e) The Lenders hereby irrevocably authorize the Agents, at its option and in
its discretion, to release any Lien granted to or held by the Agents upon any
Mortgaged Property: (i) constituting property in which neither Borrower nor any
Restricted Subsidiary owned an interest at the time the Lien was granted or at
any time thereafter; (ii) constituting property leased to the Borrower or a
Restricted Subsidiary under a lease which has expired or been terminated in a
transaction permitted under the Loan Documents or is about to expire and which
has not been, and is not intended by the Borrower or such Restricted Subsidiary
to be, renewed; or (iii) consisting of an instrument or other possessory
collateral evidencing Debt or other obligations pledged to either Agent (for the
benefit of the Lenders), if the Debt or obligations evidenced thereby has been
paid in full or otherwise superseded. In addition, the Lenders irrevocably
authorize the Agents to release Liens upon Mortgaged Property as contemplated
herein and in the other Loan Documents, or if approved, authorized, or ratified
in writing by the requisite Lenders. Upon request by either Agent at any time,
the Lenders will confirm in writing such Agent’s authority to release particular
types or items of Mortgaged Property pursuant to this Section 11.03.

(f) In furtherance of the authorizations set forth in this Section 11.03, each
Lender hereby irrevocably appoints each Agent as its attorney-in-fact, with full
power of substitution, for and on behalf of and in the name of each such Lender
(i) to enter into Security Instruments (including, without limitation, any
appointments of substitute trustees under any Security Instruments), (ii) to
take action with respect to the Mortgaged Property and Security Instruments to
perfect, maintain, and preserve the Lenders’ Liens, and (iii) to execute
instruments of release or to take other action necessary to release Liens upon
any Mortgaged Property to the extent authorized herein or in the other Loan
Documents. This power of attorney shall be liberally, not restrictively,
construed so as to give the greatest latitude to each Agent’s power, as
attorney, relative to the Mortgaged Property matters described in this Section
11.03. The powers and authorities herein conferred on each Agent may be
exercised by such Agent through any Person who, at the time of the execution of
a particular instrument, is an officer of such Agent (or any Person acting on
behalf of such Agent pursuant to a valid power of attorney). The power of
attorney conferred by this Section 11.03(f) to the Agents is granted for
valuable consideration and is coupled with an interest and is irrevocable so
long as the Indebtedness, or any part thereof, shall remain unpaid.

Section 11.04 Liability of Agents. NO RELATED PARTY OF EITHER AGENT SHALL (A) BE
LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
IN CONNECTION WITH ITS DUTIES EXPRESSLY SET FORTH HEREIN AS DETERMINED BY A
FINAL, NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by the Borrower or any Restricted
Subsidiary or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by either Agent under or in connection with,
this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan

 

- 121 -



--------------------------------------------------------------------------------

Document, or for the creation, perfection or priority of any Liens purported to
be created by any of the Loan Documents, or the validity, genuineness,
enforceability, existence, value or sufficiency of any collateral security, or
to make any inquiry respecting the performance by the Borrower of its
obligations hereunder or under any other Loan Document, or for any failure of
the Borrower or any Restricted Subsidiary or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Related Party of
either Agent shall be under any obligation to any Lender or Participant to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower or any
Restricted Subsidiary or any Affiliate thereof.

Section 11.05 Reliance by the Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, electronic
mail, or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Borrower or any Restricted Subsidiary), independent
accountants and other experts selected by either Agent. The Agents shall be
fully justified in failing or refusing to take any action under any Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Agents shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders or all
the Lenders, if required hereunder, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and
Participants. Where this Agreement expressly permits or prohibits an action
unless the Required Lenders otherwise determine, the Agents shall, and in all
other instances, the Agents may, but shall not be required to, initiate any
solicitation for the consent or a vote of the requisite Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 6.01, each Lender that has funded its Applicable Percentage of the Loan
on the Effective Date (or, if there is no Loan made on such date, each Lender
other than the Lenders who gave written objection to the Administrative Agent
prior to such date) shall be deemed to have consented to, approved or accepted,
or to be satisfied with, each document or other matter either sent by the
Administrative Agent to such Lender (or otherwise made available for such Lender
on SyndTrak Online, DXSyndicate™ or any similar website) for consent, approval,
acceptance or satisfaction, or required hereunder to be consented to or approved
by or acceptable or satisfactory to a Lender.

Section 11.06 Notice of Default. Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless such
Agent shall have received written notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating

 

- 122 -



--------------------------------------------------------------------------------

that such notice is a “notice of default.” The Agents will notify the Lenders of
its receipt of any such notice. The Agents shall take such action with respect
to such Default or Event of Default as may be directed by the Required Lenders
in accordance with this Agreement; provided, however, that unless and until an
Agent has received any such direction, such Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

Section 11.07 Credit Decision; Disclosure of Information by the Agents. Each
Lender acknowledges that no Related Party of either Agent has made any
representation or warranty to it, and that no act by either Agent hereinafter
taken, including any consent to and acceptance of any assignment or review of
the affairs of the Borrower or any Restricted Subsidiary or any Affiliate
thereof, shall be deemed to constitute any representation or warranty by any
Related Party of either Agent to any Lender as to any matter, including whether
Related Parties of either Agent have disclosed material information in their
possession. Each Lender represents to the Agents and each other Lender that it
has, independently and without reliance upon any Related Party of either Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower, any Guarantor and their respective
Subsidiaries, and all applicable bank or other regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon any Related
Party of either Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties. In this regard, each Lender acknowledges that Latham &
Watkins LLP is acting in this transaction as counsel to the Lenders and
Lindquist & Vennum LLP acting as counsel to the Agents. Each other party hereto
will consult with its own legal counsel to the extent that it deems necessary in
connection with the Loan Documents and the matters contemplated therein. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by either Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Related Party of
either Agent.

Section 11.08 Indemnification of the Agents. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS SHALL INDEMNIFY UPON DEMAND
EACH RELATED PARTY OF THE AGENTS (TO THE EXTENT NOT REIMBURSED BY OR ON BEHALF
OF THE BORROWER AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWER TO DO SO),
IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES, AND HOLD HARMLESS
EACH RELATED PARTY OF THE AGENTS FROM AND AGAINST ANY AND ALL INDEMNIFIED
LIABILITIES INCURRED BY IT (INCLUDING SUCH RELATED PARTY OF EITHER AGENT’S OWN
NEGLIGENCE); PROVIDED, HOWEVER, THAT NO LENDER SHALL BE LIABLE FOR THE PAYMENT
TO ANY RELATED

 

- 123 -



--------------------------------------------------------------------------------

PARTY OF EITHER AGENT OF ANY PORTION OF SUCH INDEMNIFIED LIABILITIES RESULTING
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (AS DETERMINED BY A
FINAL, NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION); provided,
however, that no action taken in accordance with the directions of the Required
Lenders or inaction directed by the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
11.08. Without limitation of the foregoing, each Lender shall reimburse each
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including counsel fees) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that such Agent is not reimbursed for such expenses by or on
behalf of the Borrower. The undertaking in this Section 11.08 shall survive
termination of the Commitments, the payment of all Indebtedness hereunder and
the resignation or replacement of the Agents.

Section 11.09 The Agents in their Individual Capacity. Wilmington Trust,
National Association and its Affiliates may make loans to, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Borrower and its
Affiliates as though Wilmington Trust, National Association, was not an Agent
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Wilmington Trust, National
Association or its Affiliates may receive information regarding the Borrower or
its Affiliates (including information that may be subject to confidentiality
obligations in favor of the Borrower or such Affiliate) and acknowledge that
neither Agent shall be under any obligation to provide such information to them.
With respect to its Loans, Wilmington Trust, National Association shall have the
same rights and powers under this Agreement as any other Lender and may exercise
such rights and powers as though it were not an Agent, and the terms “Lender”
and “Lenders” include Wilmington Trust, National Association in its individual
capacity.

Section 11.10 Successor Agents.

(a) The Administrative Agent may resign at any time upon 30 days’ notice to the
Lenders with a copy of such notice to the Borrower. If the Administrative Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor administrative agent for the Lenders which successor
administrative agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default (which consent of the Borrower
shall not be unreasonably withheld, delayed or conditioned). If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and, so long as no Event of Default has occurred
which is continuing, upon written approval of the Borrower (which approval of
the Borrower shall not be unreasonably withheld, delayed or conditioned), a
successor administrative agent from among the Lenders. Upon the acceptance of
its appointment as successor administrative agent hereunder, such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be

 

- 124 -



--------------------------------------------------------------------------------

terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article XI and Sections 12.03 and
12.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.

(b) The Collateral Agent may resign at any time upon 30 days’ notice to the
Lenders with a copy of such notice to the Borrower. If the Collateral Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor collateral agent for the Lenders which successor
administrative agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default (which consent of the Borrower
shall not be unreasonably withheld, delayed or conditioned). If no successor
collateral agent is appointed prior to the effective date of the resignation of
the Collateral Agent, the Collateral Agent may appoint, after consulting with
the Lenders and, so long as no Event of Default has occurred which is
continuing, upon written approval of the Borrower (which approval of the
Borrower shall not be unreasonably withheld, delayed or conditioned), a
successor collateral agent from among the Lenders. Upon the acceptance of its
appointment as successor collateral agent hereunder, such successor collateral
agent shall succeed to all the rights, powers and duties of the retiring
Collateral Agent and the term “Collateral Agent” shall mean such successor
collateral agent and the retiring Collateral Agent’s appointment, powers and
duties as Collateral Agent shall be terminated. After any retiring Collateral
Agent’s resignation hereunder as Collateral Agent, the provisions of this
Article XI and Sections 12.03 and 12.05 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Collateral Agent under
this Agreement. If no successor collateral agent has accepted appointment as
Collateral Agent by the date which is 30 days following a retiring Collateral
Agent’s notice of resignation, the retiring Collateral Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Collateral Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

Section 11.11 Syndication Agent; Other Agents; Arranger. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” as a “documentation agent,” any other type of agent
(other than the Administrative Agent and the Collateral Agent), “arranger,” or
“bookrunner” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder. The Arranger is an express third party beneficiary of the
provisions of this Agreement applicable to the Arranger.

 

- 125 -



--------------------------------------------------------------------------------

Section 11.12 Agent May File Proof of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Borrower or
any Restricted Subsidiary, either Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether either Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agents and their respective agents and counsel and all
other amounts due the Lenders and the Agents under Section 12.03) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agents and, in the event that the
Agents shall consent to the making of such payments directly to the Lenders, to
pay to the Agents any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their agents and counsel, and any
other amounts due the Agents under Section 12.03.

Nothing contained herein shall be deemed to authorize the Agents to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Agents to vote in
respect of the claim of any Lender in any such proceeding.

Section 11.13 Intercreditor Agreement and Hedge Facility Intercreditor
Agreement. The Lenders hereby authorize the Collateral Agent to enter into the
Intercreditor Agreement and the Hedge Facility Intercreditor Agreement and to
amend such agreements in accordance with the provisions of Section 12.02. Each
Lender (by receiving the benefits thereunder and of the Mortgaged Property
pledged pursuant to the Security Instruments) agrees that the terms of the
Intercreditor Agreement and the Hedge Facility Intercreditor Agreement shall be
binding on such Lender and its successors and assigns, as if it were a party
thereto.

 

- 126 -



--------------------------------------------------------------------------------

ARTICLE XII

Miscellaneous

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or e-mail, as follows:

(i) if to the Borrower, to it at:

Atlas Resource Partners, L.P.

1845 Walnut Street, 10th Floor

Philadelphia, Pennsylvania 19118

Attn: Sean P. McGrath

Fax: (215) 405-3882

Email: SMcGrath@atlasenergy.com

with a copy to:

Paul Hastings LLP

600 Travis Street, 58th Floor

Houston, TX 77002

Attn: James Vallee

Fax: (713) 353-3100

Email: jamesvallee@paulhastings.com

(ii) if to either Agent, to it at:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attn: Meghan McCauley

Phone: (612) 217-5647

Fax: (612) 217-5651

Email: MMcCauley@WilmingtonTrust.com

with a copy to:

Lindquist & Vennum LLP

4200 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

Attn: Mark C. Dietzen, Esq.

Phone: (612) 371-2452

Fax: (612) 371-3207

Email: MDietzen@lindquist.com

(iii) if to any other Lender, in its capacity as such, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet or
intranet website or a substantially similar electronic transmission system or
digital workspace provider) pursuant to procedures approved by the
Administrative Agent (the “Platform”; provided that the

 

- 127 -



--------------------------------------------------------------------------------

foregoing shall not apply to notices pursuant to Article II, Article III,
Article IV and Article V unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Affiliates (collectively, the “Agent
Parties”) have any liability to the Loan Parties, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Loan Parties, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Any party hereto may change its address, telecopy number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent or any Lender to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege, or any abandonment or discontinuance of steps to enforce
such right, power or privilege, under any of the Loan Documents shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege under any of the Loan Documents preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by Section 12.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

- 128 -



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Loan Parties party
thereto and the Required Lenders or by the Borrower and the Administrative Agent
with the consent of the Required Lenders; provided that no such agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon (other than any waiver of interest under Section 3.02(c) or election not
to impose interest under Section 3.02(c)), or reduce any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby;,

(iii) postpone the scheduled date of payment of the principal amount of any Loan
(other than any waivers of or amendments to mandatory prepayment provisions
under Section 3.04 with respect to any such payments that are not yet due and
payable), or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the Maturity
Date without the written consent of each Lender directly and adversely affected
thereby,

(iv) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender adversely affected thereby,

(v) change or amend Section 12.04 to impose additional restrictions on any
Lender’s ability to assign any of its rights or obligations hereunder without
the written consent of each Lender adversely affected thereby,

(vi) release all or substantially all of the Mortgaged Properties or release
Guarantors providing substantially all of the value of the Guaranty Agreement
without the written consent of each Lender, or

(vii) change any of the provisions of this Section 12.02(b) or the definitions
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender;

provided further, that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent.
Notwithstanding the foregoing, any supplement to Schedule 7.15 (Subsidiaries)
shall be effective simply by delivering to the Administrative Agent a
supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

 

- 129 -



--------------------------------------------------------------------------------

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Agents and their respective Affiliates, including,
without limitation, the reasonable fees, charges and disbursements of counsel
(but limited to fees, disbursements and other charges for one counsel to each of
(x) the Agents and their respective Affiliates and (y) the Lenders, and if
reasonably requested by the Agents, one local counsel in any relevant
jurisdiction to the Agents) of the Agents and other outside consultants for the
Agents, the reasonable travel, photocopy, mailing, courier, telephone and other
similar expenses, and the cost of environmental audits and surveys and
appraisals, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Agents as to the rights and duties of the Agents and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
costs, expenses, taxes, assessments and other charges incurred by either Agent
or any Lender in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement or any
Security Instrument or any other document referred to therein, and (iii) all
out-of-pocket expenses incurred by either Agent or any Lender, including the
fees, charges and disbursements of any counsel for each of (x) the Agents and
(y) the Lenders (but limited to fees, disbursements and other charges for one
counsel to all such Persons taken as a whole, and if reasonably necessary, one
local counsel in any relevant jurisdiction to such Persons taken as whole), in
connection with the enforcement or protection of its rights in connection with
this Agreement or any other Loan Document, including its rights under this
Section 12.03, or in connection with the Loans made, including, without
limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or similar negotiations in respect of such Loans.

(b) THE BORROWER SHALL INDEMNIFY THE ARRANGER, EACH AGENT AND EACH LENDER, AND
EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY
OTHER LOAN PARTY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS
AGREEMENT, OR WITH ANY LAW, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY

 

- 130 -



--------------------------------------------------------------------------------

GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS
OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR THE USE OF
THE PROCEEDS THEREFROM, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE
OPERATIONS OF THE BUSINESS OF THE BORROWER AND THE RESTRICTED SUBSIDIARIES,
(vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR ANY OF THEIR
PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION, STORAGE,
RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL
OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON
ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR
ANY RESTRICTED SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER
OR ANY RESTRICTED SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY
RESTRICTED SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES
OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
BORROWER OR ANY RESTRICTED SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES, (xii) ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF THE RESTRICTED
SUBSIDIARIES, (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES HAVE RESULTED FROM (1) THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE (AS DETERMINED BY A FINAL, NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION), (2) A MATERIAL BREACH OF THE
MATERIAL OBLIGATIONS OF SUCH INDEMNITEE UNDER THE LOAN DOCUMENTS OR (3) ANY
PROCEEDING THAT IS SOLELY AMONG INDEMNITEES.

 

- 131 -



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to either Agent under Section 12.03(a) or Section 12.03(b), each Lender
severally agrees to pay to such Agent, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof.

(e) All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed), provided that no consent of the Borrower shall be required (i) for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below), (ii) for an assignment by GSO or Magnetar, their Affiliates and their
Approved Funds to any Person, unless GSO and Magnetar, their Affiliates and
their Approved Funds have transferred more than 50% of the Loans and Commitments
held by such entities on the Effective Date or, (iii) if an Event of Default has
occurred and is continuing, for an assignment to any other Person; and

 

- 132 -



--------------------------------------------------------------------------------

(B) the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed), provided that no consent of the Administrative Agent
shall be required for an assignment to a Lender, an Affiliate of a Lender, or an
Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000 or, if smaller, the
entire remaining principal amount of the Loans held by the assigning Lender,
unless each of the Borrower and the Administrative Agent otherwise consent,
provided that (1) no such consent of the Borrower shall be required if an Event
of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which is waived with respect to GSO, Magnetar and
their Affiliates and Approved Funds and which may be further waived or reduced
at the sole discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(D) in no event may any Lender assign all or a portion of its rights and
obligations under this Agreement to the Borrower;.

For the purposes of this Section 12.04, “Approved Fund” means a Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is (a) a Lender, (b) an Affiliate of a Lender or
(c) managed, advised or sub-advised by a Person or an Affiliate of a Person that
manages, advises or sub-advises a Lender or an Affiliate of a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any

 

- 133 -



--------------------------------------------------------------------------------

assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b), and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(each a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to Section
12.02(b) and (2) directly affects such Participant. Subject to paragraph (c)(ii)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Section 5.01, Section 5.02, and Section 5.03 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 12.04(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were a Lender, provided
such Participant shall be subject to Section 4.01 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender

 

- 134 -



--------------------------------------------------------------------------------

shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. Any Participant that is a Foreign Lender shall not be
entitled to the benefits of Section 5.03 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.03(e).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto.

(e) Notwithstanding the foregoing, any Lender may grant to a Conduit Lender the
option to provide to the Borrower all or any part of any Loan that a Lender
would be required to make, and any Conduit Lender may assign any or all of the
Loans it may have funded hereunder to its designating Lender, in each case,
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 12.04(b). Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and by the Loan Parties in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery

 

- 135 -



--------------------------------------------------------------------------------

of this Agreement and the making of any Loans regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 and Article XI shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

(b) To the extent any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, and such payment or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or any Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any
bankruptcy or other laws for the relief of debtors or otherwise, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. This Agreement and the other
Loan Documents represent the final agreement among the parties hereto and
thereto and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by email (in .pdf or similar format) or
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

- 136 -



--------------------------------------------------------------------------------

Section 12.08 Right of Setoff. If an Event of Default under Section 10.01(a) or
Section 10.01(b) shall have occurred and be continuing, each Lender and each of
its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations (of whatsoever kind, including, without limitations
obligations under Swap Agreements) at any time owing by such Lender or Affiliate
to or for the credit or the account of the Borrower or any Restricted Subsidiary
against any of and all the obligations of the Borrower or any Restricted
Subsidiary owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured. Such Lender shall promptly notify the
Borrower after any such set off and application made by such Lender, but the
failure to give such notice will not affect the validity of such set off and
application. The rights of each Lender under this Section 12.08 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender or its Affiliates may have.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO

 

- 137 -



--------------------------------------------------------------------------------

SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A
PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY
IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY INDIRECT,
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR
IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE, AGENT OR COUNSEL OF ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement, and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of each Agent and each Lender agrees to keep
confidential all non-public information provided to it by the Borrower or any of
the Restricted Subsidiaries, the Agents or any Lender pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof (subject, in the
case of such disclosure to any affiliate of the Administrative Agent or a
Lender, to the Administrative Agent or such Lender, as applicable, instructing
such affiliate to comply with the provisions of this Section 12.11), (b) subject
to an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee, (c) to its employees, directors, agents, investment
advisors and sub-advisors, funding sources of any Lender or their investment
advisors or sub-advisors, attorneys, accountants and other professional advisors
or those of any of its affiliates (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Law, (f) if requested or required to do so in connection with
any litigation or similar proceeding, (g) that has been publicly disclosed,
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to

 

- 138 -



--------------------------------------------------------------------------------

information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, (i) in connection with the exercise of any
remedy hereunder or under any other Loan Document, or (j) to the extent it
becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

Section 12.13 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrower, and no other Person (including, without
limitation, any Restricted Subsidiary, any obligor, contractor, subcontractor,
supplier or materialman) shall have any rights, claims, remedies or privileges
hereunder or under any other Loan Document against the Administrative Agent or
any Lender for any reason whatsoever. Except as set forth in Section 11.11,
there are no third party beneficiaries.

 

- 139 -



--------------------------------------------------------------------------------

Section 12.14 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

Section 12.15 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

[SIGNATURES BEGIN NEXT PAGE]

 

- 140 -



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER: ATLAS RESOURCE PARTNERS, L.P. By: Atlas Energy Group, LLC, its general
partner By:

 

Name:

 

Title:

 

 

[SIGNATURE PAGE TO SECOND LIEN CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent By:

 

Name:

 

Title:

 

 

[SIGNATURE PAGE TO SECOND LIEN CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

[                                         ], as a Lender By:

 

Name:

 

Title:

 

[INSERT LENDER SIGNATURE BLOCKS]

 

[SIGNATURE PAGE TO SECOND LIEN CREDIT AGREEMENT –

ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

ANNEX I

LIST OF COMMITMENTS

 

Name of Lender    Applicable
Percentage     Commitment  

FS Energy & Power Fund

     33.0000 %      82,500,000.00   

Wayne Funding LLC

     7.0000 %      17,500,000.00   

Wissahickon Creek LLC

     4.0000 %      10,000,000.00   

Lehigh River LLC

     10.8000 %      27,000,000.00   

Juniata River LLC

     12.0000 %      30,000,000.00   

FS Investment Corporation III

     13.2000 %      33,000,000.00   

MTP Energy Master Fund Ltd

     15.5200 %      38,800,000.00   

MTP Energy Opportunities Fund LLC

     4.4800 %      11,200,000.00   

Total

     100 %    $ 250,000,000.00   

Annex I